Exhibit 10.1

--------------------------------------------------------------------------------

CREDIT AGREEMENT

among

RUDDICK CORPORATION
as Borrower,

THE LENDERS PARTIES HERETO,

and

WACHOVIA BANK, NATIONAL ASSOCIATION,
as Administrative Agent

Dated as of June 7, 2006

WACHOVIA CAPITAL MARKETS, LLC,
as Lead Arranger and Book Runner

--------------------------------------------------------------------------------




TABLE OF CONTENTS

 

 

Page

 

 

--------------------------------------------------------------------------------

ARTICLE I DEFINITIONS

1

 

Section 1.1 Defined Terms

1

 

Section 1.2 Other Definitional Provisions

14

 

Section 1.3 Accounting Terms

14

 

Section 1.4 Restructuring of A&E

15

ARTICLE II THE REVOLVING LOANS; AMOUNT AND TERMS

15

 

Section 2.1 Revolving Loans

15

 

Section 2.2 Letter of Credit Subfacility

16

 

Section 2.3 Fees

20

 

Section 2.4 Reduction of the Revolving Commitments

21

 

Section 2.5 Minimum Borrowing Amounts and Principal Amounts of Tranches

21

 

Section 2.6 Prepayments

21

 

Section 2.7 Interest Payments; Default Interest; Interest Payment Dates

22

 

Section 2.8 Computation of Interest and Fees

23

 

Section 2.9 Conversion Options

24

 

Section 2.10 Pro Rata Treatment and Payments

26

 

Section 2.11 Non-Receipt of Funds by the Administrative Agent

26

 

Section 2.12 Inability to Determine Interest Rate

27

 

Section 2.13 Illegality

28

 

Section 2.14 Requirements of Law

28

 

Section 2.15 Indemnity

30

 

Section 2.16 Taxes

30

 

Section 2.17 Waiver of Notice

32

 

Section 2.18 Defaulting Lenders; Limitation on Claims

33

 

Section 2.19 [Intentionally Left Blank.]

34

 

Section 2.20 Indemnification; Nature of Issuing Lender’s Duties

34

 

Section 2.21 Additional Loans

36

ARTICLE III REPRESENTATIONS AND WARRANTIES

38

ARTICLE IV CONDITIONS PRECEDENT

40

 

Section 4.1 Conditions to Closing Date and Initial Revolving Loans

40

i




 

Section 4.2 Conditions to All Extensions of Credit

41

ARTICLE V AFFIRMATIVE COVENANTS

41

ARTICLE VI NEGATIVE COVENANTS

44

 

Section 6.1

44

ARTICLE VII EVENTS OF DEFAULT

47

 

Section 7.1 Events of Default

47

 

Section 7.2 Acceleration; Remedies

49

ARTICLE VIII THE AGENT

50

 

Section 8.1 Appointment

50

 

Section 8.2 Delegation of Duties

50

 

Section 8.3 Exculpatory Provisions

50

 

Section 8.4 Reliance by Administrative Agent

51

 

Section 8.5 Notice of Default

51

 

Section 8.6 Non-Reliance on Administrative Agent and Other Lenders

51

 

Section 8.7 Indemnification

52

 

Section 8.8 Administrative Agent in Its Individual Capacity

52

 

Section 8.9 Successor Administrative Agent

53

ARTICLE IX MISCELLANEOUS

53

 

Section 9.1 Amendments and Waivers

53

 

Section 9.2 Notices

55

 

Section 9.3 No Waiver; Cumulative Remedies

55

 

Section 9.4 Survival of Representations and Warranties

55

 

Section 9.5 Payment of Expenses and Taxes

56

 

Section 9.6 Successors and Assigns; Participations; Purchasing Lenders

56

 

Section 9.7 Adjustments; Set-off

59

 

Section 9.8 Table of Contents and Section Headings

60

 

Section 9.9 Counterparts

60

 

Section 9.10 Effectiveness

60

 

Section 9.11 Severability

61

 

Section 9.12 Integration

61

 

Section 9.13 Governing Law

61

 

Section 9.14 Consent to Jurisdiction and Service of Process

61

 

Section 9.15 Arbitration.

62

 

Section 9.16 Waivers of Jury Trial

64

ii




Schedules

Schedule 1.1(a)

Account Designation Letter

Schedule 1.1(b)

Existing Letters of Credit

Schedule 2.1(a)

Lenders and Commitments

Schedule 2.1(b)(i)

Form of Notice of Borrowing

Schedule 2.1(d)

Form of Revolving Note

Schedule 2.9

Form of Notice of Conversion/Extension

Schedule 2.16

Section 2.16 Certificate

Schedule 3.1(e)

Tax Matters

Schedule 9.2

Lenders’ Lending Offices

Schedule 9.6(c)

Form of Commitment Transfer Supplement

iii




          CREDIT AGREEMENT, dated as of  June 7, 2006, among RUDDICK
CORPORATION, a North Carolina corporation (the “Borrower”), the several banks
and other financial institutions as may from time to time become parties to this
Agreement (collectively, the “Lenders”; and individually, a “Lender”), and
WACHOVIA BANK, NATIONAL ASSOCIATION, a national banking association, as
administrative agent for the Lenders hereunder (in such capacity, the “Agent” or
the “Administrative Agent”).

W I T N E S S E T H:

          WHEREAS, the Borrower has requested that the Lenders make loans and
other financial accommodations to the Borrower as more particularly described
herein;

          WHEREAS, the Lenders have agreed to make such loans and other
financial accommodations to the Borrower on the terms and conditions contained
herein;

          NOW, THEREFORE, in consideration of the premises and the mutual
covenants contained herein, the parties hereto hereby agree as follows:

ARTICLE I

DEFINITIONS

          Section 1.1     Defined Terms.

          As used in this Agreement, terms defined in the preamble to this
Agreement have the meanings therein indicated, and the following terms have the
following meanings:

          “A&E” shall mean American & Efird, Inc.

          “Account Designation Letter” shall mean the Notice of Account
Designation Letter dated the Closing Date from the Borrower to the
Administrative Agent substantially in the form attached hereto as Schedule
1.1(a).

          “Administrative Agent” shall have the meaning set forth in the first
paragraph of this Agreement and any successors in such capacity.

          “Affiliate” shall mean as to any Person, any other Person (excluding
any Subsidiary) which, directly or indirectly, is in control of, is controlled
by, or is under common control with, such Person.  For purposes of this
definition, a Person shall be deemed to be “controlled by” another Person if
such other Person possesses, directly or indirectly, power either (a) to vote
10% or more of the securities having ordinary voting power for the election of
directors of such Person or (b) to direct or cause the direction of the
management and policies of such Person whether by contract or otherwise.




          “Agreement” shall mean this Credit Agreement, as amended, modified or
supplemented from time to time in accordance with its terms.

          “Alternate Base Rate” shall mean, for any day, a rate per annum equal
to the greater of (a) the Federal Funds Effective Rate in effect on such day
plus 1/2 of 1% and (b) the Prime Rate in effect on such day.  For purposes
hereof: “Prime Rate” shall mean, at any time, the rate of interest per annum
publicly announced from time to time by Wachovia Bank, National Association at
its principal office in Charlotte, North Carolina as its prime rate.  Each
change in the Prime Rate shall be effective as of the opening of business on the
day such change in the Prime Rate occurs.  The parties hereto acknowledge that
the rate announced publicly by Wachovia Bank, National Association as its Prime
Rate is an index or base rate and shall not necessarily be its lowest or best
rate charged to its customers or other banks; and “Federal Funds Effective Rate”
shall mean, for any day, the weighted average of the rates on overnight federal
funds transactions with members of the Federal Reserve System arranged by
federal funds brokers, as published on the next succeeding Business Day by the
Federal Reserve Bank of New York, or, if such rate is not so published on the
next succeeding Business Day, the average of the quotations for the day of such
transactions received by the Administrative Agent from three federal funds
brokers of recognized standing selected by it.  If for any reason the
Administrative Agent shall have determined (which determination shall be
conclusive in the absence of manifest error) that it is unable to ascertain the
Federal Funds Effective Rate, for any reason, including the inability or failure
of the Administrative Agent to obtain sufficient quotations in accordance with
the terms thereof, the Alternate Base Rate shall be determined without regard to
clause (b) of the first sentence of this definition, as appropriate, until the
circumstances giving rise to such inability no longer exist.  Any change in the
Alternate Base Rate due to a change in the Prime Rate or the Federal Funds
Effective Rate shall be effective on the opening of business on the date of such
change.

          “Alternate Base Rate Loans” shall mean Revolving Loans that bear
interest at an interest rate based on the Alternate Base Rate.

          “Applicable Margin” shall mean, for the purposes of calculating (i)
the applicable interest rate for the Interest Period for any LIBOR Rate Loan,
(ii) the applicable interest rate for any Alternate Base Rate Loan or any LIBOR
Market Index Rate Loan, (iii) the applicable rate for the Commitment Fee for
purposes of Section 2.3(a) hereof and (iv) the applicable rates for Standby
Letter of Credit Fees and Trade Letter of Credit Fees, the percentages per annum
set forth below.  Such Applicable Margin shall be (A) determined as of the last
day of each fiscal quarter of the Borrower (the “Determination Date”) based upon
the Consolidated Leverage Ratio as of the last day of each such fiscal quarter
(such calculation to be made based upon the financial statements as of such date
and for the period then ended delivered pursuant to Section 5.1(a) hereof and
applied retroactively to such Determination Date) and (B) applicable to all
LIBOR Rate Loans made, renewed or converted, all LIBOR Market Index Rate Loans
and Alternate Base Rate Loans outstanding and any Commitment Fee, Standby Letter
of Credit Fee and Trade Letter of Credit Fee accruing, as the case may be, on or
after the most recent Determination Date to occur, as specified below:

2




Consolidated Leverage Ratio

 

 

Applicable
Margin for
LIBOR Market Index Rate Loans,
LIBOR Rate Loans
and Standby Letter
of Credit Fees

 

 

Applicable
Margin for
Trade
Letter of
Credit Fees

 

 

Applicable
Margin for
Alternate Base
Rate Loans

 

 

Applicable
Margin for
Commitment
Fee

 

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

 

> 3.75

 

 

1.250

%

 

0.625

%

 

0.00

%

 

0.200

%

> 3.25 but < 3.75

 

 

1.000

%

 

0.500

%

 

0.00

%

 

0.150

%

> 2.75 but < 3.25

 

 

0.750

%

 

0.375

%

 

0.00

%

 

0.120

%

> 2.25 but < 2.75

 

 

0.625

%

 

0.3125

%

 

0.00

%

 

0.090

%

< 2.25

 

 

0.500

%

 

0.250

%

 

0.00

%

 

0.070

%

          “Authorized Officer” shall mean any of the President, Vice
President-Finance and Principal Accounting Officer (for Securities and Exchange
Commission reporting purposes) of the Borrower.

          “Bankruptcy Code” shall mean the Bankruptcy Code in Title 11 of the
United States Code, as amended, modified, succeeded or replaced from time to
time.

          “Borrowing Date” shall mean, in respect of any Revolving Loan, the
date such Revolving Loan is made.

          “Business Day” shall mean a day other than a Saturday, Sunday or other
day on which commercial banks in Charlotte, North Carolina are authorized or
required by law to close; provided, however, that when used in connection with a
rate determination, borrowing or payment in respect of a LIBOR Rate Loan, the
term “Business Day” shall also exclude any day on which banks in London, England
are not open for dealings in Dollar deposits in the London interbank market.

          “Capital Lease” shall mean any lease of property, real or personal,
the obligations with respect to which are required to be capitalized on a
balance sheet of the lessee in accordance with GAAP.

          “Change in Control” shall mean (i) the acquisition by any person,
entity or “group,” within the meaning of Section 13(d)(3) or 14(d)(2) of the
Exchange Act, (excluding, for this purpose, the Borrower or its Restricted
Subsidiaries, or any employee benefit plan of the Borrower or its Restricted
Subsidiaries which acquires beneficial ownership of voting securities of the
Borrower) of beneficial ownership (within the meaning of Rule 13d-3 promulgated
under the Exchange Act) of 35% or more of either the then outstanding shares of
common stock of the Borrower or the combined voting power of the Borrower’s then
outstanding voting securities

3




entitled to vote generally in the election of directors; or (ii) individuals
who, as of the Closing Date, constitute the Board of Directors of the Borrower
(the “Incumbent Board”) cease for any reason to constitute at least a majority
of the Board of Directors of the Borrower, provided that any person becoming a
director subsequent to the Closing Date whose election, or nomination for
election by the Borrower’s stockholders, was approved by a vote of at least a
majority of the directors then comprising the Incumbent Board shall be
considered as though such person were a member of the Incumbent Board; or (iii)
approval by the stockholders of the Borrower of a reorganization, merger or
consolidation of the Borrower, in each case with respect to which Persons who
were the stockholders of the Borrower immediately prior to such reorganization,
merger or consolidation do not, immediately thereafter, own more than 50%of the
combined voting power entitled to vote generally in the election of directors of
the reorganized, merged or consolidated company’s then outstanding voting
securities.

          “Closing Date” shall mean the date of this Agreement.

          “Code” shall mean the Internal Revenue Code of 1986, as amended from
time to time.

          “Commitment” shall mean the Revolving Commitment and the LOC
Commitment, individually or collectively, as appropriate.

          “Commitment Percentage” shall mean the Revolving Commitment Percentage
and/or the LOC Commitment Percentage, as appropriate.

          “Commitment Period” shall mean the period from and including the
Closing Date to but not including the Termination Date.

          “Commitment Transfer Supplement” shall mean a Commitment Transfer
Supplement, substantially in the form of Schedule 9.6(c).

          “Consolidated Adjusted Funded Debt” shall mean, as of any date of
computation, the sum of (i) Consolidated Funded Debt as of such date plus (ii)
the product of consolidated rent expense for the four consecutive fiscal
quarters then ending times eight.

          “Consolidated Current Liabilities” shall mean, as of any date of
computation,  the current liabilities of the Borrower and its Subsidiaries on a
consolidated basis.

          “Consolidated EBITDA” shall mean, with respect to the Borrower and its
Subsidiaries for any period of computation thereof, the sum of, without
duplication, (i) Consolidated Net Income, (ii) consolidated net interest
expense, (iii) taxes accrued on income, (iv) amortization, and (v) depreciation,
all determined on a consolidated basis in accordance with GAAP.

          “Consolidated EBITDAR” shall mean, with respect to the Borrower and
its Subsidiaries for any period of computation thereof, the sum of, without
duplication, (i) Consolidated Net Income, (ii) consolidated net interest
expense, (iii) taxes accrued on income, (iv) amortization, (v) depreciation, and
(vi) rent expense, all determined on a consolidated basis in accordance with
GAAP.

4




          “Consolidated Fixed Charge Ratio” shall mean, as of the last day of
any fiscal quarter of the Borrower, the ratio of (i) the sum of Consolidated Net
Income, plus Consolidated Fixed Charges plus income taxes (each computed for the
four consecutive fiscal quarterly periods then ending), to (ii) Consolidated
Fixed Charges (computed for the four consecutive fiscal quarter periods then
ending).

          “Consolidated Fixed Charges” shall mean, for any applicable period of
computation, consolidated net interest expense plus consolidated rent expense
under operating leases for the period of the Borrower and its Subsidiaries.

          “Consolidated Funded Debt” shall mean, as of any date of computation,
all Indebtedness which constitutes consolidated long term debt of the Borrower
and its Subsidiaries, including (a) any Indebtedness with a maturity more than
one year after the creation of such Indebtedness and (b) any portion thereof
included in Consolidated Current Liabilities.

          “Consolidated Leverage Ratio” shall mean, as of the last day of any
fiscal quarter of the Borrower, the ratio of (a) Consolidated Adjusted Funded
Debt as of such date to (b) Consolidated EBITDAR for the four consecutive
quarterly periods then ending.

          “Consolidated Minority Interest”  shall mean as of any date of
computation, minority interest in the Borrower and its Subsidiaries determined
on a consolidated basis in accordance with GAAP.

          “Consolidated Net Income” shall mean, for any applicable period of
computation, the consolidated net income of the Borrower and its Subsidiaries,
after provision for taxes.

          “Consolidated Shareholders’ Equity” shall mean, as of any date of
computation, shareholders’ equity of the Borrower and its Subsidiaries
determined on a consolidated basis in accordance with GAAP.

          “Consolidated Tangible Net Worth” shall mean, as of any date of
computation, Consolidated Shareholders’ Equity reduced by the recorded net
balances of copyrights, patents, trademarks, goodwill, capitalized advertising
costs, organization costs, licenses, franchises, exploration permits and import
and export permits.

          “Consolidated Total Assets” shall mean, as of any date of computation,
the aggregate amount of all assets or resources of the Borrower and its
Subsidiaries on a consolidated basis.

          “Consolidated Total Capitalization” shall mean, as of any date of
computation, the total of Consolidated Funded Debt, Consolidated Minority
Interest and Consolidated Shareholders’ Equity of the Borrower and its
Subsidiaries.

          “Credit Documents” shall mean this Agreement, each of the Revolving
Notes, the Letters of Credit and the LOC Documents.

5




          “Default” shall mean any of the events specified in Section 7.1,
whether or not any requirement for the giving of notice or the lapse of time, or
both, has been satisfied.

          “Defaulting Lender” shall mean, at any time, any Lender that, at such
time (a) has failed to make a Revolving Loan required pursuant to the terms of
this Credit Agreement, has failed to pay to the Administrative Agent or any
other Lender an amount owed by such Lender pursuant to the terms of this Credit
Agreement, or (b) has been deemed insolvent by its principal regulator or has
become subject to a bankruptcy or insolvency proceeding or to a receiver,
trustee or similar official.

          “Dollars” and “$” shall mean dollars in lawful currency of the United
States of America.

          “Domestic Lending Office” shall mean, initially, the office of each
Lender designated as such Lender’s Domestic Lending Office shown on Schedule
9.2; and thereafter, such other office of such Lender as such Lender may from
time to time specify in a notice to the Administrative Agent and the Borrower as
the office of such Lender at which Alternate Base Rate Loans and LIBOR Market
Index Rate Loans of such Lender are to be made.

          “ERISA” shall mean the Employee Retirement Income Security Act of
1974, as amended from time to time.

          “Eurodollar Reserve Percentage” shall mean for any day, the percentage
(expressed as a decimal and rounded upwards, if necessary, to the next higher
1/100th of 1%) which is in effect for such day as prescribed by the Federal
Reserve Board (or any successor) for determining the maximum reserve requirement
(including without limitation any basic, supplemental or emergency reserves) in
respect of Eurocurrency liabilities, as defined in Regulation D of such Board as
in effect from time to time, or any similar category of liabilities for a member
bank of the Federal Reserve System in New York City.

          “Event of Default” shall mean any of the events specified in Section
7.1.

          “Existing Letters of Credit” shall mean each of the letters of credit
issued by Wachovia Bank, National Association prior to the Closing Date and
listed on Schedule 1.1(b).

          “Extension of Credit” shall mean, as to any Lender, the making of a
Revolving Loan by such Lender or the issuance of, or participation in, a Letter
of Credit by such Lender.

          “Federal Funds Effective Rate” shall have the meaning set forth in the
definition of “Alternate Base Rate”.

          “Fee Letter” shall mean the letter agreement dated May 8, 2006
addressed to the Borrower from Wachovia Bank, National Association and Wachovia
Capital Markets, LLC, as amended, modified or otherwise supplemented.

          “Fiscal Year” shall mean the 52/53-week fiscal period of the Borrower
ending on the Sunday closest to September 30 of each calendar year.

6




          “Fiscal Year End” shall mean the last day of the Borrower’s Fiscal
Year.

          “GAAP” shall mean generally accepted accounting principles in effect
in the United States of America applied on a consistent basis, subject, however,
in the case of determination of compliance with the financial covenants set
forth in Section 5.1 to the provisions of Section 1.3.

          “Governmental Authority” shall mean any nation or government, any
state or other political subdivision thereof and any entity exercising
executive, legislative, judicial, regulatory or administrative functions of or
pertaining to government.

          “Indebtedness” shall mean all obligations for borrowed money or the
deferred purchase price of property or services, obligations in connection with
letters of credit, capitalized lease obligations determined in accordance with
Statement No. 13 of the Financial Accounting Standards Board as in effect as of
the date of this Agreement, and guarantees of the foregoing, but shall exclude
any such obligations or guarantees of an Unrestricted Subsidiary or any such
obligations or guarantees of or by the Borrower to an Unrestricted Subsidiary
unless such obligations of or by the Borrower to an Unrestricted Subsidiary are
deemed to be material with regard to financial reporting in accordance with
GAAP.

          “Insolvency” shall mean, with respect to any Multiemployer Plan, the
condition that such Plan is insolvent within the meaning of such term as used in
Section 4245 of ERISA.

          “Insolvent” shall mean being in a condition of Insolvency.

          “Interest Payment Date” shall mean (a) as to any Alternate Base Rate
Loan or any LIBOR Market Index Rate Loan, the last day of each March, June,
September and December and on the applicable Termination Date, (b) as to any
LIBOR Rate Loan having an Interest Period of three months or less, the last day
of such Interest Period, and (c) as to any LIBOR Rate Loan having an Interest
Period longer than three months, the day which is three months after the first
day of such Interest Period and the last day of such Interest Period.

          “Interest Period” shall mean, with respect to any LIBOR Rate Loan,

 

          (i)           initially, the period commencing on the Borrowing Date
or conversion date, as the case may be, with respect to such LIBOR Rate Loan and
ending one, two, three or six months thereafter, as selected by the Borrower in
the Notice of Borrowing or Notice of Conversion given with respect thereto; and

 

 

 

          (ii)           thereafter, each period commencing on the last day of
the immediately preceding Interest Period applicable to such LIBOR Rate Loan and
ending one, two, three or six months thereafter, as selected by the Borrower by
irrevocable notice to the Administrative Agent not less than three Business Days
prior to the last day of the then current Interest Period with respect thereto;

 

 

 

          provided that the foregoing provisions are subject to the following:

7




 

          (A)           if any Interest Period pertaining to a LIBOR Rate Loan
would otherwise end on a day that is not a Business Day, such Interest Period
shall be extended to the next succeeding Business Day unless the result of such
extension would be to carry such Interest Period into another calendar month in
which event such Interest Period shall end on the immediately preceding Business
Day;

 

 

 

          (B)           any Interest Period pertaining to a LIBOR Rate Loan that
begins on the last Business Day of a calendar month (or on a day for which there
is no numerically corresponding day in the calendar month at the end of such
Interest Period) shall end on the last Business Day of the relevant calendar
month;

 

 

 

          (C)           if the Borrower shall fail to give notice as provided
above, the Borrower shall be deemed to have selected a LIBOR Market Index Rate
Loan to replace the affected LIBOR Rate Loan;

 

 

 

          (D)           no Interest Period shall extend beyond the Termination
Date; and

 

 

 

          (E)           no more than six (6)LIBOR Rate Loans may be in effect at
any time.  For purposes hereof, LIBOR Rate Loans with different Interest Periods
shall be considered as separate LIBOR Rate Loans, even if they shall begin on
the same date and have the same duration, although borrowings, extensions and
conversions may, in accordance with the provisions hereof, be combined at the
end of existing Interest Periods to constitute a new LIBOR Rate Loan with a
single Interest Period.

          “Issuing Lender” shall mean (i) Wachovia Bank, National Association or
(ii) such other Lender reasonably acceptable to the Administrative Agent
selected by the Borrower from time to time to issue a Letter of Credit.

          “Issuing Lender Fees” shall have the meaning set forth in Section
2.3(c).

          “Letters of Credit” shall mean the Existing Letters of Credit and any
letter of credit issued by an Issuing Lender pursuant to the terms hereof, as
such Letters of Credit may be amended, modified, extended, renewed or replaced
from time to time.

          “LIBOR” shall mean, for any LIBOR Rate Loan for any Interest Period
therefor, the rate per annum (rounded upwards, if necessary, to the nearest
1/100 of 1%) appearing on Dow Jones Telerate Page 3750 (or any successor page)
as the London interbank offered rate for deposits in Dollars at approximately
11:00 A.M. (London time) two Business Days prior to the first day of such
Interest Period for a term comparable to such Interest Period.  If for any
reason such rate is not available, the term “LIBOR” shall mean, for any LIBOR
Rate Loan for any Interest Period therefor, the rate per annum (rounded upwards,
if necessary, to the nearest 1/100 of 1%) appearing on Reuters Screen LIBO Page
as the London interbank offered rate for deposits in Dollars at approximately
11:00 A.M. (London time) two Business Days prior to the first day of such
Interest Period for a term comparable to such Interest Period; provided,
however, if more than one rate is

8




specified on Reuters Screen LIBO Page, the applicable rate shall be the
arithmetic mean of all such rates (rounded upwards, if necessary, to the nearest
1/100 of 1%).  If, for any reason, neither of such rates is available, then
“LIBOR” shall mean the rate per annum at which, as determined by the
Administrative Agent, Dollars in an amount comparable to such LIBOR Rate Loan
are being offered to leading banks at approximately 11:00 A.M. London time, two
(2) Business Days prior to the commencement of the applicable Interest Period
for settlement in immediately available funds by leading banks in the London
interbank market for a period equal to the Interest Period selected.

          “LIBOR Lending Office” shall mean, initially, the office of each
Lender designated as such Lender’s LIBOR Lending Office shown on Schedule 9.2;
and thereafter, such other office of such Lender as such Lender may from time to
time specify to the Administrative Agent and the Borrower as the office of such
Lender at which the LIBOR Rate Loans of such Lender are to be made.

          “LIBOR Market Index Rate” shall mean, for any day, the rate per annum
(rounded upwards, if necessary, to the nearest 1/100 of 1%) equal to the London
interbank offered rate for one (1) month Dollar deposits as reported on Dow
Jones Telerate page 3750 (or any successor page) at approximately 11:00 A.M.
(London time), on such day, or if such day is not a Business Day, then the
immediately preceding Business Day.  If for any reason such rate is not
available, the term “LIBOR Market Index Rate” shall mean, for any LIBOR Market
Index Rate Loan, the rate per annum (rounded upwards, if necessary, to the
nearest 1/100 of 1%) appearing on Reuters Screen LIBO Page as the London
interbank offered rate for deposits in Dollars at approximately 11:00 A.M.
(London time) on such day, or if such day is not a Business Day, then the
immediately preceding Business Day, for one (1) month Dollar deposits; provided,
however, if more than one rate is specified on Reuters Screen LIBO Page, the
applicable rate shall be the arithmetic mean of all such rates (rounded upwards,
if necessary, to the nearest 1/100 of 1%).  If, for any reason, neither of such
rates is available, then “LIBOR Market Index Rate” shall mean the rate per annum
at which, as determined by the Administrative Agent, Dollars in an amount
comparable to such LIBOR Market Index Rate Loan are being offered to leading
banks at approximately 11:00 A.M. London time, on such day, or if such day is
not a Business Day, then the immediately preceding Business Day, for settlement
in immediately available funds by leading banks in the London interbank market
for one (1) month Dollar deposits.

          “LIBOR Market Index Rate Loan” shall mean Revolving Loans the rate of
interest applicable to which is based on the LIBOR Market Index Rate.

          “LIBOR Rate” shall mean a rate per annum (rounded upwards, if
necessary, to the next higher 1/100th of 1%) determined by the Administrative
Agent pursuant to the following formula:

 

LIBOR Rate =

LIBOR

 

 

 

--------------------------------------------------------------------------------

 

 

 

1.00 - Eurodollar Reserve Percentage

 

          “LIBOR Rate Loan” shall mean Revolving Loans the rate of interest
applicable to which is based on the LIBOR Rate.

9




          “Lien” shall mean any mortgage, pledge, hypothecation, assignment,
encumbrance, lien (statutory or other), charge or other security interest or any
preference, priority or other security agreement or preferential arrangement of
any kind or nature whatsoever (including, without limitation, any conditional
sale or other title retention agreement and any Capital Lease having
substantially the same economic effect as any of the foregoing).

          “LOC Commitment” shall mean the commitment of the Issuing Lender(s) to
issue Letters of Credit and with respect to each Lender, the commitment of such
Lender to purchase participation interests in the Letters of Credit up to such
Lender’s LOC Committed Amount as specified in Schedule 2.1(a), as such amount
may be reduced from time to time in accordance with the provisions hereof.

          “LOC Commitment Percentage” shall mean, for each Lender, the
percentage identified as its LOC Commitment Percentage on Schedule 2.1(a), as
such percentage may be modified in accordance with Section 2.21 or in connection
with any assignment made in accordance with the provisions of Section 9.6(b).

          “LOC Committed Amount” shall mean, collectively, the aggregate amount
of all of the LOC Commitments of the Lenders to issue and participate in Letters
of Credit as referenced in Section 2.2 and, individually, the amount of each
Lender’s LOC Commitment as specified in Schedule 2.1(a).

          “LOC Documents” shall mean, with respect to any Letter of Credit, such
Letter of Credit, any amendments thereto, any documents delivered in connection
therewith, any application therefor, and any agreements, instruments, guarantees
or other documents (whether general in application or applicable only to such
Letter of Credit) governing or providing for (i) the rights and obligations of
the parties concerned or (ii) any collateral security for such obligations.

          “LOC Obligations” shall mean, at any time, the sum of (i) the maximum
amount which is, or at any time thereafter may become, available to be drawn
under Letters of Credit then outstanding, assuming compliance with all
requirements for drawings referred to in such Letters of Credit plus (ii) the
aggregate amount of all drawings under Letters of Credit honored by the Issuing
Lender(s) but not theretofore reimbursed.

          “Multiemployer Plan” shall mean a Plan which is a multiemployer plan
as defined in Section 4001(a)(3) of ERISA.

          “Notice of Borrowing” shall mean the written notice of borrowing as
referenced and defined in Section 2.1(b)(i).

          “Notice of Conversion” shall mean the written notice of extension or
conversion as referenced and defined in Section 2.9.

          “Obligations” shall mean, without duplication, all of the obligations
of the Borrower to the Lenders (including the Issuing Lenders) and the
Administrative Agent, whenever arising,

10




under this Agreement, the Revolving Notes or any of the other Credit Documents
(including, but not limited to, any interest accruing after the occurrence of a
filing of a petition of bankruptcy under the Bankruptcy Code with respect to any
Borrower, regardless of whether such interest is an allowed claim under the
Bankruptcy Code).

          “Participation Interest” shall mean the purchase by a Lender of a
participation interest in Letters of Credit as provided in Section 2.2.

          “PBGC” shall mean the Pension Benefit Guaranty Corporation established
pursuant to Subtitle A of Title IV of ERISA.

          “Person” shall mean an individual, partnership, corporation, limited
liability company, business trust, joint stock company, trust, unincorporated
association, joint venture, Governmental Authority or other entity of whatever
nature.

          “Plan” shall mean, at any particular time, any employee benefit plan
which is covered by Title IV of ERISA and in respect of which the Borrower or a
Commonly Controlled Entity is (or, if such plan were terminated at such time,
would under Section 4069 of ERISA be deemed to be) an “employer” as defined in
Section 3(5) of ERISA.

          “Prime Rate” shall have the meaning set forth in the definition of
Alternate Base Rate.

          “Property or Equipment” shall mean any interest in any kind of
property, equipment, or asset, whether real, personal, or mixed, or tangible or
intangible.

          “Purchasing Lenders” shall have the meaning set forth in Section
9.6(b).

          “Real Estate Subsidiary” shall mean any Restricted Subsidiary that
owns or leases, or is formed for the purpose of owning or leasing, interests in
real property upon which a Harris Teeter store is, or intended to be, located.

          “Register” shall have the meaning set forth in Section 9.6(c).

          “Reorganization” shall mean, with respect to any Multiemployer Plan,
the condition that such Plan is in reorganization within the meaning of such
term as used in Section 4241 of ERISA.

          “Reportable Event” shall mean any of the events set forth in Section
4043(c) of ERISA, other than those events as to which the thirty-day notice
period is waived under PBGC Reg. §4043.

          “Required Lenders” shall mean Lenders holding in the aggregate more
than 50.0% of the sum of (a) all Revolving Loans and LOC Obligations then
outstanding at such time plus (b) the aggregate unused Revolving Commitments at
such time (treating for purposes hereof in the case of LOC Obligations, in the
case of any Issuing Lender, only the portion of the LOC Obligations of such
Issuing Lender which is not subject to the Participation Interests of the other
Lenders

11




 and, in the case of the Lenders other than such Issuing Lender, the
Participation Interests of such Lenders in LOC Obligations hereunder); provided,
however, that if any Lender shall be a Defaulting Lender at such time, then
there shall be excluded from the determination of Required Lenders, Obligations
owing to such Defaulting Lender and such Defaulting Lender’s Commitments, or
after termination of the Commitments, the principal balance of the Obligations
owing to such Defaulting Lender; provided, further, if at any time there are
four or more Lenders, to constitute “Required Lenders” there must be at least
three Lenders.

          “Requirement of Law” shall mean, as to any Person, the Certificate of
Incorporation and By-laws or other organizational or governing documents of such
Person, and each law, treaty, rule or regulation or determination of an
arbitrator or a court or other Governmental Authority, in each case applicable
to or binding upon such Person or any of its property or to which such Person or
any of its property is subject.

          “Restricted Payment” shall mean the declaration or payment of any
dividend (other than dividends payable solely in common stock of the Borrower)
on, or the making of any payment or distribution on account of, or setting apart
assets for a sinking or other analogous fund for, the purchase, redemption,
defeasance, retirement or other acquisition of any class of capital stock of the
Borrower or any Restricted Subsidiary or any warrants or options to purchase any
such capital stock, whether now or hereafter outstanding, or the making of any
other distribution in respect thereof, either directly or indirectly, whether in
cash or property, obligations of the Borrower or any Restricted Subsidiary or
otherwise.

          “Restricted Subsidiary” shall mean any Subsidiary that is not an
Unrestricted Subsidiary.

          “Revolving Commitment” shall mean, with respect to each Lender, the
commitment of such Lender to make Revolving Loans in an aggregate principal
amount at any time outstanding up to such Lender’s Revolving Commitment
Percentage of the Revolving Committed Amount as specified in Schedule 2.1(a), as
such amount may be increased or reduced from time to time in accordance with the
provisions hereof or in connection with any assignment made in accordance with
the provisions of Section 9.6(b).

          “Revolving Commitment Percentage” shall mean, for each Lender, the
percentage identified as its Revolving Commitment Percentage on Schedule 2.1(a),
as such percentage may be increased or reduced pursuant to Section 2.4(a) or
2.21 or in connection with any assignment made in accordance with the provisions
of Section 9.6(b).

          “Revolving Committed Amount” shall mean, with respect to the Lenders
collectively, the aggregate amount of all Revolving Commitments as defined in
Section 2.1(a), as such amount may be increased or reduced from time to time in
accordance with the provisions hereof, and, with respect to each Lender, the
amount of such Lender’s Revolving Commitment as specified on Schedule 2.1(a), as
such amount may be increased or reduced from time to time in accordance with the
provisions hereof or in connection with any assignment made in accordance with
the provisions of Section 9.6(b).

          “Revolving Loan” shall have the meaning set forth in Section 2.1.

12




          “Revolving Note” or “Revolving Notes” shall mean the promissory notes
of the Borrower in favor of each of the Lenders evidencing the Revolving Loans
provided pursuant to Section 2.1(d), individually or collectively, as
appropriate, as such promissory notes may be amended, modified, supplemented,
extended, renewed or replaced from time to time.

          “SEC” shall mean the Securities and Exchange Commission or any
successor thereto.

          “Single Employer Plan” shall mean any Plan which is not a
Multiemployer Plan.

          “Standby Letter of Credit Fee” shall have the meaning set forth in
Section 2.3(b).

          “Subsidiary” shall mean, as to any Person, a corporation, partnership,
limited liability company or other entity of which shares of stock or other
ownership interests having ordinary voting power (other than stock or such other
ownership interests having such power only by reason of the happening of a
contingency) to elect a majority of the board of directors or other managers of
such corporation, partnership or other entity are at the time owned, directly or
indirectly, or both, by such Person.  Unless otherwise qualified, all references
to a “Subsidiary” or to “Subsidiaries” in this Agreement shall refer to a
Subsidiary or Subsidiaries of the Borrower.

          “Taxes” shall have the meaning set forth in Section 2.16.

          “Termination Date” shall mean June 7, 2011, as such date may be
extended pursuant to Section 2.22.

          “Trade Letter of Credit Fee” shall have the meaning set forth in
Section 2.3(b).

          “Tranche” shall mean the collective reference to LIBOR Rate Loans
whose Interest Periods begin and end on the same day.  A Tranche may sometimes
be referred to as a “LIBOR Tranche”.

          “Transfer Effective Date” shall have the meaning set forth in each
Commitment Transfer Supplement.

          “2.16 Certificate” shall have the meaning set forth in Section 2.16.

          “Type” shall mean, as to any Revolving Loan, its nature as an
Alternate Base Rate Loan, LIBOR Rate Loan or LIBOR Market Index Rate Loan, as
the case may be.

          “Unrestricted Subsidiary” shall mean any Subsidiary existing, created
or acquired by the Borrower or its Restricted Subsidiaries which is incorporated
outside the United States or substantially all of the business of which is
carried on outside the United States.

13




          Section 1.2     Other Definitional Provisions.

 

          (a)        Unless otherwise specified therein, all capitalized terms
defined in this Agreement shall have the defined meanings when used in the
Revolving Notes or other Credit Documents or any certificate or other document
made or delivered pursuant hereto.

 

 

 

          (b)        The words “hereof”, “herein” and “hereunder” and words of
similar import when used in this Agreement shall refer to this Agreement as a
whole and not to any particular provision of this Agreement, and Section,
subsection, Schedule and Exhibit references are to this Agreement unless
otherwise specified.

 

 

 

          (c)        The meanings given to terms defined herein shall be equally
applicable to both the singular and plural forms of such terms.

 

 

 

Section 1.3     Accounting Terms.

          Unless otherwise specified herein, all accounting terms used herein
shall be interpreted, all accounting determinations hereunder shall be made, and
all financial statements required to be delivered hereunder shall be prepared in
accordance with GAAP applied on a basis consistent with the most recent audited
consolidated financial statements of the Borrower delivered to the Lenders;
provided that, if the Borrower notifies the Administrative Agent that it wishes
to amend any financial covenant in Section 5.1 or any covenant in Section 6.1 to
eliminate the effect of any change in GAAP on the operation of such covenant (or
if the Administrative Agent notifies the Borrower that the Required Lenders wish
to amend Section 5.1 or 6.1 for such purpose), then the Borrower’ compliance
with such covenant shall be determined on the basis of GAAP in effect
immediately before the relevant change in GAAP became effective, until either
such notice is withdrawn or such covenant is amended in a manner satisfactory to
the Borrower and the Required Lenders.  The Borrower and the Required Lenders
shall negotiate in good faith to amend such financial covenants in Section 5.1
or covenants in Section 6.1 to eliminate the effect of such changes in GAAP on
the operation of such covenants.

 

The Borrower shall deliver to the Administrative Agent and each Lender at the
same time as the delivery of any annual or quarterly financial statements given
in accordance with the provisions of Section 5.1, unless disclosed in such
financial statements, (i) a description in reasonable detail of any change in
the application of accounting principles employed in the preparation of such
financial statements from those applied in the most recently preceding quarterly
or annual financial statements as to which no objection shall have been made in
accordance with the provisions above but which change in application of
accounting principles would have a material effect on the financial position of
the Borrower and (ii) if material, a reasonable estimate of the effect on the
financial statements on account of such changes in application.

14




          Section 1.4     Restructuring of A&E.

          If the Borrower notifies the Administrative Agent that it wishes to
amend any representation, warranty or covenant in this Agreement to permit or
adjust for the effect of any change in the owners, ownership structure or debt
structure of A&E, then the Borrower and the Required Lenders shall negotiate in
good faith to amend such representation, warranty or covenant.

ARTICLE II

THE REVOLVING LOANS; AMOUNT AND TERMS

 

Section 2.1     Revolving Loans.

 

 

 

          (a)         Revolving Commitment.  During the Commitment Period,
subject to the terms and conditions hereof, each Lender severally agrees to make
revolving credit loans (“Revolving Loans”) to the Borrower from time to time for
the purposes hereinafter set forth; provided, however, that (i) with regard to
each Lender individually, the sum of such Lender’s outstanding Revolving Loans
plus such Lender’s LOC Commitment Percentage of LOC Obligations shall not exceed
such Lender’s Revolving Commitment Percentage of the Revolving Committed Amount
and (ii) with regard to the Lenders collectively, the sum of the aggregate
amount of outstanding Revolving Loans plus LOC Obligations shall not exceed the
Revolving Committed Amount.  For purposes hereof, the aggregate principal amount
of Revolving Loans plus LOC Obligations that may be outstanding at any time
under this Section 2.1(a) shall not exceed THREE HUNDRED FIFTY MILLION DOLLARS
($350,000,000) (as such aggregate maximum amount may be increased or reduced
from time to time as provided in Section 2.4 or 2.21, the “Revolving Committed
Amount”).  Revolving Loans may consist of Alternate Base Rate Loans, LIBOR Rate
Loans or LIBOR Market Index Rate Loans, or a combination thereof, as the
Borrower may request, and may be repaid and reborrowed in accordance with the
provisions hereof.  LIBOR Rate Loans shall be made by each Lender at its LIBOR
Lending Office and Alternate Base Rate Loans and LIBOR Market Index Rate Loans
at its Domestic Lending Office.

 

 

 

          (b)     Revolving Loan Borrowings.

 

 

 

 

          (i)          Notice of Borrowing.  The Borrower shall request a
Revolving Loan borrowing by written notice (or telephone notice promptly
confirmed in writing which confirmation may be by fax) to the Administrative
Agent not later than 1:00 P.M. (Charlotte, North Carolina time) on the date of
requested borrowing in the case of Alternate Base Rate Loans and LIBOR Market
Index Rate Loans, and on the third Business Day prior to the date of the
requested borrowing in the case of LIBOR Rate Loans.  Each such request for
borrowing shall be irrevocable and shall specify (A) that a Revolving Loan is
requested, (B) the date of the requested borrowing (which shall be a Business
Day), (C) the aggregate principal amount to be borrowed, (D) whether the
borrowing shall be

15




 

 

comprised of Alternate Base Rate Loans, LIBOR Rate Loans or LIBOR Market Index
Rate Loans or a combination thereof, and if LIBOR Rate Loans are requested, the
Interest Period(s) therefor.  A form of Notice of Borrowing (a “Notice of
Borrowing”) is attached as Schedule 2.1(b)(i).  If the Borrower shall fail to
specify in any such Notice of Borrowing (I) an applicable Interest Period in the
case of a LIBOR Rate Loan, then such notice shall be deemed to be a request for
an Interest Period of one month, or (II) the type of Revolving Loan requested,
then such notice shall be deemed to be a request for a LIBOR Market Index Rate
Loan hereunder.  The Administrative Agent shall give notice to each Lender
promptly upon receipt of each Notice of Borrowing, the contents thereof and each
such Lender’s share thereof.  LIBOR Rate Loans shall not be available hereunder
until three (3) Business Days after the Closing Date.

 

 

 

 

 

          (ii)          Advances.  Each Lender will make its Revolving
Commitment Percentage of each Revolving Loan borrowing available to the
Administrative Agent for the account of the Borrower at the office of the
Administrative Agent specified in Schedule 9.2, or at such other office as the
Administrative Agent may designate in writing, by 2:00 P.M. (Charlotte, North
Carolina time) on the date specified in the applicable Notice of Borrowing in
Dollars and in funds immediately available to the Administrative Agent.  Such
borrowing will then be made available to the Borrower by the Administrative
Agent by crediting the account of the Borrower on the books of such office with
the aggregate of the amounts made available to the Administrative Agent by the
Lenders and in like funds as received by the Administrative Agent.

 

 

 

 

          (c)       Repayment.  The principal amount of all Revolving Loans
shall be due and payable in full on the Termination Date.

 

 

 

 

          (d)        Revolving Notes.  Each Lender’s Revolving Commitment
Percentage of the Revolving Loans shall be evidenced by a duly executed
promissory note of the Borrower to such Lender in substantially the form of
Schedule 2.1(d).

 

 

 

Section 2.2    Letter of Credit Subfacility.

 

 

 

 

          (a)        Issuance.  In reliance upon the other Lenders’ obligation
to participate therein, and subject to the terms and conditions hereof and of
the LOC Documents, if any, and any other terms and conditions which the
applicable Issuing Lender may reasonably require, during the Commitment Period
the applicable Issuing Lender shall issue, and the Lenders shall participate in,
Letters of Credit for the account of the Borrower from time to time upon request
in a form acceptable to the applicable Issuing Lender; provided, however, that
(i) the aggregate amount of LOC Obligations shall not at any time exceed the
lesser of (A) ONE HUNDRED MILLION DOLLARS ($100,000,000) and (B) the Revolving
Committed Amount (the “LOC Committed Amount”), (ii) the sum of the aggregate
outstanding principal amount of Revolving Loans plus LOC Obligations shall not
at any time exceed the Revolving Committed Amount, (iii) all Letters of Credit
shall be denominated in Dollars and (iv) Letters of

16




 

Credit shall be issued for lawful corporate purposes and may be issued as
standby letters of credit, including, without limitation, in connection with
workers’ compensation and other insurance programs, and trade letters of
credit.  Except as otherwise expressly agreed upon by the applicable Issuing
Lender and the Administrative Agent, no Letter of Credit shall have an original
expiry date beyond the Termination Date; provided, however, the expiry date of
Letters of Credit may be extended from time to time by operation of the terms of
the applicable Letter of Credit, and so long as no Default or Event of Default
has occurred and is continuing and subject to the other terms and conditions to
the issuance of Letters of Credit hereunder, the expiry dates of Letters of
Credit may be extended periodically from time to time on the request of the
Borrower; provided, further, that no Letter of Credit, as originally issued or
as extended, shall have an expiry date extending beyond the Termination Date
unless the Borrower shall have established a cash collateral account in favor of
the Agent for the benefit of the Lenders and deposited therein cash and cash
equivalents satisfactory to the Administrative Agent in a sufficient amount to
adequately secure the LOC Obligations which extend beyond the Termination Date. 
Each Letter of Credit shall comply with the related LOC Documents.  The issuance
and expiry date of each Letter of Credit shall be a Business Day.  Any Letters
of Credit issued hereunder shall be in a minimum original face amount of
$50,000.

 

 

 

          (b)     Notice and Reports.  The request for the issuance of a Letter
of Credit shall be submitted to the applicable Issuing Lender at least five (5)
Business Days prior to the requested date of issuance.  Each Issuing Lender will
promptly upon request provide to the Administrative Agent for dissemination to
the Lenders a detailed report specifying the Letters of Credit issued by such
Issuing Lender which are then issued and outstanding and any activity with
respect thereto which may have occurred since the date of any prior report, and
including therein, among other things, the account party, the beneficiary, the
face amount, expiry date as well as any payments or expirations which may have
occurred.  Each Issuing Lender will further provide to the Administrative Agent
promptly upon request copies of the Letters of Credit issued by such Issuing
Lender.  Each Issuing Lender will provide to the Administrative Agent promptly
upon request a summary report of the nature and extent of LOC Obligations of
such Issuing Lender then outstanding.

 

 

 

          (c)     Participations.  Each Lender upon issuance of a Letter of
Credit shall be deemed to have purchased without recourse a risk participation
from the applicable Issuing Lender in such Letter of Credit and the obligations
arising thereunder and any collateral relating thereto, in each case in an
amount equal to its LOC Commitment Percentage of the obligations under such
Letter of Credit and shall absolutely, unconditionally and irrevocably assume,
as primary obligor and not as surety, and be obligated to pay to the applicable
Issuing Lender therefor and discharge when due, its LOC Commitment Percentage of
the obligations arising under such Letter of Credit.  Without limiting the scope
and nature of each Lender’s participation in any Letter of Credit, to the extent
that an Issuing Lender has not been reimbursed as required hereunder or under
any LOC Document, each such Lender shall pay to such Issuing Lender its LOC
Commitment Percentage of such unreimbursed drawing in same day funds on the day
of notification by such Issuing Lender of an unreimbursed drawing

17




 

pursuant to the provisions of subsection (d) below if such notice is received at
or before 2:00 P.M. (Charlotte, North Carolina time), otherwise such payment
shall be made at or before 12:00 Noon (Charlotte, North Carolina time) on the
Business Day next succeeding the day such notice is received.  The obligation of
each Lender to so reimburse the applicable Issuing Lender shall be absolute and
unconditional and shall not be affected by the occurrence of a Default, an Event
of Default or any other occurrence or event.  Any such reimbursement shall not
relieve or otherwise impair the obligation of the Borrower to reimburse the
applicable Issuing Lender under any Letter of Credit, together with interest as
hereinafter provided.

 

 

 

          (d)     Reimbursement.  In the event of any drawing under any Letter
of Credit, the applicable Issuing Lender will promptly notify the Borrower and
the Administrative Agent.  The Borrower shall reimburse the applicable Issuing
Lender on the day of drawing under any Letter of Credit (with the proceeds of a
Revolving Loan obtained hereunder or otherwise) in same day funds as provided
herein or in the LOC Documents.  If the Borrower shall fail to reimburse the
applicable Issuing Lender as provided herein, the unreimbursed amount of such
drawing shall bear interest at a per annum rate equal to the LIBOR Market Index
Rate plus the Applicable Percentage.  Unless the Borrower shall immediately
notify the applicable Issuing Lender and the Administrative Agent of its intent
to otherwise reimburse the applicable Issuing Lender, the Borrower shall be
deemed to have requested a Revolving Loan in the amount of the drawing as
provided in subsection (e) below, the proceeds of which will be used to satisfy
the reimbursement obligations.  The Borrower’s reimbursement obligations
hereunder shall be absolute and unconditional under all circumstances
irrespective of any rights of set-off, counterclaim or defense to payment the
Borrower may claim or have against the applicable Issuing Lender, the
Administrative Agent, the Lenders, the beneficiary of the Letter of Credit drawn
upon or any other Person, including without limitation any defense based on any
failure of the Borrower to receive consideration or the legality, validity,
regularity or unenforceability of the Letter of Credit.  The applicable Issuing
Lender will promptly notify the other Lenders of the amount of any unreimbursed
drawing and each Lender shall promptly pay to the Administrative Agent for the
account of the applicable Issuing Lender in Dollars and in immediately available
funds, the amount of such Lender’s LOC Commitment Percentage of such
unreimbursed drawing.  Such payment shall be made on the day such notice is
received by such Lender from the applicable Issuing Lender if such notice is
received at or before 2:00 P.M. (Charlotte, North Carolina time), otherwise such
payment shall be made at or before 12:00 Noon (Charlotte, North Carolina time)
on the Business Day next succeeding the day such notice is received.  If such
Lender does not pay such amount to the applicable Issuing Lender in full upon
such request, such Lender shall, on demand, pay to the Administrative Agent for
the account of the applicable Issuing Lender interest on the unpaid amount
during the period from the date of such drawing until such Lender pays such
amount to the applicable Issuing Lender in full at a rate per annum equal to, if
paid within two (2) Business Days of the date of drawing, the Federal Funds
Effective Rate and thereafter at a rate equal to the Alternate Base Rate.  Each
Lender’s obligation to make such payment to the applicable Issuing Lender, and
the right of the applicable Issuing Lender to receive the same, shall be
absolute and unconditional, shall not be affected by any circumstance whatsoever
and without regard to the termination of this Agreement or the Commitments
hereunder, the existence of a Default or Event of Default or the acceleration of
the Obligations hereunder and shall be made without any offset, abatement,
withholding or reduction whatsoever.

18




 

          (e)     Repayment with Revolving Loans.  On any day on which the
Borrower shall have requested, or been deemed to have requested a Revolving Loan
to reimburse a drawing under a Letter of Credit, the Administrative Agent shall
give notice to the Lenders that a Revolving Loan has been requested or deemed
requested in connection with a drawing under a Letter of Credit, in which case a
Revolving Loan borrowing comprised entirely of LIBOR Market Index Rate Loans
(each such borrowing, a “Mandatory Borrowing”) shall be immediately made
(without giving effect to any termination of the Commitments pursuant to Section
7.2) pro rata based on each Lender’s respective Revolving Commitment Percentage
(determined before giving effect to any termination of the Commitments pursuant
to Section 7.2) and the proceeds thereof shall be paid directly to the
applicable Issuing Lender for application to the respective LOC Obligations. 
Each Lender hereby irrevocably agrees to make such Revolving Loans immediately
upon any such request or deemed request on account of each Mandatory Borrowing
in the amount and in the manner specified in the preceding sentence and on the
same such date notwithstanding (i) the amount of Mandatory Borrowing may not
comply with the minimum amount for borrowings of Revolving Loans otherwise
required hereunder, (ii) whether any conditions specified in Section 4.2 are
then satisfied, (iii) whether a Default or an Event of Default then exists, (iv)
failure for any such request or deemed request for Revolving Loan to be made by
the time otherwise required in Section 2.1(b), (v) the date of such Mandatory
Borrowing, or (vi) any reduction in the Revolving Committed Amount after any
such Letter of Credit may have been drawn upon.  In the event that any Mandatory
Borrowing cannot for any reason be made on the date otherwise required above
(including, without limitation, as a result of the commencement of a proceeding
under the Bankruptcy Code with respect to the Borrower), then each such Lender
hereby agrees that it shall forthwith fund (as of the date the Mandatory
Borrowing would otherwise have occurred, but adjusted for any payments received
from the Borrower on or after such date and prior to such purchase) its
Participation Interests in the outstanding LOC Obligations; provided, further,
that in the event any Lender shall fail to fund its Participation Interest on
the day the Mandatory Borrowing would otherwise have occurred, then the amount
of such Lender’s unfunded Participation Interest therein shall bear interest
payable to the applicable Issuing Lender upon demand, at the rate equal to, if
paid within two (2) Business Days of such date, the Federal Funds Effective
Rate, and thereafter at a rate equal to the Alternate Base Rate.

 

 

 

          (f)     Designation of Subsidiaries as Account Parties. 
Notwithstanding anything to the contrary set forth in this Agreement, including
without limitation Section 2.2(a), a Letter of Credit issued hereunder may
contain a statement to the effect that such Letter of Credit is issued for the
account of a Subsidiary, provided that notwithstanding such statement, the
Borrower shall be the actual account party for all purposes of this Agreement
for such Letter of Credit and such statement shall not affect the Borrower’s
reimbursement obligations hereunder with respect to such Letter of Credit.

19




 

          (g)     Modification, Extension.  The issuance of any supplement,
modification, amendment, renewal, or extension to any Letter of Credit shall,
for purposes hereof, be treated in all respects the same as the issuance of a
new Letter of Credit hereunder.

 

 

 

          (h)     Uniform Customs and Practices/International Standby Practices
1998.  The applicable Issuing Lender shall have the Letters of Credit be subject
to The Uniform Customs and Practice for Documentary Credits (the “UCP”) or the
International Standby Practices 1998 (the “ISP98”), in either case as published
as of the date of issue by the International Chamber of Commerce, in which case
the UCP or ISP98, as applicable, may be incorporated therein and deemed in all
respects to be a part thereof.

 

 

 

Section 2.3     Fees.

 

 

 

          (a)     Commitment Fee. The Borrower will pay to each Lender a
commitment fee (the “Commitment Fee”) equal in amount to the product of the
Applicable Margin with respect to the Commitment Fee multiplied by the average
daily amount by which each Lender’s Revolving Committed Amount exceeds the
average daily principal amount outstanding under such Lender’s Revolving Note
for the fiscal quarter (or portion thereof) then ended, payable in arrears on
the last day of each March, June, September and December and on the applicable
Termination Date.

 

 

 

          (b)     Letter of Credit Fees. In consideration of issuance of standby
Letters of Credit hereunder, the Borrower agrees to pay to the applicable
Issuing Lender (i) a fee (the “Standby Letter of Credit Fee”) on such Lender’s
Revolving Commitment Percentage of the average daily maximum amount available to
be drawn under each such standby Letter of Credit computed at a per annum rate
for each day from the date of issuance to the date of expiration equal to the
Applicable Percentage and (ii) a fee (the “Trade Letter of Credit Fee”) on such
Lender’s Revolving Commitment Percentage of the average daily maximum amount
available to be drawn under each such trade Letter of Credit computed at a per
annum rate for each day from the date of issuance to the date of expiration
equal to the Applicable Percentage.  In addition to such Standby Letter of
Credit Fee and such Trade Letter of Credit Fee, the Borrower agrees to pay to
the Issuing Lender, for its own account without sharing by the other Lenders, an
additional fronting fee of 0.125% per annum on the average daily maximum amount
available to be drawn under each such Letter of Credit issued by it.  The
applicable Issuing Lender shall promptly pay over to the Administrative Agent
for the ratable benefit of the Lenders (including the applicable Issuing Lender)
the Standby Letter of Credit Fee and the Trade Letter of Credit Fee.  The
Standby Letter of Credit Fee, the Trade Letter of Credit Fee and the fronting
fees for Letters of Credit shall be payable quarterly in arrears on the 15th day
following the last day of each calendar quarter for the prior calendar quarter.

 

 

 

          (c)     Issuing Lender Fees.  In addition to the Standby Letter of
Credit Fees and Trade Letter of Credit Fees payable pursuant to subsection (b)
above, the Borrower shall pay to the applicable Issuing Lender for its own
account without sharing by the other Lenders the reasonable and customary
charges from time to time of the applicable Issuing Lender with respect to the
amendment, transfer, administration, cancellation and conversion of, and
drawings under, such Letters of Credit (collectively, the “Issuing Lender
Fees”).

20




 

          (d)     Administrative Fee.  The Borrower agrees to pay to the
Administrative Agent the annual administrative fee as described in the Fee
Letter.

 

 

 

Section 2.4     Reduction of the Revolving Commitments.

 

 

 

          (a)     Voluntary Reductions.  The Borrower shall have the right to
terminate or permanently reduce the Revolving Committed Amount at any time or
from time to time upon not less than five Business Days’ prior notice to the
Administrative Agent (which shall notify the Lenders thereof as soon as
practicable) of each such termination or reduction, which notice shall specify
the effective date thereof and the amount of any such reduction which shall be
in a minimum amount of $5,000,000 or a whole multiple of $1,000,000 in excess
thereof and shall be irrevocable and effective upon receipt by the
Administrative Agent, provided that no such reduction or termination shall be
permitted if after giving effect thereto, and to any prepayments of the
Revolving Loans made on the effective date thereof, the sum of the then
outstanding aggregate principal amount of the Revolving Loans would exceed the
Revolving Committed Amount after such proposed reduction.

 

 

 

          (b)     Termination Date.  The Revolving Commitments and the LOC
Commitments shall automatically terminate on the Termination Date.

 

 

 

Section 2.5     Minimum Borrowing Amounts and Principal Amounts of Tranches.

 

 

 

          (a)     Each Alternate Base Rate Loan borrowing shall be in a minimum
amount of $250,000 and whole multiples of $100,000 in excess thereof.

 

 

 

          (b)     Each LIBOR Rate Loan borrowing and each LIBOR Market Index
Rate Loan borrowed shall be in a minimum amount of $500,000 and whole multiples
of $100,000 in excess thereof.

 

 

 

          (c)     All borrowings, payments and prepayments in respect of
Revolving Loans shall be in such amounts and be made pursuant to such elections
so that after giving effect thereto the aggregate principal amount of the
Revolving Loans comprising any LIBOR Rate Loan shall either be zero or shall not
be less than $500,000 or a whole multiple of $100,000 in excess thereof.

 

 

 

Section 2.6     Prepayments.

 

 

 

          (a)     Optional Prepayments.  The Borrower shall have the right to
prepay Revolving Loans in whole or in part from time to time; provided, however,
that (i) each partial prepayment of Alternate Base Rate Loans shall be in a
minimum principal amount of $1,000,000 and integral multiples of $100,000 in
excess thereof and (ii) each partial

21




 

prepayment of LIBOR Rate Loans and LIBOR Market Index Rate Loans shall be in a
minimum principal amount of $1,000,000 and integral multiples of $100,000 in
excess thereof.  The Borrower shall give irrevocable written notice (or
telephone notice promptly confirmed in writing which confirmation may be by fax)
to the Administrative Agent (which shall notify the Lenders thereof as soon as
practicable) not later than 1:00 P.M. (Charlotte, North Carolina time) on the
date of the requested prepayment in the case of Alternate Base Rate Loans or
LIBOR Market Index Rate Loans, and on the third Business Day prior to the date
of the requested prepayment in the case of LIBOR Rate Loans.  Subject to the
foregoing terms, amounts prepaid under this Section 2.6(a) shall be applied as
the Borrower may elect.  Except to the extent otherwise specified by the
Borrower, prepayments shall be applied first to Alternate Base Rate Loans,
second to LIBOR Market Index Rate Loans and then to LIBOR Rate Loans in direct
order of Interest Period maturities.  All prepayments under this Section 2.6(a)
shall be subject to Section 2.15, but otherwise without premium or penalty.
Interest on the principal amount prepaid accrued to the date of such prepayment
shall be payable on the next occurring Interest Payment Date that would have
occurred had such loan not been prepaid or, in the case of LIBOR Rate Loans at
the request of the Administrative Agent, interest on the principal amount
prepaid shall be payable on any date that a prepayment is made hereunder to the
date of prepayment.  Amounts prepaid on the Revolving Loans may be reborrowed in
accordance with the terms hereof.

 

 

 

          (b)     Mandatory Prepayments.  If at any time after the Closing Date,
the sum of the aggregate principal amount of outstanding Revolving Loans plus
LOC Obligations shall exceed the Revolving Committed Amount, the Borrower
immediately shall prepay the Revolving Loans and (after the Revolving Loans have
been repaid) cash collateralize the LOC Obligations, in an amount sufficient to
eliminate such excess.  Such prepayments shall be applied first to Alternate
Base Rate Loans, second to LIBOR Market Index Rate Loans and then to LIBOR Rate
Loans in direct order of Interest Period maturities.  All prepayments under this
Section 2.6(b) shall be subject to Section 2.15 and be accompanied by interest
on the principal amount prepaid to the date of prepayment.  Amounts prepaid on
Revolving Loans may be reborrowed in accordance with the terms hereof.

 

 

 

Section 2.7     Interest Payments; Default Interest; Interest Payment Dates.

 

 

 

          (a)     Interest Payments.  Subject to the provisions of Section
2.7(b), all Revolving Loans shall bear interest as follows:


 

         (i)     Alternate Base Rate Loans.  During such periods as Revolving
Loans shall be comprised of Alternate Base Rate Loans, each such Alternate Base
Rate Loan shall bear interest at a per annum rate equal to the sum of the
Alternate Base Rate plus the Applicable Margin;

 

 

 

         (ii)     LIBOR Market Index Rate Loans.  During such periods as
Revolving Loans shall be comprised of LIBOR Market Index Rate Loans, each such
LIBOR Market Index Rate Loan shall bear interest at a per annum rate equal to
the sum of the LIBOR Market Index Rate plus the Applicable Margin; and

22




 

         (iii)     LIBOR Rate Loans.  During such periods as Revolving Loans
shall be comprised of LIBOR Rate Loans, each such LIBOR Rate Loan shall bear
interest at a per annum rate equal to the sum of the LIBOR Rate plus the
Applicable Margin.


 

          (b)     Default Interest.  Upon the occurrence, and during the
continuance, of a Default or an Event of Default, the principal of and, to the
extent permitted by law, interest on the Revolving Loans and any other amounts
owing hereunder or under the other Credit Documents shall (at the option of the
Required Lenders) bear interest, payable on demand, at a per annum rate 2%
greater than the applicable rate then in effect or, if no rate is then in
effect, at a per annum rate 2% greater than the Alternate Base Rate.  Upon and
during the continuance of an Event of Default, all LIBOR Market Index Rate Loans
and LIBOR Rate Loans shall be automatically converted to Alternate Base Rate
Loans, to take effect immediately in the case of LIBOR Market Index Rate Loans
and in the case of LIBOR Rate Loans, on the last day of the applicable Interest
Period for any such LIBOR Rate Loans.

 

 

 

          (c)     Interest Payment Date.  Interest on Revolving Loans shall be
payable in arrears on each Interest Payment Date, subject to Section 2.10.

 

 

 

Section 2.8     Computation of Interest and Fees.

 

 

 

          (a)     Interest payable hereunder with respect to Alternate Base Rate
Loans based on the Prime Rate shall be calculated on the basis of a year of 365
days (or 366 days, as applicable) for the actual days elapsed.  All other
interest and fees and all other interest amounts payable hereunder shall be
calculated on the basis of a 360 day year for the actual days elapsed.  The
Administrative Agent shall as soon as practicable notify the Borrower and the
Lenders of each determination of a LIBOR Rate on the Business Day of the
determination thereof.  Any change in the interest rate on a Revolving Loan
resulting from a change in the Alternate Base Rate shall become effective as of
the opening of business on the day on which such change in the Alternate Base
Rate shall become effective.  Any change in the interest rate on an LIBOR Market
Index Rate Loan resulting from a change in the LIBOR Market Index Rate shall
become effective as of the opening of business on the day on which such change
in the LIBOR Market Index Rate shall become effective.  The Administrative Agent
shall as soon as practicable notify the Borrower and the Lenders of the
effective date and the amount of each such change.

 

 

 

          (b)     Each determination of an interest rate by the Administrative
Agent pursuant to any provision of this Agreement shall be conclusive and
binding on the Borrower and the Lenders in the absence of manifest error.  The
Administrative Agent shall, at the request of the Borrower, deliver to the
Borrower a statement showing the computations used by the Administrative Agent
in determining any interest rate.

23




 

          (c)     It is the intent of the Lenders and the Borrower to conform to
and contract in strict compliance with applicable usury law from time to time in
effect.  All agreements between the Lenders and the Borrower are hereby limited
by the provisions of this paragraph which shall override and control all such
agreements, whether now existing or hereafter arising and whether written or
oral.  In no way, nor in any event or contingency (including but not limited to
prepayment or acceleration of the maturity of any obligation), shall the
interest taken, reserved, contracted for, charged, or received under this Credit
Agreement, under the Revolving Notes or otherwise, exceed the maximum
nonusurious amount permissible under applicable law.  If, from any possible
construction of any of the Credit Documents or any other document, interest
would otherwise be payable in excess of the maximum nonusurious amount, any such
construction shall be subject to the provisions of this paragraph and such
interest shall be automatically reduced to the maximum nonusurious amount
permitted under applicable law, without the necessity of execution of any
amendment or new document.  If any Lender shall ever receive anything of value
which is characterized as interest on the Revolving Loans under applicable law
and which would, apart from this provision, be in excess of the maximum
nonusurious amount, an amount equal to the amount which would have been
excessive interest shall, without penalty, be applied to the reduction of the
principal amount owing on the Revolving Loans and not to the payment of
interest, or refunded to the Borrower or the other payor thereof if and to the
extent such amount which would have been excessive exceeds such unpaid principal
amount of the Revolving Loans.  The right to demand payment of the Revolving
Loans or any other Indebtedness evidenced by any of the Credit Documents does
not include the right to receive any interest which has not otherwise accrued on
the date of such demand, and the Lenders do not intend to charge or receive any
unearned interest in the event of such demand.  All interest paid or agreed to
be paid to the Lenders with respect to the Revolving Loans shall, to the extent
permitted by applicable law, be amortized, prorated, allocated, and spread
throughout the full stated term (including any renewal or extension) of the
Revolving Loans so that the amount of interest on account of such indebtedness
does not exceed the maximum nonusurious amount permitted by applicable law.

 

 

 

Section 2.9     Conversion Options.

 

 

 

          (a)     The Borrower may elect from time to time to convert Alternate
Base Rate Loans or LIBOR Market Index Rate Loans to LIBOR Rate Loans by giving
irrevocable written notice (or telephone notice promptly confirmed in writing
which confirmation may be by fax) to the Administrative Agent not later than
1:00 P.M. (Charlotte, North Carolina time) on the third Business Day prior to
the date of the requested conversion.  A form of Notice of Conversion/ Extension
is attached as Schedule 2.9.  If the date upon which an Alternate Base Rate Loan
or LIBOR Market Index Rate Loan is to be converted to a LIBOR Rate Loan is not a
Business Day, then such conversion shall be made on the next succeeding Business
Day and during the period from such last day of an Interest Period to such
succeeding Business Day such Revolving Loan shall bear interest as if it were an
Alternate Base Rate Loan or LIBOR Market Index Rate Loan, as applicable.  All or
any part of outstanding Alternate Base Rate Loans or LIBOR Market Index Rate
Loans may be converted as provided herein, provided that (i) at the
Administrative

24




 

Agent’s discretion, no Revolving Loan may be converted into a LIBOR Rate Loan
when any Default or Event of Default has occurred and is continuing and (ii)
partial conversions shall be in an aggregate principal amount of $500,000 or a
whole multiple of $100,000 in excess thereof.

   

 

          (b)     The Borrower may elect from time to time to convert Alternate
Base Rate Loans to LIBOR Market Index Rate Loans and LIBOR Market Index Rate
Loans to Alternate Base Rate Loans by giving irrevocable written notice (or
telephone notice promptly confirmed in writing which confirmation may be by fax)
to the Administrative Agent not later than 1:00 P.M. (Charlotte, North Carolina
time) on the date of the requested conversion provided that partial conversions
to Alternate Base Rate Loans shall be in an aggregate principal amount of
$250,000 or a whole multiple of $100,000 in excess thereof and partial
conversions to LIBOR Market Index Rate Loans shall be in an aggregate principal
amount of $500,000 or a whole multiple of $100,000 in excess thereof.  If the
date upon which an Alternate Base Rate Loan is to be converted to a LIBOR Market
Index Rate Loan or a LIBOR Market Index Rate Loan is to be converted to an
Alternate Base Rate Loan is not a Business Day, then such conversion shall be
made on the next succeeding Business Day.

   

 

          (c)     The Borrower may elect from time to time to convert LIBOR Rate
Loans to LIBOR Market Index Rate Loans or Alternate Base Rate Loans by giving
irrevocable written notice (or telephone notice promptly confirmed in writing
which confirmation may be by fax) to the Administrative Agent not later than
1:00 P.M. (Charlotte, North Carolina time) on the date of the requested
conversion provided that (i) partial conversions to Alternate Base Rate Loans
shall be in an aggregate principal amount of $250,000 or a whole multiple of
$100,000 in excess thereof and partial conversions to LIBOR Market Index Rate
Loans shall be in an aggregate principal amount of $500,000 or a whole multiple
of $100,000 in excess thereof and (ii) the Borrower pays the Lenders all amounts
required by Section 2.15 hereof in connection with such conversion.  If the date
upon which a LIBOR Rate Loan is to be converted to a LIBOR Market Index Rate
Loan or an Alternate Base Rate Loan is not a Business Day, then such conversion
shall be made on the next succeeding Business Day.

   

 

          (d)     Any LIBOR Rate Loans may be continued as such upon the
expiration of an Interest Period with respect thereto by compliance by the
Borrower with the notice provisions contained in Section 2.9(a); provided, that,
at the Administrative Agent’s discretion, no LIBOR Rate Loan may be continued as
such when any Default or Event of Default has occurred and is continuing, in
which case such Revolving Loan shall be automatically converted to a LIBOR
Market Index Rate Loan at the end of the applicable Interest Period with respect
thereto.  If the Borrower shall fail to give timely notice of an election to
continue a LIBOR Rate Loan, or the continuation of LIBOR Rate Loans is not
permitted hereunder, such LIBOR Rate Loans shall be automatically converted to
LIBOR Market Index Rate Loans at the end of the applicable Index Period with
respect thereto.

25




 

Section 2.10     Pro Rata Treatment and Payments.

          Each borrowing of Revolving Loans and any reduction of the Revolving
Commitments (other than a reduction of Revolving Commitments pursuant to Section
2.22) shall be made pro rata according to the respective Revolving Commitment
Percentages of the Lenders.  Each payment under this Agreement or any Revolving
Note shall be applied, first, to any fees then due and owing by the Borrower
pursuant to Section 2.3(a), second, to interest then due and owing in respect of
the Revolving Notes of the Borrower and, third, to principal then due and owing
hereunder and under the Revolving Notes of the Borrower.  Each payment on
account of any fees pursuant to Sections 2.3(a), (b) and (e) shall be made pro
rata in accordance with the respective amounts of such fees due and owing.  Each
payment (other than payments pursuant to Section 2.22 or prepayments) by the
Borrower on account of principal of and interest on the Revolving Loans shall be
made pro rata according to the respective amounts due and owing in accordance
with Section 2.6(a) hereof.  Each optional prepayment on account of principal of
the Revolving Loans shall be applied to such of the Revolving Loans as the
Borrower may designate (to be applied pro rata among the Lenders); provided,
that prepayments made pursuant to Section 2.13 shall be applied in accordance
with such section, and payments pursuant to Section 2.22 shall be applied in
accordance with such section.  Each mandatory prepayment (other than payments
pursuant to Section 2.22) on account of principal of the Revolving Loans shall
be applied in accordance with Section 2.6(b).  All payments (including
prepayments) to be made by the Borrower on account of principal, interest and
fees shall be made without defense, set-off or counterclaim (except as provided
in Section 2.16(b)) and shall be made to the Administrative Agent for the
account of the Lenders at the Administrative Agent’s office specified on
Schedule 9.2 in Dollars and in immediately available funds not later than 1:00
P.M. (Charlotte, North Carolina time) on the date when due.  The Administrative
Agent shall distribute such payments to the Lenders entitled thereto promptly
upon receipt in like funds as received.  If any payment hereunder (other than
payments on the LIBOR Rate Loans) becomes due and payable on a day other than a
Business Day, such payment shall be extended to the next succeeding Business
Day, and, with respect to payments of principal, interest thereon shall be
payable at the then applicable rate during such extension.  If any payment on a
LIBOR Rate Loan becomes due and payable on a day other than a Business Day, the
maturity thereof shall be extended to the next succeeding Business Day unless
the result of such extension would be to extend such payment into another
calendar month, in which event such payment shall be made on the immediately
preceding Business Day.

 

Section 2.11     Non-Receipt of Funds by the Administrative Agent.

 

 

 

          (a)     Unless the Administrative Agent shall have been notified in
writing by a Lender prior to the date a Revolving Loan is to be made by such
Lender (which notice shall be effective upon receipt) that such Lender does not
intend to make the proceeds of such Revolving Loan available to the
Administrative Agent, the Administrative Agent may assume that such Lender has
made such proceeds available to the Administrative Agent on such date, and the
Administrative Agent may in reliance upon such assumption (but shall not be
required to) make available to the Borrower a corresponding amount.  If such
corresponding amount is not in fact made available to the Administrative Agent,
the Administrative Agent shall be able to recover such corresponding amount from
such

26




 

Lender.  If such Lender does not pay such corresponding amount forthwith upon
the Administrative Agent’s demand therefor, the Administrative Agent will
promptly notify the Borrower, and the Borrower shall immediately pay such
corresponding amount to the Administrative Agent.  The Administrative Agent
shall also be entitled to recover from the Lender or the Borrower, as the case
may be, interest on such corresponding amount in respect of each day from the
date such corresponding amount was made available by the Administrative Agent to
the Borrower to the date such corresponding amount is recovered by the
Administrative Agent at a per annum rate equal to (i) from the Borrower at the
applicable rate for the applicable borrowing pursuant to the Notice of Borrowing
and (ii) from a Lender at the Federal Funds Effective Rate.

   

 

          (b)     Unless the Administrative Agent shall have been notified in
writing by the Borrower, prior to the date on which any payment is due from it
hereunder (which notice shall be effective upon receipt) that the Borrower does
not intend to make such payment, the Administrative Agent may assume that the
Borrower has made such payment when due, and the Administrative Agent may in
reliance upon such assumption (but shall not be required to) make available to
each Lender on such payment date an amount equal to the portion of such assumed
payment to which such Lender is entitled hereunder, and if the Borrower has not
in fact made such payment to the Administrative Agent, such Lender shall, on
demand, repay to the Administrative Agent the amount made available to such
Lender.  If such amount is repaid to the Administrative Agent on a date after
the date such amount was made available to such Lender, such Lender shall pay to
the Administrative Agent on demand interest on such amount in respect of each
day from the date such amount was made available by the Administrative Agent to
such Lender to the date such amount is recovered by the Administrative Agent at
a per annum rate equal to the Federal Funds Effective Rate.

 

 

 

          (c)     A certificate of the Administrative Agent submitted to the
Borrower or any Lender with respect to any amount owing under this Section 2.11
shall be conclusive in the absence of manifest error.

 

 

 

Section 2.12     Inability to Determine Interest Rate.

          Notwithstanding any other provision of this Agreement, if (i) the
Administrative Agent shall reasonably determine (which determination shall be
conclusive and binding absent manifest error) that, by reason of circumstances
affecting the relevant market, reasonable and adequate means do not exist for
ascertaining LIBOR for an Interest Period, or (ii) the Required Lenders shall
reasonably determine (which determination shall be conclusive and binding absent
manifest error) that the LIBOR Rate does not adequately and fairly reflect the
cost to such Lenders of funding LIBOR Rate Loans that the Borrower has requested
be outstanding as a LIBOR Tranche during an Interest Period, the Administrative
Agent shall forthwith give telephone notice of such determination, confirmed in
writing, to the Borrower, and the Lenders at least two Business Days prior to
the first day of such Interest Period.  Unless the Borrower shall have notified
the Administrative Agent upon receipt of such telephone notice that it wishes to
rescind or modify its request regarding such LIBOR Rate Loans, any Revolving
Loans that were requested to be made as LIBOR Rate Loans shall be made as LIBOR
Market Index Rate Loans and any

27




Revolving Loans that were requested to be converted into or continued as LIBOR
Rate Loans shall be converted into LIBOR Market Index Rate Loans.  Until any
such notice has been withdrawn by the Administrative Agent, no further Revolving
Loans shall be made as, continued as, or converted into, LIBOR Rate Loans for
the Interest Periods so affected.

 

Section 2.13     Illegality.

          Notwithstanding any other provision of this Agreement, if the adoption
of or any change in any Requirement of Law or in the interpretation or
application thereof by the relevant Governmental Authority to any Lender shall
make it unlawful for such Lender or its LIBOR Lending Office to make or maintain
LIBOR Rate Loans as contemplated by this Agreement or to obtain in the interbank
eurodollar market through its LIBOR Lending Office the funds with which to make
such Revolving Loans, (a) such Lender shall promptly notify the Administrative
Agent and the Borrower thereof, (b) the commitment of such Lender hereunder to
make LIBOR Rate Loans or continue LIBOR Rate Loans as such shall forthwith be
suspended until the Administrative Agent shall give notice that the condition or
situation which gave rise to the suspension shall no longer exist, and (c) such
Lender’s Revolving Loans then outstanding as LIBOR Rate Loans, if any, shall be
converted on the last day of the Interest Period for such Revolving Loans or
within such earlier period as required by law as LIBOR Market Index Rate Loans. 
The Borrower hereby agrees promptly to pay any Lender, upon its demand, any
additional amounts necessary to compensate such Lender for actual and direct
costs (but not including anticipated profits) reasonably incurred by such Lender
in making any repayment in accordance with this Section including, but not
limited to, any interest or fees payable by such Lender to lenders of funds
obtained by it in order to make or maintain its LIBOR Rate Loans hereunder.  A
certificate as to any additional amounts payable pursuant to this Section
submitted by such Lender, through the Administrative Agent, to the Borrower
shall be conclusive in the absence of manifest error.  Each Lender agrees to use
reasonable efforts (including reasonable efforts to change its LIBOR Lending
Office) to avoid or to minimize any amounts which may otherwise be payable
pursuant to this Section; provided, however, that such efforts shall not cause
the imposition on such Lender of any additional costs or legal or regulatory
burdens deemed by such Lender in its sole discretion to be material.

 

Section 2.14     Requirements of Law.

 

 

 

          (a)     If the adoption of or any change in any Requirement of Law or
in the interpretation or application thereof or compliance by any Lender with
any request or directive (whether or not having the force of law) from any
central bank or other Governmental Authority made subsequent to the date hereof:


 

          (i)     shall subject such Lender to any tax of any kind whatsoever
with respect to any Letter of Credit or any application relating thereto, any
LIBOR Rate Loan made by it, or change the basis of taxation of payments to such
Lender in respect thereof (except for changes in the rate of tax on the overall
net income, profits or gross receipts of such Lender or in the rate of any
franchise tax applicable to such Lender);

28




 

          (ii)     shall impose, modify or hold applicable any reserve, special
deposit, compulsory loan or similar requirement against assets held by, deposits
or other liabilities in or for the account of, advances, loans or other
extensions of credit by, or any other acquisition of funds by, any office of
such Lender which is not otherwise included in the determination of the LIBOR
Rate hereunder; or

 

 

 

          (iii)     shall impose on such Lender any other condition;


 

and the result of any of the foregoing is to increase the cost to such Lender of
making or maintaining LIBOR Rate Loans or to reduce any amount receivable
hereunder or under any Revolving Note, in each case in connection with any LIBOR
Rate Loans, then, in any such case, the Borrower shall promptly pay such Lender,
upon its demand, any additional amounts necessary to compensate such Lender for
such additional cost or reduced amount receivable which such Lender reasonably
deems to be material as determined by such Lender with respect to its LIBOR Rate
Loans.  A certificate as to any additional amounts payable pursuant to this
Section submitted by such Lender, through the Administrative Agent, to the
Borrower shall be conclusive in the absence of manifest error.  Each Lender
agrees to use reasonable efforts (including reasonable efforts to change its
Domestic Lending Office or LIBOR Lending Office, as the case may be) to avoid or
to minimize any amounts which might otherwise be payable pursuant to this
paragraph of this Section; provided, however, that such efforts shall not cause
the imposition on such Lender of any additional costs or legal or regulatory
burdens deemed by such Lender to be material.

 

 

 

          (b)     If any Lender shall have reasonably determined that the
adoption of or any change in any Requirement of Law regarding capital adequacy
or in the interpretation or application thereof or compliance by such Lender or
any corporation controlling such Lender with any request or directive regarding
capital adequacy (whether or not having the force of law) from any central bank
or Governmental Authority made subsequent to the date hereof does or shall have
the effect of reducing the rate of return on such Lender’s or such corporation’s
capital as a consequence of its obligations hereunder to a level below that
which such Lender or such corporation could have achieved but for such adoption,
change or compliance (taking into consideration such Lender’s or such
corporation’s policies with respect to capital adequacy) by an amount reasonably
deemed by such Lender to be material, then from time to time, within fifteen
(15) days after demand by such Lender, the Borrower shall pay to such Lender
such additional amount as shall be certified by such Lender as being required to
compensate it for such reduction.  Such a certificate as to any additional
amounts payable under this Section submitted by a Lender (which certificate
shall include a description of the basis for the computation), through the
Administrative Agent, to the Borrower shall be conclusive absent manifest error.

 

 

 

          (c)     The agreements in this Section 2.14 shall survive the
termination of this Agreement and payment of the Revolving Notes and all other
amounts payable hereunder.

29




 

          Section 2.15     Indemnity.

          The Borrower hereby agrees to indemnify each Lender and to hold such
Lender harmless from any funding loss or expense which such Lender may sustain
or incur as a consequence of (a) default by the Borrower in payment of the
principal amount of or interest on any LIBOR Rate Loan by such Lender in
accordance with the terms hereof, (b) default by the Borrower in accepting a
LIBOR Rate Loan after the Borrower has given a notice in accordance with the
terms hereof, (c) default by the Borrower in making any prepayment of a LIBOR
Rate Loan after the Borrower has given a notice in accordance with the terms
hereof, and/or (d) the making by the Borrower of a prepayment of a LIBOR Rate
Loan, or the conversion thereof, on a day which is not the last day of the
Interest Period with respect thereto, in each case including, but not limited
to, any such loss or expense arising from interest or fees payable by such
Lender to lenders of funds obtained by it in order to maintain its LIBOR Rate
Loans hereunder.  A certificate as to any additional amounts payable pursuant to
this Section submitted by any Lender, through the Administrative Agent, to the
Borrower (which certificate must be delivered to the Administrative Agent within
thirty days following such default, prepayment or conversion) shall be
conclusive in the absence of manifest error.  The agreements in this Section
shall survive termination of this Agreement and payment of the Revolving Notes
and all other amounts payable hereunder.

 

Section 2.16     Taxes.

 

 

 

           (a)          All payments made by the Borrower hereunder or under any
Revolving Note will be, except as provided in Section 2.16(b), made free and
clear of, and without deduction or withholding for, any present or future taxes,
levies, imposts, duties, fees, assessments or other charges of whatever nature
now or hereafter imposed by any Governmental Authority or by any political
subdivision or taxing authority thereof or therein with respect to such payments
(but excluding any tax imposed on or measured by the net income, profits or
gross receipts of a Lender or any franchise tax) and all interest, penalties or
similar liabilities with respect thereto (all such non-excluded taxes, levies,
imposts, duties, fees, assessments or other charges being referred to
collectively as “Taxes”).  If any Taxes are so levied or imposed, the Borrower
agrees to pay the full amount of such Taxes, and such additional amounts as may
be necessary so that every payment of all amounts due under this Agreement or
under any Revolving Note, after withholding or deduction for or on account of
any Taxes, will not be less than the amount provided for herein or in such
Revolving Note.  The Borrower will furnish to the Administrative Agent as soon
as practicable after the date the payment of any Taxes is due pursuant to
applicable law certified copies (to the extent reasonably available and required
by law) of tax receipts evidencing such payment by the Borrower.  The Borrower
agrees to indemnify and hold harmless each Lender, and reimburse such Lender
upon its written request, for the amount of any Taxes so levied or imposed and
paid by such Lender but excluding any interest or penalties caused by such
Lender’s failure to pay any such taxes when due.

 

 

 

           (b)           Each Lender that is not a United States person (as such
term is defined in Section 7701(a)(30) of the Code) agrees to deliver to the
Borrower and the Administrative Agent on or prior to the Closing Date, or in the
case of a Lender that is an

30




 

assignee or transferee of an interest under this Agreement pursuant to Section
9.6(b) (unless the respective Lender was already a Lender hereunder immediately
prior to such assignment or transfer), on the date of such assignment or
transfer to such Lender, (i) if the Lender is a “bank” within the meaning of
Section 881(c)(3)(A) of the Code, two accurate and complete original signed
copies of Internal Revenue Service Form 4224 or 1001 (or successor forms)
certifying such Lender’s entitlement to a complete exemption from United States
withholding tax with respect to payments to be made under this Agreement and
under any Revolving Note, or (ii) if the Lender is not a “bank” within the
meaning of Section 881(c)(3)(A) of the Code, either Internal Revenue Service
Form 1001 or 4224 as set forth in clause (i) above, or (x) a certificate
substantially in the form of Schedule 2.16 (any such certificate, a “2.16
Certificate”) and (y) two accurate and complete original signed copies of
Internal Revenue Service Form W-8 (or successor form) certifying such Lender’s
entitlement to an exemption from United States withholding tax with respect to
payments of interest to be made under this Agreement and under any Revolving
Note.  In addition, each Lender agrees that it will deliver upon the Borrower’s
request updated versions of the foregoing, as applicable, whenever the previous
certification has become obsolete or inaccurate in any material respect,
together with such other forms as may be required in order to confirm or
establish the entitlement of such Lender to a continued exemption from or
reduction in United States withholding tax with respect to payments under this
Agreement and any Revolving Note.  Notwithstanding anything to the contrary
contained in Section 2.16(a), but subject to the immediately succeeding
sentence, (x) the Borrower shall be entitled, to the extent it is required to do
so by law, to deduct or withhold Taxes imposed by the United States (or any
political subdivision or taxing authority thereof or therein) from interest,
fees or other amounts payable hereunder for the account of any Lender which is
not a United States person (as such term is defined in Section 7701(a)(30) of
the Code) for U.S. Federal income tax purposes to the extent that such Lender
has not provided to the Borrower U.S. Internal Revenue Service Forms that
establish a complete exemption from such deduction or withholding and (y) the
Borrower shall not be obligated pursuant to Section 2.16(a) hereof to gross-up
payments to be made to a Lender in respect of Taxes imposed by the United States
if (I) such Lender has not provided to the Borrower the Internal Revenue Service
Forms required to be provided to the Borrower pursuant to this Section 2.16(b)
or (II) in the case of a payment, other than interest, to a Lender described in
clause (ii) above, to the extent that such Forms do not establish a complete
exemption from withholding of such Taxes.  Notwithstanding anything to the
contrary contained in the preceding sentence or elsewhere in this Section 2.16,
the Borrower agrees to pay additional amounts and to indemnify each Lender in
the manner set forth in Section 2.16(a) (without regard to the identity of the
jurisdiction requiring the deduction or withholding) in respect of any amounts
deducted or withheld by it as described in the immediately preceding sentence as
a result of any changes after the Closing Date in any applicable law, treaty,
governmental rule, regulation, guideline or order, or in the interpretation
thereof, relating to the deducting or withholding of Taxes.

 

 

 

           (c)           Each Lender agrees to use reasonable efforts (including
reasonable efforts to change its Domestic Lending Office or LIBOR Lending
Office, as the case may be) to avoid or to minimize any amounts which might
otherwise be payable pursuant to this

 

 

31




 

Section; provided, however, that such efforts shall not cause the imposition on
such Lender of any additional costs or legal or regulatory burdens deemed by
such Lender in its sole discretion to be material.

 

 

 

           (d)           If the Borrower pays any additional amount pursuant to
this Section 2.16 with respect to a Lender, such Lender shall use reasonable
efforts to obtain a refund of tax or credit against its tax liabilities on
account of such payment; provided that such Lender shall have no obligation to
use such reasonable efforts if either (i) it is in an excess foreign tax credit
position or (ii) it believes in good faith, in its sole discretion, that
claiming a refund or credit would cause adverse tax consequences to it.  In the
event that such Lender receives such a refund or credit, such Lender shall pay
to the Borrower an amount that such Lender reasonably determines is equal to the
net tax benefit obtained by such Lender as a result of such payment by the
Borrower.  In the event that no refund or credit is obtained with respect to the
Borrower’s payments to such Lender pursuant to this Section 2.16(d), then such
Lender shall upon request provide a certification that such Lender has not
received a refund or credit for such payments.  Nothing contained in this
Section 2.16(d) shall require a Lender to disclose or detail the basis of its
calculation of the amount of any tax benefit or any other amount or the basis of
its determination referred to in the proviso to the first sentence of this
Section 2.16(d) to the Borrower or any other party.

 

 

 

           (e)           The agreements in this Section 2.16 shall survive the
termination of this Agreement and the payment of the Revolving Notes and all
other amounts payable hereunder.

 

 

 

Section 2.17     Waiver of Notice.

 

 

 

           (a)           Except as otherwise expressly provided herein, the
Borrower hereby waives notice of occurrence of any Default or Event of Default
or of any demand for any payment under this Credit Agreement (in each case
except to the extent such notice or such demand is expressly required to be
given pursuant to the terms of this Credit Agreement), notice of any action at
any time taken or omitted by the Administrative Agent or the Lenders under or in
respect of any of the Obligations hereunder, any requirement of diligence and,
generally, all demands, notices and other formalities of every kind in
connection with this Credit Agreement.  The Borrower hereby assents to, and
waives notice of, any extension or postponement of the time for the payment of
any of the Obligations hereunder, the acceptance of any partial payment thereon,
any waiver, consent or other action or acquiescence by the Administrative Agent
or the Lenders at any time or times in respect of any default by the Borrower in
the performance or satisfaction of any term, covenant, condition or provision of
this Credit Agreement or any other Credit Document, any and all other
indulgences whatsoever by the Administrative Agent or the Lenders in respect of
any of the Obligations hereunder, and the taking, addition, substitution or
release, in whole or in part, at any time or times, of any security for any of
such Obligations or the addition, substitution or release, in whole or in part,
of any Borrower.  Without limiting the generality of the foregoing, the Borrower
assents to any other action or delay in acting or any failure to act on the part
of the Administrative

 

 

32




 

Agent or the Lenders, including, without limitation, any failure strictly or
diligently to assert any right or to pursue any remedy or to comply fully with
applicable laws or regulations thereunder which might, but for the provisions of
this Section 2.17, afford grounds for terminating, discharging or relieving the
Borrower, in whole or in part, from any of its obligations under this Section
2.17, it being the intention of the Borrower that, so long as any of the
Obligations remain unsatisfied, the obligations of the Borrower under this
Section 2.17 shall not be discharged except by performance and then only to the
extent of such performance.  The obligations of the Borrower under this Section
2.17 shall not be diminished or rendered unenforceable by any winding up,
reorganization, arrangement, liquidation, reconstruction or similar proceeding
with respect to any reconstruction or similar proceeding with respect to the
Borrower or any Lender.

 

 

 

           (b)           The provisions of this Section 2.17 are made for the
benefit of the Administrative Agent and the Lenders and their respective
successors and assigns, and may be enforced by any such Person from time to time
against the Borrower as often as occasion therefor may arise and without
requirement on the part of any Lender first to marshal any of its claims or to
resort to any other source or means of obtaining payment of any of the
Obligations or to elect any other remedy.  Without limiting the generality of
the foregoing, the Borrower hereby specifically waives the benefits of N.C. Gen.
Stat. §§26-7 through 26-9, inclusive, to the extent applicable.  The provisions
of this Section 2.17 shall remain in effect until all the Obligations hereunder
shall have been paid in full or otherwise fully satisfied.  If at any time, any
payment, or any part thereof, made in respect of any of the Obligations, is
rescinded or must otherwise be restored or returned by the Lenders upon the
insolvency, bankruptcy or reorganization of the Borrower, or otherwise, the
provisions of this Section 2.17 will forthwith be reinstated and in effect as
though such payment had not been made.

 

 

 

Section 2.18     Defaulting Lenders; Limitation on Claims.

 

 

 

          (a)           Generally.  In addition to the rights and remedies that
may be available to the Administrative Agent or the Borrower under this
Agreement or applicable law, if at any time a Lender is a Defaulting Lender such
Defaulting Lender’s right to participate in the administration of the Revolving
Loans, this Agreement and the other Credit Documents, including without
limitation, any right to vote in respect of, to consent to or to direct any
action or inaction of the Administrative Agent or to be taken into account in
the calculation of the Required Lenders, shall be suspended during the pendency
of such failure or refusal.  If a Lender is a Defaulting Lender because it has
failed to make timely payment to the Administrative Agent of any amount required
to be paid to the Administrative Agent hereunder (without giving effect to any
notice or cure periods), in addition to other rights and remedies which the
Administrative Agent or the Borrower may have under the immediately preceding
provisions or otherwise, the Administrative Agent shall be entitled (i) to
collect interest from such Defaulting Lender on such delinquent payment for the
period from the date on which the payment was due until the date on which the
payment is made at the Federal Funds Effective Rate, (ii) to withhold or setoff
and to apply in satisfaction of the defaulted payment and any related interest,
any amounts otherwise payable to such Defaulting Lender under this Agreement or
any

33




 

other Credit Document until such defaulted payment and related interest has been
paid in full and such default no longer exists and (iii) to bring an action or
suit against such Defaulting Lender in a court of competent jurisdiction to
recover the defaulted amount and any related interest.  Any amounts received by
the Administrative Agent in respect of a Defaulting Lender’s Revolving Loans
shall not be paid to such Defaulting Lender and shall be held uninvested by the
Administrative Agent and either applied against the purchase price of such
Revolving Loans under the following subsection (b) or paid to such Defaulting
Lender upon the default of such Defaulting Lender being cured.

 

 

 

            (b)            Purchase of Defaulting Lender’s Commitment.  Any
Lender who is not a Defaulting Lender shall have the right, but not the
obligation, in its sole discretion, to acquire all of a Defaulting Lender’s
Commitment.  If more than one Lender exercises such right, each such Lender
shall have the right to acquire such proportion of such Defaulting Lender’s
Revolving Commitment on a pro rata basis.  Upon any such purchase, the
Defaulting Lender’s interest in the Revolving Loans and its rights hereunder
(but not its liability in respect thereof or under the Credit Documents or this
Agreement to the extent the same relate to the period prior to the effective
date of the purchase) shall terminate on the date of purchase, and the
Defaulting Lender shall promptly execute all documents reasonably requested to
surrender and transfer such interest to the purchaser thereof subject to and in
accordance with the requirements set forth in Section 9.6, including an
appropriate Commitment Transfer Supplement.  The purchase price for the
Commitment of a Defaulting Lender shall be equal to the sum of the amount of the
principal balance of the Revolving Loans outstanding and owed by the Borrower to
the Defaulting Lender, plus any accrued interest with respect thereto, plus any
fees or other amounts owed by the Borrower to the Defaulting Lender.  Prior to
payment of such purchase price to a Defaulting Lender, the Administrative Agent
shall apply against such purchase price any amounts retained by the
Administrative Agent pursuant to the last sentence of the immediately preceding
subsection (a).  The Defaulting Lender shall be entitled to receive all amounts
owed to it by the Borrower on account of principal of and interest on the
Revolving Loans and the Revolving Notes, and fees and other amounts due under
the Credit Documents which accrued prior to the date of the default by the
Defaulting Lender, to the extent the same are received by the Administrative
Agent from or on behalf of the Borrower.  The Defaulting Lender shall have no
recourse against any Lender or the Administrative Agent for the payment of such
sums by the Borrower except to the extent of the receipt of payments from any
other party or in respect of the Revolving Loans.

 

 

 

Section 2.19     [Intentionally Left Blank.]

 

 

 

Section 2.20     Indemnification; Nature of Issuing Lender’s Duties.

 

 

 

           (a)           In addition to its other obligations under Section 2.2,
the Borrower hereby agrees to protect, indemnify, pay and save the applicable
Issuing Lender harmless from and against any and all claims, demands,
liabilities, damages, losses, costs, charges and expenses (including reasonable
attorneys’ fees) that the applicable Issuing Lender may incur or be subject to
as a consequence, direct or indirect, of (i) the issuance of any Letter

 

 

34




 

 

 

of Credit or (ii) the failure of the applicable Issuing Lender to honor a
drawing under a Letter of Credit as a result of any act or omission, whether
rightful or wrongful, of any present or future de jure or de facto government or
governmental authority (all such acts or omissions, herein called “Government
Acts”).

 

 

 

           (b)          As between the Borrower and the applicable Issuing
Lender, the Borrower shall assume all risks of the acts, omissions or misuse of
any Letter of Credit by the beneficiary thereof.  The applicable Issuing Lender
shall not be responsible:  (i) for the form, validity, sufficiency, accuracy,
genuineness or legal effect of any document submitted by any party in connection
with the application for and issuance of any Letter of Credit, even if it should
in fact prove to be in any or all respects invalid, insufficient, inaccurate,
fraudulent or forged; (ii) for the validity or sufficiency of any instrument
transferring or assigning or purporting to transfer or assign any Letter of
Credit or the rights or benefits thereunder or proceeds thereof, in whole or in
part, that may prove to be invalid or ineffective for any reason; (iii) for
failure of the beneficiary of a Letter of Credit to comply fully with conditions
required in order to draw upon a Letter of Credit; (iv) for errors, omissions,
interruptions or delays in transmission or delivery of any messages, by mail,
cable, telegraph, telex or otherwise, whether or not they be in cipher; (v) for
errors in interpretation of technical terms; (vi) for any loss or delay in the
transmission or otherwise of any document required in order to make a drawing
under a Letter of Credit or of the proceeds thereof; and (vii) for any
consequences arising from causes beyond the control of the applicable Issuing
Lender, including, without limitation, any Government Acts.  None of the above
shall affect, impair, or prevent the vesting of the applicable Issuing Lender’s
rights or powers hereunder.

 

 

 

           (c)          In furtherance and extension and not in limitation of
the specific provisions hereinabove set forth, any action taken or omitted by
the applicable Issuing Lender, under or in connection with any Letter of Credit
or the related certificates, if taken or omitted in good faith, shall not put
such applicable Issuing Lender under any resulting liability to the Borrower. 
It is the intention of the parties that this Agreement shall be construed and
applied to protect and indemnify the applicable Issuing Lender against any and
all risks involved in the issuance of the Letters of Credit, all of which risks
are hereby assumed by the Borrower, including, without limitation, any and all
risks of the acts or omissions, whether rightful or wrongful, of any Government
Authority.  The applicable Issuing Lender shall not, in any way, be liable for
any failure by the applicable Issuing Lender or anyone else to pay any drawing
under any Letter of Credit as a result of any Government Acts or any other cause
beyond the control of the applicable Issuing Lender.

 

 

 

           (d)          Nothing in this Section 2.20 is intended to limit the
reimbursement obligation of the Borrower contained in Section 2.2(d) hereof. 
The obligations of the Borrower under this Section 2.20 shall survive the
termination of this Agreement.  No act or omissions of any current or prior
beneficiary of a Letter of Credit shall in any way affect or impair the rights
of the applicable Issuing Lender to enforce any right, power or benefit under
this Agreement.

35




 

           (e)           Notwithstanding anything to the contrary contained in
this Section 2.20, the Borrower shall have no obligation to indemnify the
applicable Issuing Lender in respect of any liability incurred by the applicable
Issuing Lender arising out of the gross negligence or willful misconduct of the
applicable Issuing Lender (including action not taken by the applicable Issuing
Lender), as determined by a court of competent jurisdiction.

          Section 2.21     Additional Loans.

          Subject to the terms and conditions set forth herein, so long as no
Default or Event of Default shall have occurred and be continuing, the Borrower
shall have the right during the period from the Closing Date until the date one
Business Day prior to the Termination Date, to incur additional Indebtedness
(the “Additional Loans”) under this Agreement in the form of one or more
increases to the Revolving Committed Amount by an aggregate amount of up to
$100,000,000.  The following terms and conditions shall apply to all Additional
Loans:  (a) the loans made under any such Additional Loan shall constitute
Obligations, (b) such Additional Loan shall have the same terms (including
interest rate) as the existing Revolving Loans, (c) any such Additional Loan
shall be entitled to the same voting rights as the existing Revolving Loans and
shall be entitled to receive proceeds of prepayments on the same basis as
comparable Revolving Loans, (d) any such Additional Loan shall be obtained from
existing Lenders or from other banks, financial institutions or investment
funds, in each case in accordance with the terms set forth below, (e) such
increase in the Revolving Committed Amount shall be in a minimum principal
amount of $20,000,000 and integral multiples of $5,000,000 in excess thereof,
(f) the proceeds of any Additional Loan will be used to finance working capital
and other general corporate purposes, (g) the Borrower shall execute such
promissory notes as are necessary and requested by the Lenders to reflect the
Additional Loans, (h) the conditions to Extensions of Credit in Section 4.2
shall have been satisfied and (i) the Administrative Agent shall have received
from the Borrower an officer’s certificate in form and substance satisfactory to
the Administrative Agent, demonstrating that, after giving effect to any such
Additional Loan, the Borrower will be in compliance with the financial covenants
set forth in Sections 5.1(l) and (m).  Participation in any Additional Loan
shall be offered first to each of the existing Lenders, but each such Lender
shall have no obligation to provide all or any portion of any such Additional
Loan.  If the amount of any Additional Loan requested by the Borrower shall
exceed the commitments which the existing Lenders are willing to provide with
respect to such Additional Loan, then the Borrower may invite other banks,
financial institutions and investment funds reasonably acceptable to the
Administrative Agent to join this Credit Agreement as Lenders hereunder for the
portion of such Additional Loan not taken by existing Lenders, provided that
such other banks, financial institutions and investment funds shall enter into
such joinder agreements to give effect thereto as the Administrative Agent and
the Borrower may reasonably request, provided further that (i) the existing
Lenders shall make such assignments (which assignments shall not be subject to
the requirements set forth in Section 9.6(b)) of the outstanding Revolving Loans
and Participation Interests to the Additional Loan Lenders so that, after giving
effect to such assignments, each Lender holding a Revolving Commitment
(including such Additional Loan Lenders) will hold Revolving Loans and
Participation Interests equal to its Commitment Percentage of all outstanding
Revolving Loans and LOC Obligations and (ii) such assignments and the
transactions relating thereto shall be subject to Section 2.15. 

36




The Administrative Agent is authorized to enter into, on behalf of the Lenders,
any amendment to this Agreement or any other Credit Document as may be necessary
to incorporate the terms of any Additional Loan.  Any increase in the Revolving
Committed Amount pursuant to this Section 2.21 shall be permanent, except to the
extent such Revolving Committed Amount is subsequently reduced pursuant to
Section 2.4(a).  At the time of any such increase in the Revolving Committed
Amount, the Commitment Percentages of existing Lenders and new Lenders shall be
adjusted accordingly.

Section 2.22     Extension of Termination Date.

          (a)  Up to two times prior to the Termination Date (as it may be
extended pursuant to this Section 2.22), the Borrower may request a one-year
extension of the Termination Date by submitting a request for an extension to
the Administrative Agent (an “Extension Request”) at least 6 months prior to the
then scheduled Termination Date.  Promptly upon receipt of an Extension Request,
the Administrative Agent shall notify each Lender thereof and shall request each
Lender to approve the Extension Request.  Each Lender may, by a notice (a
“Consent Notice”) to the Borrower and the Administrative Agent given within 15
Business Days following receipt of such notice from the Administrative Agent
(the “Consent Period”), consent to such extension of the Termination Date, which
consent may be given or withheld by each Lender in its absolute and sole
discretion; provided, however, that such extension shall not be effective with
respect to a Lender which either (a) by a notice (a “Withdrawal Notice”) to the
Borrower and the Administrative Agent during the Consent Period, declines to
consent to such extension, or (b) has failed to respond to the Borrower and the
Administrative Agent within the Consent Period (each such Lender giving a
Withdrawal Notice or failing to respond in a timely manner being called a
“Withdrawing Lender” and each Lender other than a Withdrawing Lender being a
“Continuing Lender”); provided further, that such extension shall be effective
only if, as of the day after the end of the Consent Period for each Lender, the
sum of the Commitments of the Continuing Lenders is greater than 50% of the
Commitments of the Withdrawing Lenders and the Continuing Lenders.  The
Commitment of each Withdrawing Lender shall terminate on the Termination Date
without giving any effect to such proposed extension; provided, however, so long
as no Default or Event of Default exists, the Borrower may, at any time within
10 Business Days of delivery of the Withdrawal Notice and by not less than three
Business Days’ prior written notice to the Administrative Agent and such Lender,
cancel such Lender’s Commitment and thereupon prepay all Loans made by such
Lender, together with interest and fees accrued to the date of such prepayment
and breakage costs due under Section 2.15, if any, whereupon such Lender shall
cease to be obliged to make further Loans hereunder, its Commitment shall be
reduced to zero and it shall be released from all its obligations under this
Agreement.

          (b)  A Withdrawing Lender shall be obliged, at the request of the
Borrower and subject to the Withdrawing Lender receiving payment in full of all
amounts owing to it under this Agreement prior to completion of an assignment,
to assign, without recourse or warranty and by an assignment agreement in
substantially the form of Schedule 9.6(c) attached hereto, all of its rights and
obligations hereunder to another bank or financial institution nominated by the
Borrower and willing to participate in the facility through the extended
Termination Date in the place of such Withdrawing Lender; provided that such
transferee satisfies all the requirements of Section 9.6(b) (other than Section
9.6(b)(ii)) to be a Purchasing Lender, including the requirement that (unless
such transferee is an existing Lender) the Administrative Agent consent to such
assignment, such consent not to be unreasonably withheld.

37




          (c)  If the Termination Date shall have been extended in respect of
Continuing Lenders in accordance with this Section 2.22, any Notice of Borrowing
specifying a Borrowing Date occurring after the Termination Date applicable to a
Withdrawing Lender or requesting an Interest Period extending beyond such date
(i) shall have no effect in respect of such Withdrawing Lender, and (ii) shall
not specify a requested aggregate principal amount exceeding, when combined with
all then outstanding Loans to the Borrower, the aggregate of the Commitments of
the Continuing Lenders.

          (d)  If the Termination Date shall have been extended in respect of
Continuing Lenders in accordance with this Section 2.22, all references in this
Agreement and the other Loan Documents to the “Termination Date” shall, with
respect to all parties hereto other than Withdrawing Lenders, refer to the 
Termination Date as so extended.  Without limitation of the generality of the
preceding sentence, “Termination Date,” in the case of Letters of Credit, shall
mean the Termination Date as so extended.

ARTICLE III

REPRESENTATIONS AND WARRANTIES

          Section 3.1     To induce the Lenders to enter into this Agreement and
to make the Revolving Loans herein provided for, the Borrower hereby represents
and warrants to the Administrative Agent and to each Lender that:

 

          (a)          Due Incorporation, Etc.  The Borrower and each Restricted
Subsidiary is a corporation duly organized, validly existing and in good
standing under the laws of the jurisdiction in which it is incorporated, and has
the corporate power and legal authority to own its property and to carry on its
business as now being conducted and is duly qualified to transact business as a
foreign corporation in every jurisdiction where such qualification is
necessary.  The Borrower has the corporate power to execute and perform this
Agreement, to borrow hereunder and to execute and deliver the Revolving Notes,
and to do so will not violate its Articles of Incorporation or Bylaws, any law
to which it is subject, or any material agreement or instrument to which it is a
party.

 

 

 

          (b)          Litigation.  Except as set forth in the financial
statements or notes thereto described in Section 3.1(c) hereof, there is no
litigation or proceeding pending or, to the knowledge of the Borrower,
threatened which would be reasonably expected to be decided adversely to the
Borrower or any Subsidiary, and, if decided adversely to the Borrower or such
Subsidiary, would have a material adverse effect upon the financial condition or
business of the Borrower and its Subsidiaries, taken as a whole.

 

 

 

          (c)          Financial Condition.  The consolidated balance sheet of
the Borrower and its Subsidiaries as at October 2, 2005 and related consolidated
statements of income, shareholders’ equity, comprehensive income and cash flows
of the Borrower and its

38




 

Subsidiaries for the fiscal year then ended, and the notes thereto, all of which
have been delivered to the Lenders prior to the execution of this Agreement, are
correct and complete and fairly present the financial condition of the Borrower
and its Subsidiaries and the results of their operations and their retained
earnings as of the dates and for the periods referred to.  The consolidated
balance sheets of the Borrower and its Subsidiaries as at April 2, 2006 and
related consolidated statements of income, shareholders’ equity, comprehensive
income and cash flows for the six-month period then ended, copies of which have
been furnished to the Lenders, are true and correct and present fairly, subject
to normal recurring year-end adjustments, the financial condition of the
Borrower and its Subsidiaries as at such date and the results of their
operations and their retained earnings as of such date and for such period.  All
such financial statements have been prepared in accordance with GAAP throughout
the periods involved.  Since October 2, 2005, no material adverse change in the
financial condition, the business or operations of the Borrower and its
Subsidiaries, taken as a whole, has occurred.  All written financial projections
concerning the Borrower and its Subsidiaries that have been made available to
the Administrative Agent and the Lenders by the Borrower on or before the
Closing Date have been prepared in good faith based upon reasonable assumptions
in the sole opinion of the Borrower’s management at the time of the preparation
thereof.

 

 

 

          The real estate and other fixed assets of the Borrower and its
Subsidiaries are subject to no mortgage or lien securing an indebtedness of a
material principal amount except as shown in the balance sheets or notes thereto
referred to above or most recently delivered to the Administrative Agent
pursuant to Section 5.1(a).  The Borrower and its Subsidiaries have no
liabilities, direct or contingent, except those disclosed in the financial
statements or notes thereto referred to above or most recently delivered to the
Administrative Agent pursuant to Section 5.1(a), and except those arising in the
ordinary course of business since the dates of such financial statements, having
in the aggregate no materially adverse effect on the financial condition of the
Borrower and its Subsidiaries, taken as a whole.  The Borrower and its
Subsidiaries have made no investments in, advances to or guaranties of the
obligations of any corporation, individual or other entity other than Borrower
in an aggregate amount material to the consolidated financial condition of the
Borrower and its Subsidiaries, taken as a whole, except those disclosed in the
financial statements or notes thereto referred to above or most recently
delivered to the Administrative Agent pursuant to Section 5.1(a).

 

 

 

          (d)          Governmental Contracts.  The Borrower and its
Subsidiaries are not subject to the renegotiation of any government contract in
any material amount.

 

 

 

          (e)          Tax Returns.  The Borrower and its Subsidiaries have
filed all required federal, state, and local tax returns and have paid all taxes
as shown on such returns as they have become due.  Federal income tax returns
have been audited, or closed by the operation of applicable statutes of
limitation, through fiscal year 2001 and no claims have been assessed and are
unpaid with respect to such taxes except as set forth in Schedule 3.1(e) or as
otherwise shown in the financial statements referred to in Section 3.1(c) above.

39




 

          (f)          Use of Proceeds.  The proceeds of the Revolving Loans
hereunder shall be used solely by the Borrower to (i) refinance existing
Indebtedness and (ii) provide for working capital and other general corporate
purposes.

 

 

ARTICLE IV

 

CONDITIONS PRECEDENT

 

 

 

 

Section 4.1     Conditions to Closing Date and Initial Revolving Loans.

 

 

 

          This Agreement shall become effective upon, and the obligation of each
Lender to make the initial Extension of Credit on the Closing Date is subject
to, the satisfaction of the following conditions precedent:

 

 

 

 

          (a)          Execution of Agreement.  The Administrative Agent shall
have received (i) counterparts of this Agreement, executed by a duly authorized
officer of each party hereto and (ii) for the account of each Lender, Revolving
Notes, in each case conforming to the requirements of this Agreement and
executed by a duly authorized officer of the Borrower.

 

 

 

 

          (b)          Resolutions.  Copies of resolutions of the board of
directors of the Borrower approving the transactions contemplated herein and
authorizing the execution and delivery of the Credit Documents, certified by an
officer of the Borrower as of the Closing Date to be true and correct and in
force and effect as of such date.

 

 

 

 

          (c)          Legal Opinions of Counsel.  The Administrative Agent
shall have received an opinion of legal counsel for the Borrower, dated the
Closing Date and addressed to the Administrative Agent and the Lenders, in form
and substance acceptable to the Administrative Agent.

 

 

 

 

          (d)          Fees.  The Administrative Agent and the Lenders shall
have received all fees owing to them.

 

 

 

          (e)          Account Designation Letter.  The Administrative Agent
shall have received the executed Account Designation Letter in the form of
Schedule 1.1(a) hereto.

 

 

 

 

          (f)          Additional Matters.  All other documents and legal
matters in connection with the transactions contemplated by this Agreement shall
be reasonably satisfactory in form and substance to the Administrative Agent and
its counsel.

40




 

Section 4.2     Conditions to All Extensions of Credit.

 

 

          The obligation of each Lender to make any Extension of Credit
hereunder is subject to the satisfaction of the following conditions precedent
on the date of making such Extension of Credit:

 

 

 

          (a)         Representations and Warranties.  The representations and
warranties made by the Borrower herein or which are contained in any certificate
furnished at any time under or in connection herewith shall be true and correct
in all material respects on and as of the date of such Extension of Credit as if
made on and as of such date (or, if any such representation or warranty is
expressly stated to have been made as of a specific date, as of such specific
date); and

 

 

 

          (b)         No Default or Event of Default.  No Default or Event of
Default shall have occurred and be continuing on such date or after giving
effect to the Extension of Credit to be made on such date unless such Default or
Event of Default shall have been waived in accordance with this Agreement.

 

 

          Each request for an Extension of Credit and each acceptance by the
Borrower of any such Extension of Credit shall be deemed to constitute a
representation and warranty by the Borrower as of the date of such Extension of
Credit that the applicable conditions in paragraphs (a) and (b) of this Section
have been satisfied.

 

 

ARTICLE V

 

 

AFFIRMATIVE COVENANTS

 

 

          Section 5.1     The Borrower covenants and agrees that from the date
hereof until the termination of the Commitments and the payment in full of the
Obligations, it will:

 

 

 

 

(a)       Financial Reports and Other Data.

 

 

 

 

 

            (i)          As soon as practicable and in any event within 45 days
after the end of each of the first three quarterly periods of each Fiscal Year
of the Borrower, deliver to the Administrative Agent and each Lender (A) a
consolidated balance sheet of the Borrower and its Subsidiaries as at the end of
such quarterly period, and related consolidated statements of income,
shareholders’ equity, comprehensive income and cash flows for such quarterly
period and for the period from the beginning of the current Fiscal Year to the
end of such quarterly period, setting forth in comparative form figures for the
corresponding periods in the preceding Fiscal Year, all to be in reasonable
detail and certified by an Authorized Officer to have been prepared in
accordance with GAAP, subject only to changes resulting from normal, recurring
year-end adjustments; and (B) computations demonstrating compliance with the
provisions of Sections 5.1(1), 5.1(m) and 6.1(a) hereof, certified by an
Authorized Officer to be true and correct and to have been prepared from the
foregoing quarterly statements;

41




 

 

           (ii)          As soon as practicable and in any event within 90 days
after each Fiscal Year End, deliver to the Administrative Agent and each Lender
(A) a consolidated balance sheet of the Borrower and its Subsidiaries as at such
Fiscal Year End, and related consolidated statements of income, shareholders’
equity, comprehensive income and cash flows for such Fiscal Year, setting forth
in each case in comparative form corresponding figures from the preceding annual
statements, all in reasonable detail and satisfactory in scope to the
Administrative Agent and each Lender, and audited by and containing (as to the
consolidated financial statements) an unqualified opinion of independent
certified public accountants of national standing as shall be satisfactory to
the Administrative Agent and (B) the computations required by
Section 5.1(a)(i)(B) hereof;

 

 

 

 

 

           (iii)          Deliver to the Administrative Agent and each Lender a
copy of each report filed by the Borrower with the Securities and Exchange
Commission pursuant to Section 13(a) or 14 of the Securities Exchange Act of
1934, including each Annual Report on Form 10-K, Quarterly Report on Form 10-Q,
Current Report on Form 8-K (except for routine quarterly earnings releases which
are available through electronic media dissemination on the internet), and
definitive proxy statement, in each case within 15 days of the filing thereof;
and

 

 

 

 

 

           (iv)          With reasonable promptness, deliver such additional
financial or other data as the Administrative Agent or any Lender may reasonably
request. Each Lender is hereby authorized to deliver a copy of any financial
statements or other information relating to the business operations or financial
condition of the Borrower and its Subsidiaries which may be furnished to it or
come to its attention pursuant to this Agreement or otherwise, to any regulatory
body or agency having jurisdiction over such Lender.

 

 

 

 

           (b)          Taxes and Liens.  Promptly pay, or cause to be paid, all
taxes, assessments or other governmental charges which may lawfully be levied or
assessed upon the income or profits of the Borrower, or any Subsidiary, or upon
any property, real, personal or mixed, belonging to the Borrower or any
Subsidiary, or upon any part thereof, and also any lawful claims for labor,
material and supplies which, if unpaid, might become a lien or charge against
any such property; provided, however, neither the Borrower nor any Subsidiary
shall be required to pay any such tax, assessment, charge, levy or claim so long
as the validity thereof shall be actively contested in good faith by proper
proceedings and provided the Borrower shall, if requested by any Lender, set up
reserves therefor consistent with Financial Accounting Standards Board Statement
No.  5 and Accounting Principles Board Statement No.  11 (such reserves not
required to be separately funded); but provided further that any such tax,
assessment, charge, levy or claim shall be paid forthwith upon the commencement
of proceedings to foreclose any lien securing the same unless such proceeding
has been properly stayed.

42




 

          (c)          Business and Existence.  Do or cause to be done all
things necessary to preserve and to keep in full force and effect its corporate
existence, rights and franchises, trade names, patents, trademarks and permits.

 

 

 

          (d)          Insurance on Properties.  Keep its business and
properties insured at all times with responsible insurance companies and carry
such types and amounts of insurance as are usually carried by corporations
engaged in the same or a similar business similarly situated.

 

 

 

          (e)          Maintain Property.  Maintain its properties in good order
and repair and, from time to time, make all needful and proper repairs,
renewals, replacements, additions and improvements thereto.

 

 

 

          (f)          Right of Inspection.  Permit any Lender, at its expense,
to visit and inspect any of the properties, corporate books and financial
reports of the Borrower and its Subsidiaries in the presence of a corporate
officer of the Borrower or persons designated by them and to discuss their
affairs, finances and accounts with the principal officers of the Borrower and
their independent public accountants, all at such reasonable times and as often
as any Lender may reasonably request.

 

 

 

          (g)          Observe all Laws.  Conform to and duly observe all laws,
regulations and other valid requirements of any regulatory authority with
respect to the conduct of its business, violation of which would materially
adversely affect the operations or business of the Borrower or any of its
Subsidiaries.

 

 

 

          (h)          Covenants Extended to Restricted Subsidiaries.  Cause
each Restricted Subsidiary to do with respect to itself, its business and its
assets, each of the things required of the Borrower in Sections 5.1(b) through
5.1(g) hereof.

 

 

 

          (i)          Borrower’s Knowledge of Default.  Immediately give notice
to each Lender of the occurrence of any Default or Event of Default hereunder or
under any other obligation representing Indebtedness of the Borrower or any
Restricted Subsidiary, of which the Borrower or such Restricted Subsidiary has
knowledge, specifying the nature thereof, the period of existence thereof and
what action the Borrower proposes to take with respect thereto.

 

 

 

          (j)          Judgments, etc.  Immediately give each Lender written
notice of any judgment, attachment, levy, or execution against the Borrower or
any assets of the Borrower or any Subsidiary which involves (i) an amount of
$2,000,000 or more in excess of the amount covered by insurance or book
reserves, or (ii) an amount in excess of $15,000,000, and establish or cause to
be established appropriate and adequate reserves to cover any such claim, levy,
attachment, or execution in any amount satisfactory to its independent certified
public accountants.

43




 

          (k)          ERISA.  Comply with all requirements of ERISA applicable
to it and its Restricted Subsidiaries and furnish to each Lender as soon as
possible and in any event within 30 days after the Borrower or its Restricted
Subsidiaries or duly appointed administrator of a Plan knows or has reason to
know that any Reportable Event with respect to any Plan has occurred, a
statement of an Authorized Officer setting forth details as to such Reportable
Event and any action which the Borrower or its Restricted Subsidiaries proposes
to take with respect thereto, together with a copy of the notice of such
Reportable Event given to the PBGC or a statement that said notice will be filed
with the annual report to the United States Department of Labor with respect to
such Plan if such filing has been authorized.

 

 

 

          (l)          Consolidated Fixed Charge Ratio.  Maintain at the end of
each of the Borrower’s fiscal quarters, a Consolidated Fixed Charge Ratio of at
least 1.50 to 1.00.

 

 

 

          (m)          Consolidated Leverage Ratio.  Maintain at the end of each
of the Borrower’s fiscal quarters a Consolidated Leverage Ratio of not greater
than 4.00 to 1.00.

 

 

ARTICLE VI

 

NEGATIVE COVENANTS

 

 

Section 6.1.

 

 

          The Borrower covenants and agrees that from the date hereof until the
termination of the Commitments and the payment in full of the Obligations, it
will not, nor will it permit any Restricted Subsidiary to, either directly or
indirectly:

 

 

          (a)      Consolidated Funded Debt.  Incur, create, assume or
guarantee, or otherwise become or be liable in respect of any Indebtedness which
would be included in Consolidated Funded Debt except:

 

 

 

 

          (i)          the Revolving Notes;

 

 

 

 

 

          (ii)         Indebtedness existing as of the date hereof; and

 

 

 

 

 

          (iii)        additional Indebtedness which in the aggregate when added
to the Indebtedness evidenced by the Revolving Notes or existing as of the date
hereof, does not exceed 60% of Consolidated Total Capitalization.

 

 

 

 

          (b)     Restricted Subsidiary Indebtedness.  Incur, create, assume or
guarantee or otherwise become liable in respect of any Indebtedness of a
Restricted Subsidiary except:

 

 

 

 

 

          (i)          borrowings among the Borrower and the Restricted
Subsidiaries;

 

 

 

 

 

          (ii)         extensions, renewals, or replacements of Indebtedness
existing as of the date hereof (without increasing the principal amount
thereof);

44




 

 

          (iii)        Indebtedness directly related to the acquisition or
construction of Property or Equipment, but only to the extent of the purchase
price or cost thereof, or any Indebtedness assumed by imposition of law in
connection with the acquisition of an existing business; or

 

 

 

 

 

          (iv)         other Indebtedness in an aggregate amount not exceeding
15% of Consolidated Tangible Net Worth.

 

 

 

 

          (c)     Limitations on Liens.  Incur, create, assume or permit to
exist any Lien of any kind upon any of its property now owned or hereafter
acquired or assets of any character in an aggregate amount in excess of 15% of
Consolidated Tangible Net Worth, unless the Revolving Notes are equally and
ratably secured with the Indebtedness secured by such Lien except that the
following Liens shall not be included in making a determination of the amount of
Liens:

 

 

 

 

          (i)          Liens for taxes or assessments or other governmental
charges or levies, either not yet due and payable or being contested in good
faith or to the extent that nonpayment thereof shall be permitted;

 

 

 

 

 

          (ii)         Liens created by or resulting from any litigation or
legal proceeding which is currently being contested in good faith by appropriate
proceedings;

 

 

 

 

 

          (iii)        other Liens incidental to the normal conduct of the
business of the Borrower or any Restricted Subsidiary or the ownership of its
property which are not incurred in connection with the incurrence of
Indebtedness and which do not in the aggregate materially impair the use of such
property in the operation of the business of the Borrower, and the Borrower and
its Restricted Subsidiaries taken as a whole or the value of such property for
the purposes of such business;

 

 

 

 

 

          (iv)         Liens existing at the time of the issuance of the
Revolving Notes;

 

 

 

 

 

          (v)          the extension, renewal or replacement of any Lien
permitted by the foregoing subparagraph (iv) in respect of the same property
theretofore subject thereto or the extension, renewal or replacement thereof
(without increase of principal amount of the Indebtedness secured);

 

 

 

 

 

          (vi)         Liens granted by the Restricted Subsidiaries in favor of
the Borrower; and

 

 

 

 

 

          (vii)        (A) any Lien on Property or Equipment granted with
respect to such Property or Equipment in connection with the provision of all or
a part of the purchase price or cost of the construction of such Property or
Equipment (but not in excess of the amount of such purchase price or cost)
created contemporaneously with, or within 120 days after, such acquisition or
the completion of such construction, or (B) any Lien on Property or Equipment

45




 

 

existing in such Property or Equipment at the time of acquisition thereof,
whether or not the debt secured thereby is assumed by the Borrower or such
Restricted Subsidiary, or (C) any Lien existing on the Property or Equipment of
a corporation at the time such corporation is merged into or consolidated with
the Borrower or a Restricted Subsidiary, or at the time of a sale, lease or
other disposition of the Properties or Equipment of a corporation or firm as an
entirety or substantially as an entirety to the Borrower or a Restricted
Subsidiary; provided however that the amount of any Lien permitted under this
subparagraph (vii) shall not exceed the fair market value of the Property or
Equipment covered by such Lien.

 

 

 

 

          (d)          Consolidation, Merger or Reorganization.  Enter into any
transaction of merger or consolidation except that (i) a Restricted Subsidiary
may merge into the Borrower or another Restricted Subsidiary, and (ii) the
Borrower may merge or consolidate with any corporation organized under the laws
of any state in the United States so long as (A) the resulting or surviving
entity expressly assumes the obligations of the Borrower under this Agreement
and the Revolving Notes, (B) no Default or Event of Default exists hereunder
after giving effect to such merger or consolidation, (C) the Borrower will be in
compliance with the financial covenants set forth in Sections 5.1 (l) and (m) on
a pro forma basis after giving effect to such merger or consolidation and (D)
each Lender consents to such merger or consolidation (such consent not to be
unreasonably withheld).

 

 

 

          (e)          Sale of Assets, Dissolution, Etc.  Sell, assign, lease or
otherwise dispose of all or substantially all of its properties or assets (other
than inventory), or any of its notes, accounts or contract rights, or any assets
or properties necessary or desirable for the proper conduct of its business, or
wind up, liquidate or dissolve, or agree to any of the foregoing, or permit any
Restricted Subsidiary to do so, except, as to any such transaction, to the
extent the total assets involved do not exceed, together with any other assets
involved in such transactions during the same Fiscal Year, 10% of Consolidated
Total Assets determined as of the end of the last fiscal quarter prior to such
transaction.

 

 

 

Notwithstanding the foregoing, (x) any Restricted Subsidiary may sell, lease,
transfer, or otherwise dispose of its assets to the Borrower or any other
Restricted Subsidiary and such assets shall not be included in the foregoing
calculations, (y) the Borrower or any Restricted Subsidiary may sell, lease,
transfer or otherwise dispose of any investment that is not a Subsidiary and
such investment shall not be included in the foregoing calculations, and (z)
upon the Borrower’s giving notice to the Lenders of the intention of the
Borrower or any Restricted Subsidiary to sell, lease, transfer or otherwise
dispose of assets, for value, in an amount up to 25% of Consolidated Total
Assets as of the last fiscal quarter end prior to such notice, and to reinvest
the proceeds within one year following such transaction, the Borrower or any
Restricted Subsidiary may effect such transactions and the assets involved shall
not be included in any calculation set forth in the first paragraph of this
Section 6.1(e), unless (A) the Required Lenders fail to consent to the proposed
transactions within 10 days following the giving of said notice, provided that
such consent may not be unreasonably withheld, or (B) proceeds are not
reinvested

46




 

within the one year period, in which case the assets involved in the transaction
shall be deemed transferred as of the expiration of such one year period and
included in the calculation set forth in the first paragraph of this Section
6.1(e).  Any breach of the covenant expressed in this Section 6.1(e) may be
cured by the prepayment, without penalty, of an amount of the outstanding amount
of the Revolving Notes as bears the same proportion to the total outstanding
amount of such Revolving Note as the net book value of the assets conveyed in
violation of this section shall be to the Consolidated Total Assets of the
Borrower as of the last fiscal quarter end prior to such transaction.

 

 

 

 

          (f)          Fiscal Year.  Change its Fiscal Year End.

 

 

 

          (g)          Acquisitions.  Acquire (whether pursuant to an
acquisition of stock, assets or otherwise) all or substantially all of the
capital stock or assets of any Person except that (i) the Borrower or a
Restricted Subsidiary may acquire all or substantially all of the capital stock
or assets of any Restricted Subsidiary and (ii) the Borrower or a Restricted
Subsidiary may make any other acquisition of all or substantially all of the
capital stock or assets of any other Person so long as (A) such acquisition has
been approved by the Board of Directors (or other comparable board or body)
and/or shareholders of such other Person, (B) no Event of Default exists
hereunder after giving effect to such acquisition and (C) the Borrower will be
in compliance with the financial covenants set forth in Sections 5.1(l) and (m)
on a pro forma basis after giving effect to such acquisition.

 

 

 

          (h)          Restricted Payment.  Permit the Borrower to make any
Restricted Payment, except the Borrower may make a Restricted Payment so long as
(i) no Event of Default exists hereunder after giving effect to such Restricted
Payment and (ii) the Borrower will be in compliance with the financial covenants
set forth in Sections 5.1(l) and (m) on a pro forma basis after giving effect to
such Restricted Payment.

 

 

 

          (i)          Restricted Subsidiaries.  Create or permit to exist any
Restricted Subsidiary except (i) a Restricted Subsidiary that is wholly-owned,
directly or indirectly, by the Borrower, or (ii) a Real Estate Subsidiary.

 

 

ARTICLE VII

 

EVENTS OF DEFAULT

 

 

Section 7.1     Events of Default.

 

 

          An Event of Default shall exist upon the occurrence of any of the
following specified events (each an “Event of Default”):

 

 

          (a)           (i) Non-payment when due, whether by acceleration or
otherwise, of any principal payment on any Revolving Note or (ii) failure to
reimburse the applicable Issuing Lender for any LOC Obligations after receipt of
notice by the Borrower from the Issuer that such LOC Obligations are due and
payable, whether by acceleration or otherwise;

47




 

          (b)          Non-payment, within five Business Days after the due
date, of interest on any Revolving Note, or of any premium, fee or other charge
under this Agreement;

 

 

 

          (c)          A breach or failure of performance by the Borrower or any
Subsidiary of any provision of this Agreement which is not remedied within 30
days after written notice from any Lender;

 

 

 

          (d)          A representation or warranty by the Borrower is false or
erroneous in any material respect on the date as of which made;

 

 

 

          (e)          The Borrower or a Restricted Subsidiary: (i) files a
petition or has a petition filed against it under the Bankruptcy Code or any
proceeding for the relief of insolvent debtors; (ii) generally fails to pay its
debts as such debts become due; (iii) has a custodian appointed for it or its
assets; (iv) benefits from or is subject to the entry of an order for relief by
any court of insolvency; (v) makes an admission of insolvency seeking the relief
provided in the Bankruptcy Code or any other insolvency law; (vi) makes an
assignment for the benefit of creditors; (vii) has a receiver appointed,
voluntarily or otherwise, for its property; (viii) suspends business; (ix)
permits a judgment in the amount of $2,000,000 or more to be obtained against it
which is not subject to payment by applicable insurance coverage or is not
promptly paid or promptly appealed and secured pending appeal; or (x) becomes
insolvent, however otherwise evidenced;

 

 

 

          (f)          Failure by the Borrower or a Restricted Subsidiary to pay
when due, or within any applicable grace period, any amount owing on account of
Indebtedness in an aggregate amount in excess of $5,000,000 at any one time or
the failure by the Borrower or a Restricted Subsidiary to observe or perform any
covenant or undertaking on its part to be observed or performed in any agreement
or agreements evidencing, securing or relating to such Indebtedness, resulting
in any such case in an event of default or acceleration by the holder of such
Indebtedness of the date on which such Indebtedness would otherwise be due and
payable;

 

 

 

          (g)          Any Restricted Subsidiary of the Borrower is directly or
indirectly restricted, limited or prohibited from making any dividends,
distributions or advances to the Borrower which restriction, limitation or
prohibition is not remedied within 30 days after notice from any Lender;
provided, however, that this clause (g) shall not prohibit any negative pledge
or transfer restriction incurred or provided in favor of any holder or holders
of any Lien permitted by Section 6.1(c) solely to the extent such negative
pledge or transfer restriction relates to (i) the property subject to such Lien
or (ii) the proceeds of such property;

 

 

 

          (h)          If the Borrower or a Restricted Subsidiary shall become a
party to merger, consolidation or other reorganization with any other Person
(including a de facto merger by which all or substantially all of the property
or assets of another Person are acquired) which results in a Change in Control
of the Borrower except:

48




 

 

          (i)          a merger with a Restricted Subsidiary or other domestic
Subsidiary in which the Borrower is the surviving or continuing corporation,

 

 

 

 

 

          (ii)          a merger between or among Restricted Subsidiaries, and

 

 

 

 

 

          (iii)          a merger, consolidation or other reorganization through
which the Borrower acquires a business which becomes a Subsidiary of the
Borrower, provided that no Event of Default exists hereunder after giving effect
to such merger, consolidation or other reorganization.

          Section 7.2     Acceleration; Remedies.

          Upon the occurrence of an Event of Default, then, and in any such
event, (a) if such event is an Event of Default specified in Section 7.1(e)(i)
above, automatically the Commitments shall immediately terminate and the
Revolving Loans (with accrued interest thereon), and all other amounts under the
Credit Documents shall immediately become due and payable, the Administrative
Agent shall have the right to enforce any and all other rights and interests
created and existing under the Credit Documents, including, without limitation,
all rights of set-off (subject to Section 9.7(c)), and the Administrative Agent
shall have the right to enforce any and all other rights and remedies of a
creditor under applicable law, and (b) if such event is any other Event of
Default, with the written consent of the Required Lenders, the Administrative
Agent may, or upon the written request of the Required Lenders, the
Administrative Agent shall, by notice to the Borrower, take any or all of the
following actions: (i) declare the Commitments to be terminated forthwith,
whereupon the Commitments shall immediately terminate; (ii) declare the
Revolving Loans (with accrued interest thereon) and all other amounts owing
under this Agreement and the Revolving Notes to be due and payable forthwith and
direct the Borrower to pay to the Administrative Agent cash collateral as
security for the LOC Obligations for subsequent drawings under then outstanding
Letters of Credit in an amount equal to the maximum amount of which may be drawn
under Letters of Credit then outstanding, whereupon the same shall immediately
become due and payable; (iii) enforce any and all other rights and interests
created and existing under the Credit Documents, including, without limitation,
all rights of set-off; and (iv) enforce any and all other rights and remedies of
a creditor under applicable law.  Except as expressly provided above in this
Section 7.2, presentment, demand, protest and all other notices of any kind are
hereby expressly waived.

49




ARTICLE VIII

THE AGENT

          Section 8.1     Appointment.

          Each Lender hereby irrevocably designates and appoints Wachovia Bank,
National Association as the Administrative Agent of such Lender under this
Agreement, and each such Lender irrevocably authorizes Wachovia Bank, National
Association, as the Administrative Agent for such Lender, to take such action on
its behalf under the provisions of this Agreement and to exercise such powers
and perform such duties as are expressly delegated to the Administrative Agent
by the terms of this Agreement, together with such other powers as are
reasonably incidental thereto.  Notwithstanding any provision to the contrary
elsewhere in this Agreement, the Administrative Agent shall not have any duties
or responsibilities, except those expressly set forth herein, or any fiduciary
relationship with any Lender, and no implied covenants, functions,
responsibilities, duties, obligations or liabilities shall be read into this
Agreement or otherwise exist against the Administrative Agent.

          Section 8.2     Delegation of Duties.

          The Administrative Agent may execute any of its duties under this
Agreement by or through agents or attorneys-in-fact and shall be entitled to
advice of counsel concerning all matters pertaining to such duties.  The
Administrative Agent shall not be responsible for the negligence or misconduct
of any agents or attorneys-in-fact selected by it with reasonable care.  Without
limiting the foregoing, the Administrative Agent may appoint one of its
Affiliates as its agent to perform the functions of the Administrative Agent
hereunder relating to the advancing of funds to the Borrower and distribution of
funds to the Lenders and to perform such other related functions of the
Administrative Agent hereunder as are reasonably incidental to such functions.

          Section 8.3     Exculpatory Provisions.

          Neither the Administrative Agent nor any of its officers, directors,
employees, agents, attorneys-in-fact or affiliates shall be (i) liable for any
action lawfully taken or omitted to be taken by it or such Person under or in
connection with this Agreement (except for its or such Person’s own gross
negligence or willful misconduct) or (ii) responsible in any manner to any of
the Lenders for any recitals, statements, representations or warranties made by
any Borrower or any officer thereof contained in this Agreement or in any
certificate, report, statement or other document referred to or provided for in,
or received by the Administrative Agent under or in connection with, this
Agreement or for the value, validity, effectiveness, genuineness, enforceability
or sufficiency of any of the Credit Documents or for any failure of any Borrower
to perform its obligations hereunder or thereunder.  The Administrative Agent
shall not be under any obligation to any Lender to ascertain or to inquire as to
the observance or performance by the Borrower of any of the agreements contained
in, or conditions of, this Agreement, or to inspect the properties, books or
records of the Borrower.

50




          Section 8.4     Reliance by Administrative Agent.

          The Administrative Agent shall be entitled to rely, and shall be fully
protected in relying, upon any note, writing, resolution, notice, consent,
certificate, affidavit, letter, cablegram, telegram, telecopy, telex or teletype
message, statement, order or other document or conversation believed by it in
good faith to be genuine and correct and to have been signed, sent or made by
the proper Person or Persons and upon advice and statements of legal counsel
(including, without limitation, counsel to the Borrower), independent
accountants and other experts selected by the Administrative Agent.  The
Administrative Agent may deem and treat the payee of any Revolving Note as the
owner thereof for all purposes unless (a) a written notice of assignment,
negotiation or transfer thereof shall have been filed with the Administrative
Agent and (b) the Administrative Agent shall have received the written agreement
of such assignee to be bound hereby as fully and to the same extent as if such
assignee were an original Lender party hereto, in each case in form satisfactory
to the Administrative Agent.  The Administrative Agent shall be fully justified
in failing or refusing to take any action under this Agreement unless it shall
first receive such advice or concurrence of the Required Lenders as it deems
appropriate or it shall first be indemnified to its satisfaction by the Lenders
against any and all liability and expense which may be incurred by it by reason
of taking or continuing to take any such action.  The Administrative Agent shall
in all cases be fully protected in acting, or in refraining from acting, under
any of the Credit Documents in accordance with a request of the Required Lenders
or all of the Lenders, as may be required under this Agreement, and such request
and any action taken or failure to act pursuant thereto shall be binding upon
all the Lenders and all future holders of the Revolving Notes.

          Section 8.5     Notice of Default.

          The Administrative Agent shall not be deemed to have knowledge or
notice of the occurrence of any Default or Event of Default hereunder unless the
Administrative Agent has received written notice from a Lender or the Borrower
referring to this Agreement, describing such Default or Event of Default and
stating that such notice is a “notice of default”.  In the event that the
Administrative Agent receives such a notice, the Administrative Agent shall give
prompt notice thereof to the Lenders.  The Administrative Agent shall take such
action with respect to such Default or Event of Default as shall be reasonably
directed by the Required Lenders; provided, however, that unless and until the
Administrative Agent shall have received such directions, the Administrative
Agent may (but shall not be obligated to) take such action, or refrain from
taking such action, with respect to such Default or Event of Default as it shall
deem advisable in the best interests of the Lenders except to the extent that
this Credit Agreement expressly requires that such action be taken, or not
taken, only with the consent or upon the authorization of the Required Lenders,
or all of the Lenders, as the case may be.

          Section 8.6     Non-Reliance on Administrative Agent and Other
Lenders.

          Each Lender expressly acknowledges that neither the Administrative
Agent nor any of its officers, directors, employees, agents, attorneys-in-fact
or affiliates has made any representation or warranty to it and that no act by
the Administrative Agent hereinafter taken, including any review of the affairs
of the Borrower, shall be deemed to constitute any representation or

51




warranty by the Administrative Agent to any Lender.  Each Lender represents to
the Administrative Agent that it has, independently and without reliance upon
the Administrative Agent or any other Lender, and based on such documents and
information as it has deemed appropriate, made its own appraisal of and
investigation into the business, operations, property, financial and other
condition and creditworthiness of the Borrower and made its own decision to make
its Revolving Loans hereunder and enter into this Agreement.  Each Lender also
represents that it will, independently and without reliance upon the
Administrative Agent or any other Lender, and based on such documents and
information as it shall deem appropriate at the time, continue to make its own
credit analysis, appraisals and decisions in taking or not taking action under
this Agreement, and to make such investigation as it deems necessary to inform
itself as to the business, operations, property, financial and other condition
and creditworthiness of the Borrower and its Subsidiaries.  Except for notices,
reports and other documents expressly required to be furnished to the Lenders by
the Administrative Agent hereunder, the Administrative Agent shall not have any
duty or responsibility to provide any Lender with any credit or other
information concerning the business, operations, property, condition (financial
or otherwise), prospects or creditworthiness of the Borrower which may come into
the possession of the Administrative Agent or any of its officers, directors,
employees, agents, attorneys-in-fact or affiliates.

          Section 8.7     Indemnification.

          The Lenders agree to indemnify the Administrative Agent in its
capacity hereunder (to the extent not reimbursed by the Borrower and without
limiting the obligation of the Borrower to do so), ratably according to their
respective Commitment Percentages in effect on the date on which indemnification
is sought under this Section, from and against any and all liabilities,
obligations, losses, damages, penalties, actions, judgments, suits, costs,
expenses or disbursements of any kind whatsoever which may at any time
(including, without limitation, at any time following the payment of the
Revolving Notes) be imposed on, incurred by or asserted against the
Administrative Agent in any way relating to or arising out of any Credit
Document or any documents contemplated by or referred to herein or therein or
the transactions contemplated hereby or thereby or any action taken or omitted
by the Administrative Agent under or in connection with any of the foregoing;
provided, however, that no Lender shall be liable for the payment of any portion
of such liabilities, obligations, losses, damages, penalties, actions,
judgments, suits, costs, expenses or disbursements to the extent resulting from
the Administrative Agent’s gross negligence or willful misconduct, as determined
by a court of competent jurisdiction.  The agreements in this Section 8.7 shall
survive the termination of this Agreement and payment of the Revolving Notes and
all other amounts payable hereunder.

          Section 8.8     Administrative Agent in Its Individual Capacity.

          The Administrative Agent and its affiliates may make loans to, accept
deposits from and generally engage in any kind of business with the Borrower as
though the Administrative Agent were not the Administrative Agent hereunder. 
With respect to its Revolving Loans made or renewed by it and any Revolving Note
issued to it, the Administrative Agent shall have the same rights and powers
under this Agreement as any Lender and may exercise the same as though it were
not the Administrative Agent, and the terms “Lender” and “Lenders” shall include
the Administrative Agent in its individual capacity.

52




          Section 8.9     Successor Administrative Agent.

          The Administrative Agent may resign as Administrative Agent upon 30
days’ prior notice to the Borrower and the Lenders.  If the Administrative Agent
shall resign as Administrative Agent under this Agreement and the Revolving
Notes, then the Required Lenders shall appoint from among the Lenders a
successor agent for the Lenders, which successor agent shall be approved by the
Borrower, so long as no Default or Event of Default has occurred and is
continuing, whereupon such successor agent shall succeed to the rights, powers
and duties of the Administrative Agent, and the term “Administrative Agent”
shall mean such successor agent effective upon such appointment and approval,
and the former Administrative Agent’s rights, powers and duties as
Administrative Agent shall be terminated, without any other or further act or
deed on the part of such former Administrative Agent or any of the parties to
this Agreement or any holders of the Revolving Notes.  If no successor
Administrative Agent has accepted appointment as Administrative Agent within
sixty (60) days after the retiring Administrative Agent’s giving notice of
resignation, the retiring Administrative Agent’s resignation shall nevertheless
become effective and the Lenders shall perform all duties of the Administrative
Agent hereunder until such time, if any, as the Required Lenders appoint a
successor Administrative Agent as provided for above.  After any retiring
Administrative Agent’s resignation as Administrative Agent, the provisions of
this Section 8.9 shall inure to its benefit as to any actions taken or omitted
to be taken by it while it was Administrative Agent under this Agreement.

ARTICLE IX

MISCELLANEOUS

          Section 9.1     Amendments and Waivers.

          Neither this Agreement, nor any of the Revolving Notes, nor any of the
other Credit Documents, nor any terms hereof or thereof may be amended,
supplemented, waived or modified except in accordance with the provisions of
this Section nor may be released except as specifically provided herein or in
accordance with the provisions of this Section 9.1.  The Required Lenders may,
or, with the written consent of the Required Lenders, the Administrative Agent
may, from time to time, (a) enter into with the Borrower written amendments,
supplements or modifications hereto and to the other Credit Documents for the
purpose of adding any provisions to this Agreement or the other Credit Documents
or changing in any manner the rights or obligations of the Lenders or of the
Borrower hereunder or thereunder or (b) waive, on such terms and conditions as
the Required Lenders may specify in such instrument, any of the requirements of
this Agreement or the other Credit Documents or any Default or Event of Default
and its consequences; provided, however, that no such waiver and no such
amendment, waiver, supplement or modification shall:

 

           (i)     reduce the amount or extend the scheduled date of maturity of
any Revolving Loan or Revolving Note (other than in accordance with Section
2.22),

53




 

or any installment thereon, or reduce the stated rate of any interest or fee
payable hereunder (other than interest at the increased post-default rate) or
extend the scheduled date of any payment thereof or increase the amount or
extend the expiration date of any Lender’s Commitment, in each case without the
written consent of each Lender directly affected thereby; or

 

 

 

          (ii)     amend, modify or waive any provision of this Section 9.1, or
reduce the percentage specified in the definition of Required Lenders, without
the written consent of all the Lenders; or

 

 

 

          (iii)     amend, modify or waive any provision of Article VIII without
the written consent of the then Administrative Agent; or

 

 

 

          (iv)     amend, modify or waive the requirement that any issue be
resolved or determined with the consent, approval or upon the request of the
Required Lenders or all Lenders, without the written consent of all of the
Lenders to the change of such voting requirement and, provided, further, that no
amendment, waiver or consent affecting the rights or duties of the
Administrative Agent under any Credit Document shall in any event be effective,
unless in writing and signed by the Administrative Agent, as applicable, in
addition to the Lenders required hereinabove to take such action.

          Any such waiver, any such amendment, supplement or modification and
any such release shall apply equally to each of the Lenders and shall be binding
upon the Borrower, the Lenders, the Administrative Agent and all future holders
of the Revolving Notes.  In the case of any waiver, the Borrower, the Lenders
and the Administrative Agent shall be restored to their former position and
rights hereunder and under the outstanding Revolving Loans and Revolving Notes
and other Credit Documents, and any Default or Event of Default waived shall be
deemed to be cured and not continuing; but no such waiver shall extend to any
subsequent or other Default or Event of Default, or impair any right consequent
thereon. 

          Notwithstanding any of the foregoing to the contrary, the consent of
the Borrower shall not be required for any amendment, modification or waiver of
the provisions of Article VIII (other than the provisions of Section 8.9 or any
such amendment, modification or waiver which adversely impacts the Borrower);
provided, however, that the Administrative Agent will provide written notice to
the Borrower of any such amendment, modification or waiver.  In addition, the
Borrower and the Lenders hereby authorize the Administrative Agent to modify
this Credit Agreement by unilaterally amending or supplementing Schedule 2.1(a)
from time to time in the manner requested by the Borrower, the Administrative
Agent or any Lender in order to reflect any assignments or transfers of the
Revolving Loans as provided for hereunder; provided, however, that the
Administrative Agent shall promptly deliver a copy of any such modification to
the Borrower and each Lender.

          Notwithstanding the fact that the consent of all the Lenders is
required in certain circumstances as set forth above, each Lender is entitled to
vote as such Lender sees fit on any bankruptcy reorganization plan that affects
the Revolving Loans, and each Lender acknowledges that the provisions of Section
1126(c) of the Bankruptcy Code supersede the unanimous consent provisions set
forth herein.

54




          Section 9.2     Notices.

          Except as otherwise provided in Article II, all notices, requests and
demands to or upon the respective parties hereto to be effective shall be in
writing (including by telecopy), and, unless otherwise expressly provided
herein, shall be deemed to have been duly given or made (a) when delivered by
hand, (b) when transmitted via telecopy (or other facsimile device) to the
number set out herein, (c) the day following the day on which the same has been
delivered prepaid or pursuant to an invoice arrangement to a reputable national
overnight air courier service, or (d) the fifth Business Day following the day
on which the same is sent by certified or registered mail, postage prepaid, in
each case, addressed as follows in the case of the Borrower and the
Administrative Agent, and as set forth on Schedule 9.2 in the case of the
Lenders, or to such other address as may be hereafter notified by the respective
parties hereto and any future holders of the Revolving Notes:

 

The Borrower:

 

Ruddick Corporation

 

 

 

301 South Tryon Street

 

 

 

Suite 1800

 

 

 

Charlotte, NC 28202

 

 

 

Attention: Vice President and Treasurer

 

 

 

Telecopier: (704) 372-6409

 

 

 

Telephone: (704) 372-5404

 

 

 

 

 

The Administrative Agent:

 

Wachovia Bank, National Association

 

 

 

301 South College Street

 

 

 

NC 5562

 

 

 

Charlotte, NC 28288

 

 

 

Attn.  Trey Anglin

 

 

 

Telecopier:  (704) 383-6647

 

 

 

Telephone:  (704) 383-3776

          Section 9.3     No Waiver; Cumulative Remedies.

          No failure to exercise and no delay in exercising, on the part of the
Administrative Agent or any Lender, any right, remedy, power or privilege
hereunder shall operate as a waiver thereof; nor shall any single or partial
exercise of any right, remedy, power or privilege hereunder preclude any other
or further exercise thereof or the exercise of any other right, remedy, power or
privilege.  The rights, remedies, powers and privileges herein provided are
cumulative and not exclusive of any rights, remedies, powers and privileges
provided by law.

          Section 9.4     Survival of Representations and Warranties.

          All representations and warranties made hereunder and in any document,
certificate or statement delivered pursuant hereto or in connection herewith
shall survive the execution and

55




delivery of this Agreement and the Revolving Notes and the making of the
Revolving Loans, provided that all such representations and warranties shall
terminate on the date upon which the Commitments have been terminated and all
amounts owing hereunder and under any Revolving Notes have been paid in full.

          Section 9.5     Payment of Expenses and Taxes.

          The Borrower agrees (a) to pay or reimburse the Administrative Agent
and each Lender for all their respective reasonable out-of-pocket costs and
expenses incurred in connection with the development, preparation, negotiation,
printing and execution of, and any amendment, supplement or modification to,
this Agreement and the other Credit Documents and any other documents prepared
in connection herewith or therewith, and the consummation and administration of
the transactions contemplated hereby and thereby, together with the reasonable
fees and disbursements of counsel to the Administrative Agent and each Lender,
(b) to pay or reimburse each Lender and the Administrative Agent for all its
reasonable costs and expenses incurred in connection with the enforcement or
preservation of any rights under this Agreement, the Revolving Notes and any
such other documents, including, without limitation, the reasonable fees and
disbursements of counsel to the Administrative Agent and to the Lenders
(including reasonable allocated costs of in-house legal counsel), (c) on demand,
to pay, indemnify, and hold each Lender and the Administrative Agent harmless
from, any and all recording and filing fees and any and all liabilities with
respect to, or resulting from any delay in paying, stamp, excise and other
similar taxes, if any, which may be payable or determined to be payable in
connection with the execution and delivery of, or consummation or administration
of any of the transactions contemplated by, or any amendment, supplement or
modification of, or any waiver or consent under or in respect of, the Credit
Documents and any such other documents, and (d) to pay, indemnify, and hold each
Lender and the Administrative Agent and their Affiliates harmless from and
against, any and all other liabilities, obligations, losses, damages, penalties,
actions, judgments, suits, costs, expenses or disbursements of any kind or
nature whatsoever with respect to the execution, delivery, enforcement,
performance and administration of the Credit Documents and any such other
documents and the use, or proposed use, of proceeds of the Revolving Loans (all
of the foregoing, collectively, the “indemnified liabilities”); provided,
however, that the Borrower shall not have any obligation hereunder to the
Administrative Agent, any Lender or any such Affiliate with respect to
indemnified liabilities arising from the negligence or willful misconduct of the
Administrative Agent, any such Lender or any such Affiliate, as determined by a
court of competent jurisdiction.  The agreements in this Section 9.5 shall
survive repayment or assignment of the Revolving Loans, Revolving Notes and all
other amounts payable hereunder.

          Section 9.6     Successors and Assigns; Participations; Purchasing
Lenders.

 

          (a)     This Agreement shall be binding upon and inure to the benefit
of the Borrower, the Lenders, the Administrative Agent, all future holders of
the Revolving Notes and their respective successors and assigns, except that the
Borrower may not assign or transfer any of its rights or obligations under this
Agreement or the other Credit Documents without the prior written consent of
each Lender.

56




 

          (b)     Subject to the conditions set forth in the proviso below, any
Lender may, in accordance with applicable law, sell or assign to any Lender or
any affiliate thereof or special purpose entity created thereby or to one or
more additional banks or financial institutions (each a “Purchasing Lender”) all
or any part of its rights and obligations under this Agreement and the Revolving
Notes pursuant to a Commitment Transfer Supplement executed by such Purchasing
Lender and such transferor Lender (and the Administrative Agent and/or the
Borrower if the consent of the Administrative Agent and/or the Borrower is
required pursuant to the terms of the proviso set forth below) and delivered to
the Administrative Agent for its acceptance and recording in the Register;
provided, however, that:


 

          (i)     the Administrative Agent and, so long as no Event of Default
has occurred and is continuing, the Borrower shall have consented to any such
sale or assignment (such consents not to be unreasonably withheld), such sales
or assignments to include any sale or assignment described in subsection (ii)
below;

 

 

 

          (ii)     so long as no Event of Default has occurred and is
continuing, (A) each original Lender hereto may make only one such sale or
assignment to a Purchasing Lender, and the amount of such sale or assignment
must be either all of the Revolving Commitment of such selling or assigning
Lender or less than 50% of the Revolving Commitment of such selling or assigning
Lender and (B) a Purchasing Lender may subsequently sell or assign its purchased
interest so long as the amount of such sale or assignment constitutes all of the
Revolving Commitment of such Purchasing Lender;

 

 

 

          (iii)     such sales or assignments shall be in minimum amounts of
$5,000,000 with respect to Revolving Commitments and Revolving Loans (or, if
less, the entire amount of such selling or assigning Lender’s obligations; and

 

 

 

          (iv)     notwithstanding anything to the contrary contained herein,
any sale or assignment to an existing Lender (including any sale or assignment
pursuant to Section 2.18(b)) shall not require the consent of the Administrative
Agent or the Borrower nor shall any such sale or assignment be subject to the
minimum assignment amounts specified herein (except as required by Section
2.18(b)).

Upon such execution, delivery, acceptance and recording, from and after the
Transfer Effective Date specified in such Commitment Transfer Supplement, (x)
the Purchasing Lender thereunder shall be a party hereto and, to the extent
provided in such Commitment Transfer Supplement, have the rights and obligations
of a Lender hereunder with a Commitment as set forth therein, and (y) the
transferor Lender thereunder shall, to the extent provided in such Commitment
Transfer Supplement, be released from its obligations under this Agreement (and,
in the case of a Commitment Transfer Supplement covering all or the remaining
portion of a transferor Lender’s rights and obligations under this Agreement,
such transferor Lender shall cease to be a party hereto).  Such Commitment
Transfer Supplement shall be deemed to amend this Agreement to the extent, and
only to the extent, necessary to reflect the addition of such Purchasing Lender
and

57




the resulting adjustment of Revolving Commitment Percentages arising from the
purchase by such Purchasing Lender of all or a portion of the rights and
obligations of such transferor Lender under this Agreement and the Revolving
Notes.  On or prior to the Transfer Effective Date specified in such Commitment
Transfer Supplement, the Borrower, at its own expense, shall execute and deliver
to the Administrative Agent in exchange for the Revolving Notes delivered to the
Administrative Agent pursuant to such Commitment Transfer Supplement a new
Revolving Note to the order of such Purchasing Lender in an amount equal to the
Commitment assumed by it pursuant to such Commitment Transfer Supplement and,
unless the transferor Lender has not retained a Commitment hereunder, a new
Revolving Note to the order of the transferor Lender in an amount equal to the
Commitment retained by it hereunder.  Such new Revolving Notes shall be dated
the Closing Date and shall otherwise be in the form of the Revolving Notes
replaced thereby.  The Revolving Notes surrendered by the transferor Lender
shall be returned by the Administrative Agent to the Borrower marked “canceled”.

 

          (c)     The Administrative Agent shall maintain at its address
referred to in Section 9.2 a copy of each Commitment Transfer Supplement
delivered to it and a register (the “Register”) for the recordation of the names
and addresses of the Lenders and the Commitment of, and principal amount of the
Revolving Loans owing to, each Lender from time to time.  The entries in the
Register shall be conclusive, in the absence of manifest error, and the
Borrower, the Administrative Agent and the Lenders may treat each Person whose
name is recorded in the Register as the owner of the Revolving Loan recorded
therein for all purposes of this Agreement.  The Register shall be available for
inspection by the Borrower or any Lender at any reasonable time and from time to
time upon reasonable prior notice.

 

 

 

          (d)     Upon its receipt of a duly executed Commitment Transfer
Supplement, together with payment to the Administrative Agent by the transferor
Lender or the Purchasing Lender, as agreed between them, of a registration and
processing fee of $3,500 for each Purchasing Lender listed in such Commitment
Transfer Supplement and the Revolving Notes subject to such Commitment Transfer
Supplement, the Administrative Agent shall (i) accept such Commitment Transfer
Supplement, (ii) record the information contained therein in the Register and
(iii) give prompt notice of such acceptance and recordation to the Lenders and
the Borrower.

 

 

 

          (e)     The Borrower authorizes each Lender to disclose to any
Purchasing Lender (each, a “Transferee”) and any prospective Transferee any and
all financial information in such Lender’s possession concerning the Borrower,
its Subsidiaries and its Affiliates which has been delivered to such Lender by
or on behalf of the Borrower pursuant to this Agreement or which has been
delivered to such Lender by or on behalf of the Borrower in connection with such
Lender’s credit evaluation of the Borrower and its Affiliates prior to becoming
a party to this Agreement, in each case subject to Section 9.17.

 

 

 

          (f)     At the time of each assignment pursuant to this Section 9.6 to
a Person which is not already a Lender hereunder and which is not a United
States person (as such term is defined in Section 7701(a)(30) of the Code) for
Federal income tax purposes, the

58




 

respective assignee Lender shall provide to the Borrower and the Administrative
Agent the appropriate Internal Revenue Service Forms (and, if applicable, a 2.16
Certificate) described in Section 2.16.

 

 

 

          (g)     Nothing herein shall prohibit any Lender from pledging or
assigning any of its rights under this Agreement (including, without limitation,
any right to payment of principal and interest under any Revolving Note) to any
Federal Reserve Bank in accordance with applicable laws.

 

 

 

          (h)     No Lender may assign any of its rights or obligations under
this Agreement or any other Credit Document except (i) in accordance with the
terms and provisions of Section 9.6(b) hereof or (ii) under the circumstances
(and subject to the restrictions) described in Section 2.18(b) or 9.6(g).  No
Lender may grant any participation in any of its rights or obligations under
this Agreement or any other Credit Document except under the circumstances (and
subject to the restrictions) described in Sections 2.2(c) and 9.7(a).

          Section 9.7     Adjustments; Set-off.

 

          (a)     Each Lender agrees that if any Lender (a “benefited Lender”)
shall at any time receive any payment of all or part of its Revolving Loans, or
interest thereon, or receive any collateral in respect thereof (whether
voluntarily or involuntarily, by set-off, pursuant to events or proceedings of
the nature referred to in Section 7.1(e), or otherwise) in a greater proportion
than any such payment to or collateral received by any other Lender, if any, in
respect of such other Lender’s Revolving Loans, or interest thereon, such
benefited Lender shall purchase for cash from the other Lenders a participating
interest in such portion of each such other Lender’s Revolving Loans, or shall
provide such other Lenders with the benefits of any such collateral, or the
proceeds thereof, as shall be necessary to cause such benefited Lender to share
the excess payment or benefits of such collateral or proceeds ratably with each
of the Lenders; provided, however, that if all or any portion of such excess
payment or benefits is thereafter recovered from such benefited Lender, such
purchase shall be rescinded, and the purchase price and benefits returned, to
the extent of such recovery, but without interest.  The Borrower agrees that
each Lender so purchasing a portion of another Lender’s Revolving Loans may
exercise all rights of payment (including, without limitation, rights of set-off
subject to paragraph (c) below), with respect to such portion as fully as if
such Lender were the direct holder of such portion.

 

 

 

          (b)     In addition to any rights and remedies of the Lenders provided
by law (including, without limitation, other rights of set-off), each Lender
shall have the right, without prior notice to the Borrower, any such notice
being expressly waived by the Borrower to the extent permitted by applicable
law, upon the occurrence of any Event of Default, to setoff and appropriate and
apply any and all deposits (general or special, time or demand, provisional or
final), in any currency, and any other credits, indebtedness or claims, in any
currency, in each case whether direct or indirect, absolute or contingent,
matured or unmatured, at any time held or owing by such Lender or any branch
thereof to or for the credit or the account of the Borrower, or any part thereof
in such amounts as

59




 

such Lender may elect, against and on account of the obligations and liabilities
of the Borrower to such Lender hereunder and claims of every nature and
description of such Lender against the Borrower, in any currency, whether
arising hereunder, under the Revolving Notes or under any documents contemplated
by or referred to herein or therein, as such Lender may elect, whether or not
such Lender has made any demand for payment and although such obligations,
liabilities and claims may be contingent or unmatured.  The aforesaid right of
set-off may be exercised by such Lender against the Borrower or against any
trustee in bankruptcy, debtor in possession, assignee for the benefit of
creditors, receiver or execution, judgment or attachment creditor of the
Borrower, or against anyone else claiming through or against the Borrower or any
such trustee in bankruptcy, debtor in possession, assignee for the benefit of
creditors, receiver, or execution, judgment or attachment creditor,
notwithstanding the fact that such right of set-off shall not have been
exercised by such Lender prior to the occurrence of any Event of Default.  Each
Lender agrees promptly to notify the Borrower and the Administrative Agent after
any such set-off and application made by such Lender; provided, however, that
the failure to give such notice shall not affect the validity of such set-off
and application.

 

 

 

          (c)     Nothing contained in this Agreement or any other Credit
Document shall be deemed to give the Administrative Agent or any Lender any
right of set-off or banker’s lien against any money or property deposited with
or to the account of, or otherwise held by, (i) any Affiliate of any Lender, or
(ii) any other Person other than a Lender.  Each of the Administrative Agent and
each Lender hereby waives any right of set-off or banker’s lien (whether arising
under any Credit Document, any applicable law or otherwise) against any money or
property deposited with or to the account of, or otherwise held by, (Y) any
Affiliate of any Lender, or (Z) any other Person other than a Lender, in each
case to the extent such right of set-off or banker’s lien may be deemed to
secure any Obligation.

          Section 9.8     Table of Contents and Section Headings.

          The table of contents and the Section and subsection headings herein
are intended for convenience only and shall be ignored in construing this
Agreement.

          Section 9.9     Counterparts.

          This Agreement may be executed by one or more of the parties to this
Agreement on any number of separate counterparts, and all of said counterparts
taken together shall be deemed to constitute one and the same instrument.  A set
of the copies of this Agreement signed by all the parties shall be lodged with
the Borrower and the Administrative Agent.

          Section 9.10     Effectiveness.

          This Credit Agreement shall become effective on the date on which all
of the parties have signed a copy hereof (whether the same or different copies)
and shall have delivered the same to the Administrative Agent pursuant to
Section 9.2 or, in the case of the Lenders, shall have given to the
Administrative Agent written, telecopied or telex notice (actually received) at
such office that the same has been signed and mailed to it.

60




          Section 9.11     Severability.

          Any provision of this Agreement which is prohibited or unenforceable
in any jurisdiction shall, as to such jurisdiction, be ineffective to the extent
of such prohibition or unenforceability without invalidating the remaining
provisions hereof, and any such prohibition or unenforceability in any
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction.

          Section 9.12     Integration.

          This Agreement, the Revolving Notes and the other Credit Documents
represent the agreement of the Borrower, the Administrative Agent and the
Lenders with respect to the subject matter hereof, and there are no promises,
undertakings, representations or warranties by the Administrative Agent, the
Borrower, or any Lender relative to the subject matter hereof not expressly set
forth or referred to herein or in the Revolving Notes.

          Section 9.13     Governing Law.

          This Agreement and the Revolving Notes and the rights and obligations
of the parties under this Agreement and the Revolving Notes shall be governed
by, and construed and interpreted in accordance with, the law of the State of
North Carolina.

          Section 9.14     Consent to Jurisdiction and Service of Process.

          All judicial proceedings brought against any party with respect to
this Agreement, any Revolving Note or any of the other Credit Documents may be
brought in any state or federal court of competent jurisdiction in the State of
North Carolina, and, by execution and delivery of this Agreement, each of the
Administrative Agent, each Lender and the Borrower accepts, for itself and in
connection with its properties, generally and unconditionally, the non-exclusive
jurisdiction of the aforesaid courts and irrevocably agrees to be bound by any
final judgment rendered thereby in connection with this Agreement from which no
appeal has been taken or is available.  Each of the Borrower, the Administrative
Agent and each Lender irrevocably agrees that all service of process in any such
proceedings in any such court may be effected by mailing a copy thereof by
registered or certified mail (or any substantially similar form of mail),
postage prepaid, to it at its address set forth in Section 9.2 or at such other
address of which the Administrative Agent or the Borrower shall have been
notified pursuant thereto, such service being hereby acknowledged by the
Administrative Agent, each Lender and the Borrower to be effective and binding
service in every respect.  The Borrower, the Administrative Agent and the
Lenders irrevocably waive any objection, including, without limitation, any
objection to the laying of venue or based on the grounds of forum non conveniens
which it may now or hereafter have to the bringing of any such action or
proceeding in any such jurisdiction.  Nothing herein shall affect the right to
serve process in any other manner permitted by law or shall limit the right of
any party to bring proceedings against any other party in the court of any other
jurisdiction.

61




          Section 9.15     Arbitration.

 

          (a)     Notwithstanding the provisions of Section 9.14 to the
contrary, upon demand of any party hereto, whether made before or within three
(3) months after institution of any judicial proceeding, any dispute, claim or
controversy arising out of, connected with or relating to this Agreement and
other Credit Documents (“Disputes”) between or among parties to this Agreement
shall be resolved by binding arbitration as provided herein.  Institution of a
judicial proceeding by a party does not waive the right of that party to demand
arbitration hereunder.  Disputes may include, without limitation, tort claims,
counterclaims, disputes as to whether a matter is subject to arbitration, claims
brought as class actions, claims arising from Credit Documents executed in the
future, or claims arising out of or connected with the transaction reflected by
this Agreement.


 

          Arbitration shall be conducted under and governed by the Commercial
Arbitration Rules (the “Arbitration Rules”) of the American Arbitration
Association (the “AAA”) and Title 9 of the U.S. Code provided, however, that
notwithstanding any Arbitration Rules to the contrary, the parties agree that:
(i) no claim may be pursued by any party in arbitration which is barred by the
applicable statue of limitations and the resolution of any statute of
limitations defense to any claim asserted shall be finally decided by a court
having jurisdiction thereof and not by the arbitrator(s) if timely and
appropriately asserted before said court and shall be subject to proceeding in
such court by appropriate motion prior to the award of the arbitrator or timely
and appropriate motion after the rendering of the arbitrators award; (ii) the
arbitration shall be private and any award rendered by the arbitrator(s) shall
be kept confidential by the parties, it being agreed that any claims arising out
of or relating to this obligation, or the breach thereof by any party, shall be
settled by arbitration in accordance with the terms of this Agreement; (iii)
testimony by affidavit shall not be permitted in the arbitration; (iv) if the
arbitration involves claims or counterclaims, either of which exceed $1,000,000,
the dispute shall be heard by three arbitrators; (v) hearsay evidence shall not
be presented by the parties or considered by the arbitrator(s), except that
which would be permissible by the North Carolina Rules of Evidence in effect at
the time of the arbitration; (vi) the parties shall have the right at least
sixty (60) days in advance of the arbitration hearing to inspect originals and
receive copies of all documents to be relied upon by the other party at the
arbitration and shall also have the right, upon thirty (30) days notice in
writing to the other party, to request and then inspect and copy all relevant
documents, it being agreed that the arbitrator(s) shall resolve any disputes
concerning the relevance of documents to be produced and that the documents
produced or relied upon by any party shall be subject to the same obligation of
confidentiality set forth above; (vii) in an arbitration where any claim or
counterclaim exceeds $100,000, the parties shall have the right to take the
deposition of any party or their representative(s) who have knowledge of any
facts relating to the claims or counterclaims asserted or the defenses related
thereto; (viii) where one party intends to rely upon the testimony of an expert
or experts, the expert(s) must be disclosed at least ninety (90) days in advance
of the arbitration and the other party shall have the right within thirty (30)
days thereafter to take the deposition of the expert upon payment of the
expert’s reasonable fees for the in-deposition time of the expert, it being
agreed

62




 

that the other party who did not intend to use an expert until this disclosure
occurred shall have thirty (30) days after the deposition of the expert to
disclose that party’s expert and the other party shall be entitled to a
deposition of the expert upon payment of the expert’s reasonable fee for the
in-deposition time of the expert; and (ix) the arbitrator(s) shall be required
to consider the law presented by any party which that party considers to be
applicable to any claims presented, and where a legal issue exists which a party
contends would result in dismissal of a claim brought by any party, the
arbitrator(s) shall make findings and conclusions with respect to that issue
upon request of any party.  Notwithstanding the foregoing, this arbitration
provision does not apply to any disputes under or related to swap agreements
between the parties hereto, said matter being reserved for the provisions
provided for in said swap agreements.  All arbitration hearings shall be
conducted in Charlotte, North Carolina.  A hearing shall begin within six months
after the arbitration panel has been selected and all hearings shall be
concluded within nine months after such selection.  These time limitations may
not be extended unless a party shows cause for extension and then no more than a
total extension of 90 days.  All applicable statutes of limitation shall apply
to any Dispute.  A judgment upon the award may be entered in any court having
jurisdiction.  Arbitrators shall be licensed attorneys selected from the
Commercial Financial Dispute Arbitration Panel of the AAA.  The parties hereto
do not waive applicable Federal or state substantive law except as provided
herein.


 

          (b)     Notwithstanding the preceding binding arbitration provisions,
the Administrative Agent, the Lenders and the Borrower agree to preserve,
without diminution, certain remedies that the Administrative Agent on behalf of
the Lenders may employ or exercise freely, independently or in connection with
an arbitration proceeding or after an arbitration action is brought.  The
Administrative Agent on behalf of the Lenders shall have the right to proceed in
any court of proper jurisdiction or by self-help to exercise or prosecute the
following remedies, as applicable (i) all rights to foreclose against any real
or personal property or other security by exercising a power of sale granted
under Credit Documents or under applicable law or by judicial foreclosure and
sale, including a proceeding to confirm the sale; (ii) all rights of self-help
including peaceful occupation of real property and collection of rents, set-off
(subject to Section 9.7(c)), and peaceful possession of personal property; and
(iii) obtaining provisional or ancillary remedies including injunctive relief,
sequestration, garnishment, attachment, appointment of receiver and filing an
involuntary bankruptcy proceeding.  Preservation of these remedies does not
limit the power of an arbitrator to grant similar remedies that may be requested
by a party in a Dispute.

 

 

 

          (c)     The parties hereto agree that they shall not have a remedy of
punitive or exemplary damages against the other in any Dispute and hereby waive
any right or claim to punitive or exemplary damages they have now or which may
arise in the future in connection with any Dispute whether the Dispute is
resolved by arbitration or judicially.

 

 

 

          (d)     By execution and delivery of this Agreement, each of the
parties hereto accepts, for itself and in connection with its properties,
generally and unconditionally, the non-exclusive jurisdiction relating to any
arbitration proceedings conducted under the Arbitration Rules in Charlotte,
North Carolina and irrevocably agrees to be bound by any final judgment rendered
thereby in connection with this Agreement from which no appeal has been taken or
is available.

63




          Section 9.16     Waivers of Jury Trial.

          THE BORROWER, THE ADMINISTRATIVE AGENT AND THE LENDERS HEREBY
IRREVOCABLY AND UNCONDITIONALLY WAIVE, TO THE EXTENT PERMITTED BY APPLICABLE
LAW, TRIAL BY JURY IN ANY LEGAL ACTION OR PROCEEDING RELATING TO THIS AGREEMENT
OR ANY OTHER CREDIT DOCUMENT AND FOR ANY COUNTERCLAIM THEREIN.

          Section 9.17     Confidentiality.  Subject to the provisions of this
Section 9.17, each of the Administrative Agent and the Lenders severally hereby
agrees to keep confidential all non-public information pertaining to the
Borrower or its Subsidiaries which is provided to it by the Borrower or its
Subsidiaries, and shall not intentionally disclose such information to any
Person except:

 

          (a)     to the extent such information is public when received by such
Person or becomes public thereafter due to the act or omission of any party
other than such Person;

 

 

 

          (b)     to the extent such information is lawfully and independently
obtained from a source other than the Borrower or any of its Subsidiaries and
such Person neither knows or has reason to know that such information from such
source is subject to an obligation of confidentiality or, if such information is
subject to an obligation of confidentiality, that disclosure of such information
is permitted;

 

 

 

          (c)     to counsel, auditors, accountants or agents retained by any
such Person or any Affiliates of any such Person provided they agree to keep
such information confidential as if such Person or Affiliate were party to this
Agreement and to financial institution regulators, including examiners of any
Lender or the Administrative Agent in the course of examinations of such
Persons;

 

 

 

          (d)     in connection with any litigation or the enforcement or
preservation of the rights of the Administrative Agent or any Lender under the
Credit Documents; provided, however, that in connection with such litigation or
enforcement or preservation of rights, the Administrative Agent and Lenders at
Borrower’s cost and expense (i) shall use all reasonable efforts to preserve the
confidentiality of all information (including any information relating to the
business of the Borrower or any of its Subsidiaries) which, in the hands of any
competitor of the Borrower or any Subsidiary would reasonably be expected to be
competitively damaging to the Borrower or such Subsidiary, and (ii) shall
support any effort of the Borrower to intervene in any non-governmental third
party litigation or other proceeding to oppose any disclosure of information
relating to the Borrower or its Subsidiaries  or to seek protective measures
minimizing any such disclosure;  provided, further, there shall be no duty of
confidentiality referenced in the preceding subsection (i) or obligation to
support an intervention in such litigation by the

64




 

Borrower as referenced in the preceding subsection (ii) unless, in each case,
the Administrative Agent and the Lenders (as applicable) believe their
respective positions in any such litigation would not be compromised or hindered
in any way by the actions described in such subsections (i) and/or (ii);

 

 

 

          (e)     to the extent required by any applicable statute, rule or
regulation or court order (including without limitation by way of subpoena) or
pursuant to the request of any regulatory or Governmental Authority having
jurisdiction over any such Person;  provided, however, that such Person at the
Borrower’s cost and expense (i) shall endeavor (if not otherwise prohibited by
law) to so notify the Borrower prior to any disclosure made pursuant to this
clause (e), except that no such person shall be subject to any liability
whatsoever for any failure to notify the Borrower and (ii) to the extent
customary and reasonable within the financial institutions industry shall
support the Borrower in any effort to intervene in any proceeding or before any
such regulatory or Governmental  Authority to oppose any such disclosure or to
seek protective measures minimizing any such disclosure;  provided, further,
there shall be no obligation to support an intervention in such proceeding by
the Borrower as referenced in the preceding subsection (ii) unless, in each
case, the Administrative Agent and the Lenders (as applicable) believe their
respective positions in any such litigation would not be compromised  or
hindered in any way by the actions described in such subsection (ii);

 

 

 

          (f)     the Administrative Agent may disclose such information to the
Lenders; or

 

 

 

          (g)     to the extent disclosure to other financial institutions or
other Persons is appropriate in connection with any proposed or actual
assignment by any of the Lenders of interests in this Agreement and any
Revolving Note to such other financial institutions (to the extent permitted by
this Agreement) so long as such financial institution or other Person first
agrees in writing to hold such information in confidence in accordance with the
foregoing provisions of this Section 9.17.

65




          IN WITNESS WHEREOF, each of the parties hereto have caused this
Agreement to be duly executed and delivered by its proper and duly authorized
officers as of the day and year first above written.

BORROWER:

RUDDICK CORPORATION

 

 

 

 

 

 

 

By:

 

 

 

--------------------------------------------------------------------------------

 

Name:

 

 

 

--------------------------------------------------------------------------------

 

Title:

 

 

 

--------------------------------------------------------------------------------




AGENT:

WACHOVIA BANK, NATIONAL ASSOCIATION,

 

in its capacity as Administrative Agent

 

 

 

 

 

 

 

By:

 

 

 

--------------------------------------------------------------------------------

 

Name:

 

 

 

--------------------------------------------------------------------------------

 

Title:

 

 

 

--------------------------------------------------------------------------------




LENDERS:

WACHOVIA BANK, NATIONAL ASSOCIATION

 

 

 

 

 

 

 

By:

 

 

 

--------------------------------------------------------------------------------

 

Name:

 

 

 

--------------------------------------------------------------------------------

 

Title:

 

 

 

--------------------------------------------------------------------------------

 

 

 

 

BRANCH BANKING & TRUST COMPANY

 

 

 

 

 

 

 

By:

 

 

 

--------------------------------------------------------------------------------

 

Name:

 

 

 

--------------------------------------------------------------------------------

 

Title:

 

 

 

--------------------------------------------------------------------------------

 

 

 

 

REGIONS BANK

 

 

 

 

 

 

 

By:

 

 

 

--------------------------------------------------------------------------------

 

Name:

 

 

 

--------------------------------------------------------------------------------

 

Title:

 

 

 

--------------------------------------------------------------------------------

 

 

 

 

RBC CENTURA

 

 

 

 

 

 

 

By:

 

 

 

--------------------------------------------------------------------------------

 

Name:

 

 

 

--------------------------------------------------------------------------------

 

Title:

 

 

 

--------------------------------------------------------------------------------

 

 

 

 

BANK OF AMERICA, N.A.

 

 

 

 

 

 

 

By:

 

 

 

--------------------------------------------------------------------------------

 

Name:

 

 

 

--------------------------------------------------------------------------------

 

Title:

 

 

 

--------------------------------------------------------------------------------

 

 

 

 

HARRIS N.A.

 

 

 

 

 

 

 

By:

 

 

 

--------------------------------------------------------------------------------

 

Name:

 

 

 

--------------------------------------------------------------------------------

 

Title:

 

 

 

--------------------------------------------------------------------------------




 

JPMORGAN CHASE BANK, N.A.

 

 

 

 

 

 

 

By:

 

 

 

--------------------------------------------------------------------------------

 

Name:

 

 

 

--------------------------------------------------------------------------------

 

Title:

 

 

 

--------------------------------------------------------------------------------




Schedule 1.1(a)

NOTICE OF ACCOUNT DESIGNATION

Dated June __, 2006

Wachovia Bank, National Association, as Administrative Agent
under the Credit Agreement referred to below
One Wachovia Center
Charlotte, NC  28288

Ladies and Gentlemen:

          This Notice of Account Designation is delivered to you by RUDDICK
CORPORATION, a North Carolina corporation (the “Borrower”), under Section 4.1(e)
of the Credit Agreement dated as of June __, 2006 (as amended, restated,
supplemented or otherwise modified, the “Credit Agreement”) by and among the
Borrower, the several banks and other financial institutions from time to time
parties thereto and Wachovia Bank, National Association, as Administrative
Agent.

          The Administrative Agent is hereby authorized to disburse all Loan
proceeds into the following account, unless the Borrower shall designate in
writing to the Administrative Agent one or more other accounts:

 

[______________________]

 

ABA Routing Number [_______]

 

Account #[__________]

          Notwithstanding the foregoing, on the Closing Date (as defined in the
Credit Agreement), funds borrowed under the Credit Agreement shall be sent to
the institutions and/or persons designated on the attached payment instructions.




          IN WITNESS WHEREOF, the undersigned has executed this Notice of
Account Designation this ____ day of June, 2006.

 

RUDDICK CORPORATION

 

 

 

 

 

 

 

By:

 

 

 

--------------------------------------------------------------------------------

 

Name:

 

 

 

--------------------------------------------------------------------------------

 

Title:

 

 

 

--------------------------------------------------------------------------------

2




Schedule 1.1(b)

EXISTING LETTERS OF CREDIT

Letter of Credit Number

 

Amount

 

Type

 

Issuance

 

Expiration

 

Beneficiary

 

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

 

LC968-085767

 

 

14,275,000.00

 

 

Standby

 

 

6/3/2002

 

 

5/1/2007

 

 

Travelers Indemnity

 

SM421127

 

 

5,725,000.00

 

 

Standby

 

 

5/21/2002

 

 

5/1/2007

 

 

US Fidelity & Guaranty

 

SM215780

 

 

1,000,000.00

 

 

Standby

 

 

9/13/2005

 

 

10/9/2006

 

 

China Construction Bank

 

SM211327

 

 

290,400.00

 

 

Standby

 

 

12/14/2004

 

 

4/12/2007

 

 

County of Union

 

SC100476

 

 

697,500.00

 

 

Standby

 

 

8/2/2005

 

 

2/19/2007

 

 

Radisson Seven Seas Cruises

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

IC014075

 

 

2,805.00

 

 

Trade

 

 

1/6/2006

 

 

6/5/2006

 

 

Far East Brokers

 

IC015901

 

 

9,414.30

 

 

Trade

 

 

5/11/2006

 

 

8/10/2006

 

 

Vanson International

 

IC015902

 

 

33,217.80

 

 

Trade

 

 

5/10/2006

 

 

8/30/2006

 

 

I.J.K. Limited

 

IC015954

 

 

2,930,000.00

 

 

Trade

 

 

5/24/2006

 

 

1/20/2007

 

 

Yistunee Enterprise Co. Ltd.

 

IC016001

 

 

15,288.80

 

 

Trade

 

 

5/22/2006

 

 

8/10/2006

 

 

Emerald Innovations LLC

 




Schedule 2.1(a)

LENDERS AND COMMITMENTS

Lender

 

Revolving
Committed
Amount

 

Revolving
Commitment
Percentage

 

LOC
Committed Amount

 

LOC
Commitment
Percentage

 

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

 

Wachovia Bank, National Association

 

$

65,000,000

 

 

18.571428571

%

$

18,571,428.57

 

 

18.571428571

%

Branch Banking & Trust Company

 

$

62,500,000

 

 

17.857142857

%

$

17,857,142.85

 

 

17.857142857

%

Regions Bank

 

$

62,500,000

 

 

17.857142857

%

$

17,857,142.85

 

 

17.857142857

%

RBC Centura

 

$

40,000,000

 

 

11.428571428

%

$

11,428,571.42

 

 

11.428571428

%

Bank of America, N.A.

 

$

40,000,000

 

 

11.428571428

%

$

11,428,571.42

 

 

11.428571428

%

Harris N.A.

 

$

40,000,000

 

 

11.428571428

%

$

11,428,571.42

 

 

11.428571428

%

JPMorgan Chase Bank, N.A.

 

$

40,000,000

 

 

11.428571428

%

$

11,428,571.42

 

 

11.428571428

%

Total:

 

$

350,000,000.00

 

 

100.00

%

$

100,000,000.00

 

 

100.00

%




Schedule 2.1(b)(i)

FORM OF NOTICE OF BORROWING

[Date]

Wachovia Bank, National Association, as Administrative Agent
 under the Credit Agreement referred to below
One Wachovia Center
Charlotte, NC  28288

Ladies and Gentlemen:

          Pursuant to subsection 2.1(b) of the Credit Agreement (as amended,
restated, supplemented or otherwise modified from time to time, the “Credit
Agreement”) dated as of June __, 2006 among RUDDICK CORPORATION, a North
Carolina corporation (the “Borrower”), the several banks and other financial
institutions from time to time parties thereto, and Wachovia Bank, National
Association, as Administrative Agent, the Borrower hereby requests that the
following Loans be made on [date] as follows (the “Proposed Borrowing”):

I.          Revolving Loans requested:

 

(1)

Total Amount of Revolving Loans

 

$____________

 

 

 

 

 

 

 

 

(2)

Amount of (1) to be allocated to LIBOR Rate Loans

 

$____________

 

 

 

 

 

 

 

 

(3)

Amount of (1) to be allocated to LIBOR Market Index Rate Loans.

 

$____________

 

 

 

 

 

 

 

 

(4)

Amount of (1) to be allocated to Alternate Base Rate Loans.

 

$____________

 

 

 

 

 

 

 

 

(5)

Interest Periods and amounts to be allocated thereto in respect of the LIBOR
Rate Loans referenced in (2) (amounts must total (2)):

 

 

 


 

 

(i)

one month.

 

$____________

 

 

 

 

 

 

 

 

 

 

(ii)

two months

 

$____________

 

 

 

 

 

 

 

 

 

 

(iii)

three months

 

$____________

 

 

 

 

 

 

 

 

 

 

(iv)

six months

 

$____________

 

 

 

 

 

 

 

 

 

 

Total LIBOR Rate Loans

 

$____________

 




NOTE:

BORROWINGS MUST BE IN MINIMUM AMOUNTS OF (A) WITH RESPECT TO LIBOR RATE LOANS
AND LIBOR MARKET INDEX RATE, $500,000 AND $100,000 INCREMENTS IN EXCESS THEREOF
AND (B) WITH RESPECT TO ALTERNATE BASE RATE LOANS, $250,000 AND $100,000
INCREMENTS IN EXCESS THEREOF.

          Terms defined in the Credit Agreement shall have the same meanings
when used herein.

          The undersigned hereby certifies that the following statements are
true on the date hereof and will be true on the date of the Proposed Borrowing:

 

          (A)     the representations and warranties made by the Borrower in the
Credit Agreement are and will be true and correct in all material respects, both
before and after giving effect to the Proposed Borrowing and to the application
of the proceeds thereof, with the same effect as though such representations and
warranties had been made on and as of the date of such Proposed Borrowing (it
being understood that any representation or warranty which by its terms is made
as of a specified date shall be required to be true and correct in all material
respects only as of such specified date); and

 

 

 

          (B)     no Default or Event of Default has occurred and is continuing,
or would result from such Proposed Borrowing or from the application of the
proceeds thereof.


 

Very truly yours,

 

 

 

 

RUDDICK CORPORATION

 

 

 

 

 

 

 

By:

 

 

 

--------------------------------------------------------------------------------

 

Name:

 

 

 

--------------------------------------------------------------------------------

 

Title:

 

 

 

--------------------------------------------------------------------------------




Schedule 2.1(d)

FORM OF REVOLVING NOTE

$______________

June __, 2006

          FOR VALUE RECEIVED, the undersigned, RUDDICK CORPORATION, a North
Carolina corporation (the “Borrower”), hereby unconditionally promises to pay,
on the Termination Date (as defined in the Credit Agreement referred to below),
to the order of ______________________ (the “Lender”) at the office of Wachovia
Bank, National Association located at ____________________, in lawful money of
the United States of America and in immediately available funds, the principal
amount of (a) ____________________ DOLLARS ($_____________), or, if less, (b)
the aggregate unpaid principal amount of all Revolving Loans made by the Lender
to the undersigned pursuant to Section 2.1(a) of the Credit Agreement referred
to below.  The undersigned further agrees to pay interest in like money at such
office on the unpaid principal amount hereof and, under the circumstances
described in the Credit Agreement and to the extent permitted by law, accrued
interest in respect hereof from time to time from the date hereof until payment
in full of the principal amount hereof and accrued interest hereon, at the rates
and on the dates set forth in the Credit Agreement.

          The holder of this Note is authorized to endorse the date and amount
of each Revolving Loan pursuant to Section 2.1(a) of the Credit Agreement and
each payment of principal and interest with respect thereto and its character as
a LIBOR Rate Loan, a LIBOR Market Index Rate Loan or an Alternate Base Rate Loan
on Schedule I annexed hereto and made a part hereof, or on a continuation
thereof which shall be attached hereto and made a part hereof, which endorsement
shall constitute prima facie evidence of the accuracy of the information
endorsed; provided, however, that the failure to make any such endorsement shall
not affect the obligations of the undersigned under this Note.

          This Note is one of the Revolving Notes referred to in the Credit
Agreement dated as of June __, 2006 among the Borrower, the Lender, the other
banks and financial institutions from time to time parties thereto, and Wachovia
Bank, National Association, as administrative agent (the “Administrative Agent”)
for the Lenders (as amended, supplemented or otherwise modified from time to
time, the “Credit Agreement”), and is entitled to the benefits thereof.  Terms
used but not otherwise defined herein shall have the meanings provided in the
Credit Agreement.

          Upon the occurrence of any one or more of the Events of Default
specified in the Credit Agreement, all amounts then remaining unpaid on this
Note shall become, or may be declared to be, immediately due and payable, all as
provided therein.  In the event this Note is not paid when due at any stated or
accelerated maturity, the Borrower agrees to pay, in addition to principal and
interest, all costs of collection, including reasonable attorneys’ fees.

          All parties now and hereafter liable with respect to this Note,
whether maker, principal, surety, endorser or otherwise, hereby waive
presentment, demand, protest and all other notices of any kind.




          This Note shall be governed by, and construed and interpreted in
accordance with, the law of the State of North Carolina.

 

 

RUDDICK CORPORATION

 

 

 

 

 

 

 

By:

 

 

 

--------------------------------------------------------------------------------

 

Name:

 

 

 

--------------------------------------------------------------------------------

 

Title:

 

 

 

--------------------------------------------------------------------------------




SCHEDULE 1
to
Revolving
Note

LOANS AND PAYMENTS OF PRINCIPAL

Date

 

Amount
of Loan

 

Type of
Loan1

 

Interest Rate

 

Interest Period

 

Maturity
Date

 

Principal
Paid or
Converted

 

Principal
Balance

 

Notation
Made By

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

______

 

_______

 

______

 

__________

 

_________

 

________

 

_________

 

_________

 

________

______

 

_______

 

______

 

__________

 

_________

 

________

 

_________

 

_________

 

________

______

 

_______

 

______

 

__________

 

_________

 

________

 

_________

 

_________

 

________

______

 

_______

 

______

 

__________

 

_________

 

________

 

_________

 

_________

 

________

______

 

_______

 

______

 

__________

 

_________

 

________

 

_________

 

_________

 

________

______

 

_______

 

______

 

__________

 

_________

 

________

 

_________

 

_________

 

________

______

 

_______

 

______

 

__________

 

_________

 

________

 

_________

 

_________

 

________

______

 

_______

 

______

 

__________

 

_________

 

________

 

_________

 

_________

 

________

______

 

_______

 

______

 

__________

 

_________

 

________

 

_________

 

_________

 

________

______

 

_______

 

______

 

__________

 

_________

 

________

 

_________

 

_________

 

________

______

 

_______

 

______

 

__________

 

_________

 

________

 

_________

 

_________

 

________

______

 

_______

 

______

 

__________

 

_________

 

________

 

_________

 

_________

 

________

______

 

_______

 

______

 

__________

 

_________

 

________

 

_________

 

_________

 

________

______

 

_______

 

______

 

__________

 

_________

 

________

 

_________

 

_________

 

________

______

 

_______

 

______

 

__________

 

_________

 

________

 

_________

 

_________

 

________

______

 

_______

 

______

 

__________

 

_________

 

________

 

_________

 

_________

 

________

______

 

_______

 

______

 

__________

 

_________

 

________

 

_________

 

_________

 

________

______

 

_______

 

______

 

__________

 

_________

 

________

 

_________

 

_________

 

________

______

 

_______

 

______

 

__________

 

_________

 

________

 

_________

 

_________

 

________


--------------------------------------------------------------------------------

1

The type of Loan may be represented by “L” for LIBOR Rate Loans, “ABR” for
Alternate Base Rate Loans or “LMIR” for LIBOR Market Index Rate Loans.




Schedule 2.9

FORM OF NOTICE OF CONVERSION/EXTENSION

[Date]

Wachovia Bank, National Association, as Administrative Agent
  under the Credit Agreement referred to below
One Wachovia Center
Charlotte, NC  28288

Ladies and Gentlemen:

          Pursuant to Section 2.9 of the Credit Agreement (as amended, restated,
supplemented or otherwise modified from time to time, the “Credit Agreement”)
dated as of June __, 2006 among RUDDICK CORPORATION, a North Carolina
corporation (the “Borrower”), the several banks and other financial institutions
from time to time parties thereto, and Wachovia Bank, National Association, as
Administrative Agent, the Borrower hereby requests conversion or extension of
the following Loans be made on [date] as follows (the “Proposed
Conversion/Extension”):

          Applicable Loan to be Converted/Extended

 

(1)

Total Amount of Loans to be converted/extended

 

$____________

 

 

 

 

 

 

 

 

(2)

Amount of (1) to be allocated to LIBOR Rate Loans

 

$____________

 

 

 

 

 

 

 

 

(3)

Amount of (1) to be allocated to LIBOR Market Index Rate Loans.

 

$____________

 

 

 

 

 

 

 

 

(4)

Amount of (1) to be allocated to Alternate Base Rate Loans.

 

$____________

 

 

 

 

 

 

 

 

(5)

Interest Periods and amounts to be allocated thereto in respect of the LIBOR
Rate Loans referenced in (2) (amounts must total (2)):

 

 

 


 

 

(i)

one month

 

$____________

 

 

 

 

 

 

 

 

 

 

(ii)

two months

 

$____________

 

 

 

 

 

 

 

 

 

 

(iii)

three months

 

$____________

 

 

 

 

 

 

 

 

 

 

(iv)

six months

 

$____________

 

 

 

 

 

 

 

 

 

 

Total LIBOR Rate Loans $

 

$____________

 




          Terms defined in the Credit Agreement shall have the same meanings
when used herein.

 

The undersigned hereby certifies that, as of the date hereof and as of the date
of the Proposed Conversion/Extension, no Default or Event of Default has
occurred and is continuing, or would result from such Proposed
Conversion/Extension or from the application of the proceeds thereof.


 

Very truly yours,

 

 

 

 

RUDDICK CORPORATION

 

 

 

 

By:

 

 

 

--------------------------------------------------------------------------------

 

Name:

 

 

 

--------------------------------------------------------------------------------

 

Title:

 

 

 

--------------------------------------------------------------------------------




Schedule 2.16

2.16 CERTIFICATE

          Reference is hereby made to the Credit Agreement, dated as of June __,
2006, among RUDDICK CORPORATION, a North Carolina corporation (the “Borrower”),
the several banks and other financial institutions from time to time parties
thereto, and Wachovia Bank, National Association, as Administrative Agent (as
amended, restated, supplemented or otherwise modified from time to time, the
“Credit Agreement”).  Capitalized terms used but not otherwise defined herein
shall have the meanings provided in the Credit Agreement.  Pursuant to the
provisions of Section 2.16 of the Credit Agreement, the undersigned hereby
certifies that it is not a “bank” as such term is used in Section 881(c)(3)(A)
of the Internal Revenue Code of 1986, as amended.

 

[NAME OF LENDER]

 

 

 

 

By:

 

 

 

--------------------------------------------------------------------------------

 

Name:

 

 

 

--------------------------------------------------------------------------------

 

Title:

 

 

 

--------------------------------------------------------------------------------




Schedule 3.1(e)

TAX MATTERS

The Company’s federal income tax returns for fiscal years 1999 through 2001 are
still undergoing administrative appeal with the Internal Revenue Service (IRS). 
The IRS has assessed certain additional taxes and interest, and the Company is
appealing that assessment.  In any event, the assessment is mitigated by tax
refunds due the Company from amending the returns under examination, so that
(even if the IRS assessment is affirmed) the Company is currently entitled to a
net aggregate refund for those years.  The Company is appealing the assessment
in an effort to increase the net aggregate refund.




Schedule 9.2

LENDERS’ LENDING OFFICES

Wachovia Bank, National Association
301 South College Street
NC 5562
Charlotte, NC 28288
Attn:  Trey Anglin, Vice President
Telecopier:  (704) 383-3776
Telephone:  (704) 383-6647

Branch Banking & Trust Company
200 South College Street, 2nd Floor
Charlotte, NC  28202
Attn:  Stuart M. Jones
Telecopier:  (704) 954-1091
Telephone:  (704) 954-1138

Regions Bank
6805 Morrison Boulevard, Suite 100
Charlotte, NC  28211
Attn:  Charles Stewart
Telecopier:  (704) 362-3594
Telephone:  (704) 362-3560

RBC Centura
200 Providence Road, Suite 300
P.O. Box 6261
Charlotte, NC  28207
Attn:  Cutter Davis
Telecopier:  (704) 686-6003
Telephone:  (704) 686-1903

Bank of America, N.A.
40 Broad Street Street
Boston, MA  02109
Attn:  Alexis MacElhiney, Vice President
Telecopier:  (617) 434-2615
Telephone:  (617) 434-3817




Harris N.A.
111 West Monroe Street
20th Floor West
Chicago, IL  60603-4095
Attn:  C. Scott Place
Telecopier:  (312) 765-1030
Telephone:  (312) 461-6703

J.P. Morgan Chase Bank, N.A.
2200 Ross Avenue, 3rd Floor
Dallas, TX  75201
Attn:  Michael J. Lister, Managing Director
Telecopier:  (214) 965-2044
Telephone:  (214) 965-2891




Schedule 9.6(c)

FORM OF COMMITMENT TRANSFER SUPPLEMENT

COMMITMENT TRANSFER SUPPLEMENT

          Reference is made to the Credit Agreement, dated as of June __, 2006
(as amended, restated, supplemented or otherwise modified from time to time, the
“Credit Agreement”), among RUDDICK CORPORATION, a North Carolina corporation
(the “Borrower”), the several banks and other financial institutions from time
to time parties thereto, and Wachovia Bank, National Association, as
Administrative Agent (the “Administrative Agent”).  Unless otherwise defined
herein, terms defined in the Credit Agreement and used herein shall have the
meanings given to them in the Credit Agreement.

          ____________________(the “Transferor Lender”) and ____________________
(the “Purchasing Lender”) hereby agree as follows:

          1.          The Transferor Lender hereby irrevocably sells and assigns
to the Purchasing Lender without recourse to the Transferor Lender, and the
Purchasing Lender hereby irrevocably purchases and assumes from the Transferor
Lender without recourse to the Transferor Lender, as of the Transfer Effective
Date (as defined below), a _____% interest (the “Assigned Interest”) in and to
the Transferor Lender’s rights and obligations under the Credit Agreement with
respect to those credit facilities contained in the Credit Agreement as are set
forth on Schedule 1 attached hereto (individually, an “Assigned Facility”;
collectively, the “Assigned Facilities”), in a principal amount for each
Assigned Facility as set forth on such Schedule 1.

          2.          The Transferor Lender (a) makes no representation or
warranty and assumes no responsibility with respect to any statements,
warranties or representations made in or in connection with the Credit Agreement
or with respect to the execution, legality, validity, enforceability,
genuineness, sufficiency or value of the Credit Agreement, any other Credit
Document or any other instrument or document furnished pursuant thereto, other
than that the Transferor Lender has not created any adverse claim upon the
interest being assigned by it hereunder and that such interest is free and clear
of any such adverse claim; (b) makes no representation or warranty and assumes
no responsibility with respect to the financial condition of the Borrower, any
of their Subsidiaries or any other obligor or the performance or observance by
the Borrower, any of their Subsidiaries or any other obligor of any of their
respective obligations under the Credit Agreement or any other Credit Document
or any other instrument or document furnished pursuant hereto or thereto; and
(c) attaches any Revolving Note held by it evidencing the Assigned Facilities
and (i) requests that the Administrative Agent exchange the attached Revolving
Note for a new Revolving Note payable to the Purchasing Lender and (ii) if the
Transferor Lender has retained any interest in the Assigned Facility, requests
that the Administrative Agent exchange the attached Revolving Note for a new
Revolving Note payable to the Transferor Lender, in each case in amounts which
reflect the assignment being made hereby (and after giving effect to any other
assignments which have become effective on the Transfer Effective Date).

          3.          The Purchasing Lender (a) represents and warrants that it
is legally authorized to enter into this Commitment Transfer Supplement; (b)
confirms that it has received a copy of the Credit Agreement, together with
copies of the financial statements referred to in Section 3.1 thereof, the
financial statements delivered pursuant to Section 5.1 thereof, if any, and such
other




documents and information as it has deemed appropriate to make its own credit
analysis and decision to enter into this Commitment Transfer Supplement; (c)
agrees that it will, independently and without reliance upon the Transferor
Lender, the Administrative Agent or any other Lender and based on such documents
and information as it shall deem appropriate at the time, continue to make its
own credit decisions in taking or not taking action under the Credit Agreement,
the other Credit Documents or any other instrument or document furnished
pursuant hereto or thereto; (d) appoints and authorizes the Administrative Agent
to take such action as agent on its behalf and to exercise such powers and
discretion under the Credit Agreement, the other loan documents or any other
instrument or document furnished pursuant hereto or thereto as are delegated to
the Administrative Agent by the terms thereof, together with such powers as are
incidental thereto; and (e) agrees that it will be bound by the provisions of
the Credit Agreement and will perform in accordance with its terms all the
obligations which by the terms of the Credit Agreement are required to be
performed by it as a Lender including, if it is organized under the laws of a
jurisdiction outside the United States, its obligations pursuant to subsection
2.16 of the Credit Agreement.

          4.          The effective date of this Commitment Transfer Supplement
shall be ________ ___, ____ (the “Transfer Effective Date”).  Following the
execution of this Commitment Transfer Supplement, it will be delivered to the
Administrative Agent for acceptance by it and recording by the Administrative
Agent pursuant to the Credit Agreement, effective as of the Transfer Effective
Date.

          5.          Upon such acceptance and recording, from and after the
Transfer Effective Date, the Administrative Agent shall make all payments in
respect of the Assigned Interest (including payments of principal, interest,
fees and other amounts) to the Purchasing Lender whether such amounts have
accrued prior to the Transfer Effective Date or accrue subsequent to the
Transfer Effective Date.  The Transferor Lender and the Purchasing Lender shall
make all appropriate adjustments in payments by the Administrative Agent for
periods prior to the Transfer Effective Date or, with respect to the making of
this assignment, directly between themselves.

          6.          From and after the Transfer Effective Date, (a) the
Purchasing Lender shall be a party to the Credit Agreement and, to the extent
provided in this Commitment Transfer Supplement, have the rights and obligations
of a Lender thereunder and under the other Credit Documents and shall be bound
by the provisions thereof and (b) the Transferor Lender shall, to the extent
provided in this Commitment Transfer Supplement, relinquish its rights and be
released from its obligations under the Credit Agreement.

          7.          This Commitment Transfer supplement shall be governed by
and construed in accordance with the laws of the State of North Carolina.

          IN WITNESS WHEREOF, the parties hereto have caused this Commitment
Transfer Supplement to be executed as of the date first above written by their
respective duly authorized officers on Schedule 1 hereto.




SCHEDULE 1
TO COMMITMENT TRANSFER SUPPLEMENT
RELATING TO THE CREDIT AGREEMENT, DATED AS JUNE __, 2006,
AMONG
RUDDICK CORPORATION,
THE LENDERS NAMED THEREIN,
AND
WACHOVIA BANK, NATIONAL ASSOCIATION, AS ADMINISTRATIVE AGENT FOR THE LENDERS
(IN SUCH CAPACITY, THE “ADMINISTRATIVE AGENT”),

--------------------------------------------------------------------------------

          Name of Transferor Lender:

          Name of Purchasing Lender:

          Transfer Effective Date of Assignment:

 

Credit

 

Principal

 

Commitment Percentage

 

Facility Assigned

 

Amount Assigned

 

Assigned2

 

 

 

$______________

 

______________%


[NAME OF PURCHASING LENDER]

 

[NAME OR TRANSFEROR LENDER]

 

 

 

 

 

 

 

 

 

 

By

 

 

By

 

 

--------------------------------------------------------------------------------

 

 

--------------------------------------------------------------------------------

Name:

 

 

Name:

 

Title:

 

 

Title:

 

 

 

 

 

 


--------------------------------------------------------------------------------

2

Calculate the Commitment Percentage that is assigned to at least 10 decimal
places and show as a percentage of the aggregate Commitments of all Lenders.




Consented to and Accepted by:

WACHOVIA BANK,

 

NATIONAL ASSOCIATION,

 

as Administrative Agent

 

 

 

 

By:

 

 

 

--------------------------------------------------------------------------------

 

Name:

 

 

 

--------------------------------------------------------------------------------

 

Title:

 

 

 

--------------------------------------------------------------------------------

 